 



Exhibit 10.2
LOAN AND SECURITY AGREEMENT
Dated as of June 9, 2006
between
The Borrowers Signatory Hereto,
as Borrower,
ABP MD (BALTIMORE) LLC,
as Maryland Loan Guarantor
and
GERMAN AMERICAN CAPITAL CORPORATION,
on behalf of the holders of the Notes,
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page         I.   DEFINITIONS; PRINCIPLES
OF CONSTRUCTION     1  
 
                        1.1   Definitions     1  
 
                        1.2   Principles of Construction     26  
 
                    II.   GENERAL TERMS     26  
 
                        2.1   Loan; Disbursement to Borrower     26  
 
                   
 
      2.1.1   The Loan     26  
 
      2.1.2   Disbursement to Borrower     26  
 
      2.1.3   The Notes, Security Instrument and Loan Documents     27  
 
      2.1.4   Use of Proceeds     27  
 
                   
 
                        2.2   Interest; Loan Payments; Late Payment Charge    
27  
 
                   
 
      2.2.1   Payment of Principal and Interest     27  
 
      2.2.2   Method and Place of Payment     27  
 
      2.2.3   Late Payment Charge     27  
 
      2.2.4   Usury Savings     28  
 
                        2.3   Prepayments     28  
 
                   
 
      2.3.1   Prepayments     28  
 
      2.3.2   Prepayments After Event of Default; Application of Amounts Paid  
  28  
 
      2.3.3   Release of Property upon Repayment or Defeasance of Loan in Full  
  28  
 
      2.3.4   Release of Individual Properties     29  
 
      2.3.5   Defeasance     30  
 
      2.3.6   Substitution of Properties     34  
 
      2.3.7   Release of Outparcels     38  
 
      2.3.8   Excess Account Collateral     39  
 
      2.3.9   Reserve Requirements     40  
 
                        2.4   Regulatory Change; Taxes     40  
 
                   
 
      2.4.1   Increased Costs     40  
 
      2.4.2   Special Taxes     40  
 
      2.4.3   Other Taxes     41  
 
      2.4.4   Indemnity     41  
 
      2.4.5   Change of Office     41  
 
      2.4.6   Survival     41  

i



--------------------------------------------------------------------------------



 



                                      Page         2.5   Conditions Precedent to
Closing     41  
 
                   
 
      2.5.1   Representations and Warranties; Compliance with Conditions     41
 
 
      2.5.2   Delivery of Loan Documents; Title Policy; Reports; Leases     41  
 
      2.5.3   Related Documents     43  
 
      2.5.4   Delivery of Organizational Documents     43  
 
      2.5.5   Counsel Opinions     43  
 
      2.5.6   Annual Budget     43  
 
      2.5.7   Completion of Proceedings     44  
 
      2.5.8   Payments     44  
 
      2.5.9   Account Agreement     44  
 
      2.5.10   Master Lease SNDA     44  
 
      2.5.11   Reserved     44  
 
      2.5.12   Reserved     44  
 
      2.5.13   Independent Manager/Member Certificate     44  
 
      2.5.14   Transaction Costs     44  
 
      2.5.15   Material Adverse Effect     44  
 
      2.5.16   Insolvency     44  
 
      2.5.17   Leases     44  
 
      2.5.18   Master Lease; Master Lease SNDA     44  
 
      2.5.19   Tax Lot     44  
 
      2.5.20   Physical Conditions Reports     45  
 
      2.5.21   Appraisals     45  
 
      2.5.22   Financial Statements     45  
 
      2.5.23   Flood Certifications     45  
 
      2.5.24   Intercreditor Agreement     45  
 
                    III.   CASH MANAGEMENT     45  
 
                        3.1   Cash Management     45  
 
                   
 
      3.1.1   Establishment of Accounts     45  
 
      3.1.2   Pledge of Account Collateral     46  
 
      3.1.3   Maintenance of Collateral Accounts     47  
 
      3.1.4   Eligible Accounts     47  
 
      3.1.5   Deposits into Sub-Accounts     47           3.1.6   Monthly
Funding of Sub-Accounts; Master Lease Rent
Shortfalls; Master Lease Variable Additional Rent Reserve;
Sub-Account Shortfalls     48  
 
      3.1.7   Required Payments from Sub-Accounts     50  
 
      3.1.8   Cash Management Bank     50           3.1.9   Borrower’s and
Maryland Loan Guarantor’s Account Representations, Warranties and Covenants    
51  
 
      3.1.10   Account Collateral and Remedies     51  
 
      3.1.11   Transfers and Other Liens     52  
 
      3.1.12   Reasonable Care     52  
 
      3.1.13   Lender’s Liability     52  
 
      3.1.14   Continuing Security Interest     53  

ii



--------------------------------------------------------------------------------



 



                                      Page         IV.   REPRESENTATIONS AND
WARRANTIES     53  
 
                   
 
                        4.1   Borrower Representations     53  
 
                   
 
      4.1.1   Organization     53  
 
      4.1.2   Proceedings     54  
 
      4.1.3   No Conflicts     54  
 
      4.1.4   Litigation     54  
 
      4.1.5   Agreements     55  
 
      4.1.6   Title     55  
 
      4.1.7   No Bankruptcy Filing     55  
 
      4.1.8   Full and Accurate Disclosure     56  
 
      4.1.9   All Property     56  
 
      4.1.10   No Plan Assets     56  
 
      4.1.11   Compliance     56  
 
      4.1.12   Financial Information     57  
 
      4.1.13   Condemnation     57  
 
      4.1.14   Federal Reserve Regulations     57  
 
      4.1.15   Utilities and Public Access     57  
 
      4.1.16   Not a Foreign Person     58  
 
      4.1.17   Separate Lots     58  
 
      4.1.18   Subdivision     58  
 
      4.1.19   Enforceability     58  
 
      4.1.20   Assessments     58  
 
      4.1.21   Insurance     58  
 
      4.1.22   Use of Property     58  
 
      4.1.23   Certificate of Occupancy; Licenses     58  
 
      4.1.24   Flood Zone     58  
 
      4.1.25   Physical Condition     59  
 
      4.1.26   Boundaries     59  
 
      4.1.27   Leases and Subleases     59  
 
      4.1.28   Filing and Recording Taxes     59  
 
      4.1.29   Single Purpose Entity/Separateness     60  
 
      4.1.30   Illegal Activity     60  
 
      4.1.31   No Change in Facts or Circumstances; Disclosure     60  
 
      4.1.32   Tax Filings     61  
 
      4.1.33   Solvency/Fraudulent Conveyance     61  
 
      4.1.34   Investment Company Act     61  
 
      4.1.35   Labor     61  
 
      4.1.36   Brokers     62  
 
      4.1.37   No Other Debt     62  
 
      4.1.38   Taxpayer Identification Number     62  
 
      4.1.39   Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws     62  
 
      4.1.40   Rights of First Refusal or First Offer to Lease or Purchase    
62  
 
                        4.2   Survival of Representations     63  

iii



--------------------------------------------------------------------------------



 



                                      Page             4.3   Borrower’s or
Maryland Loan Guarantor’s Knowledge     63  
 
                    V.   BORROWER AND MARYLAND LOAN GUARANTOR COVENANTS     63  
 
                        5.1   Affirmative Covenants     63  
 
                   
 
      5.1.1   Performance by Borrower and Maryland Loan Guarantor     63  
 
      5.1.2   Existence; Compliance with Legal Requirements; Insurance     63  
 
      5.1.3   Litigation     64  
 
      5.1.4   Single Purpose Entity     64  
 
      5.1.5   Consents     65  
 
      5.1.6   Access to Property     66  
 
      5.1.7   Notice of Default     66  
 
      5.1.8   Cooperate in Legal Proceedings     66  
 
      5.1.9   Insurance     66  
 
      5.1.10   Further Assurances; Severance of Notes and Mezzanine Loan     66
 
 
      5.1.11   Mortgage Taxes     68  
 
      5.1.12   Business and Operations     68  
 
      5.1.13   Title to the Property     68  
 
      5.1.14   Costs of Enforcement     69  
 
      5.1.15   Estoppel Statements     69  
 
      5.1.16   Loan Proceeds     69  
 
      5.1.17   No Joint Assessment     69  
 
      5.1.18   No Further Encumbrances     70  
 
      5.1.19   Leases and Material Subleases     70  
 
      5.1.20   Management     70  
 
      5.1.21   Master Lease     70  
 
                        5.2   Negative Covenants     72  
 
                   
 
      5.2.1   Incur Debt     72  
 
      5.2.2   Encumbrances     72  
 
      5.2.3   Engage in Different Business     72  
 
      5.2.4   Make Advances     72  
 
      5.2.5   Partition     72  
 
      5.2.6   Commingle     72  
 
      5.2.7   Guarantee Obligations     73  
 
      5.2.8   Transfer Assets     73  
 
      5.2.9   Amend Organizational Documents     73  
 
      5.2.10   Dissolve     73  
 
      5.2.11   Bankruptcy     73  
 
      5.2.12   ERISA     73  
 
      5.2.13   Distributions     73  
 
      5.2.14   Management     73  
 
      5.2.15   Reserved     74  
 
      5.2.16   Modify Account Agreement     74  
 
      5.2.17   Zoning Reclassification     74  
 
      5.2.18   Change of Principal Place of Business     74  

iv



--------------------------------------------------------------------------------



 



                                      Page        
 
      5.2.19   Debt Cancellation     74  
 
      5.2.20   Misapplication of Funds     74  
 
      5.2.21   Single Purpose Entity     75  
 
                    VI.   INSURANCE; CASUALTY; CONDEMNATION; RESTORATION     75
 
 
                        6.1   Insurance Coverage Requirements     75  
 
                   
 
      6.1.1   Property Insurance     75  
 
      6.1.2   Liability Insurance     75  
 
      6.1.3   Workers’ Compensation Insurance     75  
 
      6.1.4   Business Interruption Insurance     76  
 
      6.1.5   Builder’s All-Risk Insurance     76  
 
      6.1.6   Boiler and Machinery Insurance     76  
 
      6.1.7   Flood Insurance and Earthquake Insurance     76  
 
      6.1.8   Terrorism Insurance     77  
 
      6.1.9   Storage Tank System Third Party Liability and Cleanup Insurance  
  78  
 
      6.1.10   Other Insurance     78  
 
      6.1.11   Ratings of Insurers     78  
 
      6.1.12   Form of Insurance Policies; Endorsements     78  
 
      6.1.13   Evidence of Insurance     78  
 
      6.1.14   Separate Insurance     79  
 
      6.1.15   Blanket Policies     79  
 
                        6.2   Condemnation and Insurance Proceeds     79  
 
                   
 
      6.2.1   Notification     79  
 
      6.2.2   Proceeds     79  
 
      6.2.3   Lender to Take Proceeds     80  
 
      6.2.4   Borrower to Restore     81  
 
      6.2.5   Disbursement of Proceeds     83  
 
                    VII.   IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS    
84  
 
                        7.1   Borrower or Maryland Loan Guarantor to Pay
Impositions and Other Charges     84  
 
                        7.2   No Liens     84  
 
                        7.3   Contest     84  
 
                    VIII.   TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS     85
 
 
                        8.1   General Restriction on Transfers and Debt     85  
 
                        8.2   Sale of Building Equipment     86  
 
                        8.3   Immaterial Transfers and Easements, etc.     86  
 
                        8.4   Permitted Equity Transfers     87  

v



--------------------------------------------------------------------------------



 



                                      Page             8.5   Deliveries to
Lender     88  
 
                        8.6   Loan Assumption     88  
 
                        8.7   Leases and Subleases     88  
 
                   
 
      8.7.1   Leasing Conditions     88  
 
      8.7.2   Delivery of New Sublease or Sublease Modification     89  
 
      8.7.3   Security Deposits     89  
 
      8.7.4   No Default Under Subleases     89  
 
      8.7.5   Subordination     89  
 
      8.7.6   Attornment     89  
 
      8.7.7   Non-Disturbance Agreements     90  
 
                    IX.   RESERVED     90  
 
                    X.   MAINTENANCE OF PROPERTY; ALTERATIONS     90  
 
                        10.1   Maintenance of Property     90  
 
                        10.2   Conditions to Alteration     91  
 
                        10.3   Costs of Alteration     91  
 
                    XI.   BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND
OTHER INFORMATION     93  
 
                        11.1   Books and Records     93  
 
                        11.2   Financial Statements     93  
 
                   
 
      11.2.1   Quarterly Reports     93  
 
      11.2.2   Annual Reports     94  
 
      11.2.3   Capital Expenditures Summaries     94  
 
      11.2.4   Master Lease     94  
 
      11.2.5   Annual Budget     94  
 
      11.2.6   Other Information     94  
 
                    XII.   ENVIRONMENTAL MATTERS     94  
 
                        12.1   Representations     94  
 
                        12.2   Covenants     95  
 
                   
 
      12.2.1   Compliance with Environmental Laws     95  
 
                        12.3   Environmental Reports     95  
 
                        12.4   Environmental Indemnification     96  
 
                        12.5   Recourse Nature of Certain Indemnifications    
97  

vi



--------------------------------------------------------------------------------



 



                                      Page         XIII.   RESERVED     97  
 
                    XIV.   SECURITIZATION     97  
 
                        14.1   Sale of Notes and Securitization     97  
 
                        14.2   Securitization Financial Statements     98  
 
                        14.3   Securitization Indemnification     98  
 
                   
 
      14.3.1   Disclosure Documents     98  
 
      14.3.2   Indemnification Certificate     99  
 
                    XV.   ASSIGNMENTS AND PARTICIPATIONS     101  
 
                        15.1   Assignment and Acceptance     101  
 
                        15.2   Effect of Assignment and Acceptance     101  
 
                        15.3   Content     101  
 
                        15.4   Register     102  
 
                        15.5   Substitute Notes     102  
 
                        15.6   Participations     102  
 
                        15.7   Disclosure of Information     103  
 
                        15.8   Security Interest in Favor of Federal Reserve
Bank     103  
 
                    XVI.   RESERVE ACCOUNTS     103  
 
                        16.1   Tax Reserve Account     103  
 
                        16.2   Insurance Reserve Account     104  
 
                        16.3   Structural Repair Reserve Account     105  
 
                        16.4   Immediate Repair and Remediation Reserve Account
    105  
 
                        16.5   Master Lease Variable Additional Rent Reserve
Account and LCR Deterioration Reserve Account     107  
 
                    XVII.   DEFAULTS     108  
 
                        17.1   Event of Default     108  
 
                        17.2   Remedies     111  
 
                        17.3   Remedies Cumulative; Waivers     112  
 
                        17.4   Costs of Collection     113  
 
                    XVIII.   SPECIAL PROVISIONS     113  
 
                        18.1   Exculpation     113  
 
                   
 
      18.1.1   Exculpated Parties     113  
 
      18.1.2   Carveouts From Non-Recourse Limitations     114  

vii



--------------------------------------------------------------------------------



 



                                      Page         XIX.   MISCELLANEOUS     115
 
 
                        19.1   Survival     115  
 
                        19.2   Lender’s Discretion     116  
 
                        19.3   Governing Law     116  
 
                        19.4   Modification, Waiver in Writing     117  
 
                        19.5   Delay Not a Waiver     117  
 
                        19.6   Notices     117  
 
                        19.7   TRIAL BY JURY     118  
 
                        19.8   Headings     119  
 
                        19.9   Severability     119  
 
                        19.10   Preferences     119  
 
                        19.11   Waiver of Notice     119  
 
                        19.12   Expenses; Indemnity     120  
 
                        19.13   Exhibits and Schedules Incorporated     122  
 
                        19.14   Offsets, Counterclaims and Defenses     122  
 
                        19.15   Liability of Assignees of Lender     122  
 
                        19.16   No Joint Venture or Partnership; No Third Party
Beneficiaries     122  
 
                        19.17   Publicity     123  
 
                        19.18   Waiver of Marshalling of Assets     123  
 
                        19.19   Waiver of Counterclaim and other Actions     123
 
 
                        19.20   Conflict; Construction of Documents; Reliance  
  123  
 
                        19.21   Prior Agreements     124  
 
                        19.22   Counterparts     124  

viii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
EXHIBIT A
  TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS AND AFFIRMATIVE COVERAGES
EXHIBIT B
  SURVEY REQUIREMENTS
EXHIBIT C
  SINGLE PURPOSE ENTITY PROVISIONS
EXHIBIT D
  ENFORCEABILITY OPINION REQUIREMENTS
EXHIBIT E
  INTENTIONALLY DELETED
EXHIBIT F
  INTENTIONALLY DELETED
EXHIBIT G
  INTENTIONALLY DELETED
EXHIBIT H
  INTENTIONALLY DELETED
EXHIBIT I
  INTENTIONALLY DELETED
EXHIBIT J
  INTENTIONALLY DELETED
EXHIBIT K
  BORROWER ORGANIZATIONAL STRUCTURE
EXHIBIT L
  INTENTIONALLY DELETED
EXHIBIT M
  FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT N
  FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
EXHIBIT O
  INTENTIONALLY DELETED
EXHIBIT P
  FORM OF MASTER LEASE RENT PAYMENT DIRECTION LETTER
EXHIBIT Q
  INTENTIONALLY DELETED
EXHIBIT R
  INTENTIONALLY DELETED
EXHIBIT S
  INTENTIONALLY DELETED
EXHIBIT T
  FORM OF INDEPENDENT MANAGER/MEMBER CERTIFICATE
 
   
SCHEDULE I
  ALLOCATED LOAN AMOUNTS
SCHEDULE II
  GEOGRAPHIC QUADRANTS
SCHEDULE III
  IMMEDIATE REPAIRS AND REMEDIATION
SCHEDULE IV
  LEASES
SCHEDULE V
  INTENTIONALLY DELETED
SCHEDULE VI
  LITIGATION SCHEDULE
SCHEDULE VII
  OUTPARCEL LEGAL DESCRIPTIONS
SCHEDULE VIII
  BORROWER TAXPAYER IDENTIFICATION NUMBERS

ix



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
          THIS LOAN AND SECURITY AGREEMENT, dated as of June 9, 2006 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), by and among ABP MD (BALTIMORE) LLC, a Delaware limited
liability company (“Maryland Loan Guarantor”), the borrowers signatory hereto
(each an “Individual Borrower” and collectively, “Borrower”) having an office
c/o BlueLinx Holdings Inc., 4300 Wildwood Parkway, Atlanta, Georgia 30339, and
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, on behalf of the
holders of the Notes, having an address at 60 Wall Street, New York, New York
10005 (together with its successors and assigns, “Lender”).
RECITALS:
          WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined)
from Lender;
          WHEREAS, Lender is willing to make the Loan to Borrower, subject to
and in accordance with the terms of this Agreement and the other Loan Documents
(as hereinafter defined).
          NOW, THEREFORE, in consideration of the making of the Loan by Lender
and the covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
          I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:
          “Account Agreement” shall mean the Account and Control Agreement,
dated the date hereof, among Lender, Borrower (other than Maryland Borrower),
Maryland Loan Guarantor and Cash Management Bank.
          “Account Collateral” shall have the meaning set forth in
Section 3.1.2.
          “Additional Non-Consolidation Opinion” shall have the meaning set
forth in Section 4.1.29(b).
          “Affiliate” shall mean, with respect to any specified Person, any
other Person that (i) directly or indirectly Controls, is Controlled by or under
direct or indirect Common Control with such specified Person, (ii) is a general
partner or managing member of such specified Person, or (iii) is an officer or
director of such specified Person.
          “Aggregate Appraised Value” shall mean the sum of (a) the aggregate
Appraised Values (as indicated in the Appraisals delivered by Borrower pursuant
to Section 2.5.21) of all

 



--------------------------------------------------------------------------------



 




Individual Properties which were subject to the Lien of the Security Instrument
on the Closing Date and remain subject to the Lien of the Security Instrument on
the date such determination is made and (b) the aggregate Appraised Value of the
Substitute Properties, as reflected in the Appraisals delivered in accordance
with Section 2.3.6(c).
          “Agreement” shall mean this Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
          “Allocated Loan Amount” shall mean with respect to each Individual
Property, the designated allocated portion of the Loan applicable to such
Individual Property that is set forth on Schedule I attached hereto. For the
avoidance of doubt, no portion of the Loan shall be allocated to any of the
Outparcels.
          “ALTA” shall mean American Land Title Association, or any successor
thereto.
          “Alteration” shall have the meaning set forth in Section 10.2.
          “Annual Budget” shall mean the operating budget for the Property
prepared by or on behalf of Borrower for the applicable Fiscal Year or other
period setting forth, in reasonable detail, Borrower’s or Guarantor’s good faith
estimates of the anticipated results of operation of the Property, including,
but not limited to, revenue from all sources, Master Lease Variable Additional
Rent, Master Lease Recurrent Additional Rent and Capital Expenditures.
          “Appraisals” shall mean FIRREA appraisals conducted by CB Richard
Ellis (or another Independent appraiser reasonably acceptable to Lender) which
establish the Appraised Value of each Individual Property (or, as applicable,
each Substitute Property).
          “Appraised Value” shall mean, for an Individual Property or, as
applicable, a Substitute Property, the value of such Individual Property or
Substitute Property as determined by the Appraisal for such Individual Property
or Substitute Property.
          “Approved Bank” shall have the meaning provided in the Account
Agreement.
          “Architect” shall mean an architect, engineer or construction
consultant selected by Borrower, licensed to practice in the relevant State,
having at least five (5) years of architectural experience and which is selected
by an Individual Borrower and reasonably acceptable to Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by Lender and an assignee, and accepted by Lender in accordance
with Article XV and in substantially the form of Exhibit M or such other form
customarily used by Lender in connection with the participation or syndication
of mortgage loans at the time of such assignment.
          “Assignment of Leases” shall mean, with respect to each Individual
Property, that certain first priority Assignment of Master Lease, Leases, Rents
and Security Deposits, dated as of the date hereof, from each Individual
Borrower (or in the case of the Maryland Property, the Maryland Loan Guarantor),
as assignor, to Lender, as assignee, assigning to Lender all of such Individual
Borrower’s (or Maryland Loan Guarantor’s) interest in and to the Master Lease,
the

2



--------------------------------------------------------------------------------



 



Leases and the Rents of such Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
          “Bankruptcy Code” shall mean Title 11, U.S.C.A., as amended from time
to time and any successor statute thereto.
          “Blanket Policy” shall have the meaning provided in Section 6.1.14.
          “Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Borrower’s Account” shall mean an account or accounts maintained by
Borrower for its own account at such bank and with such account number as may be
designated in writing by Borrower to Lender and Cash Management Bank from time
to time.
          “Broker” shall mean CB Richard Ellis/L.J. Melody.
          “Building Equipment” shall have the meaning set forth in the Security
Instrument.
          “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York are not open for business.
          “Capital Expenditures” shall mean, for any period, the amount expended
for items capitalized under GAAP, including expenditures for building
improvements or major repairs, leasing commissions and tenant improvements.
          “Cash” shall mean the legal tender of the United States of America.
          “Cash and Cash Equivalents” shall mean any one or a combination of the
following: (i) Cash, and (ii) U.S. Government Obligations.
          “Cash Management Bank” shall mean Wachovia Bank, National Association
or any successor Approved Bank acting as Cash Management Bank under the Account
Agreement or other financial institution approved by the Lender and, if a
Securitization has occurred, the Rating Agencies.
          “Casualty Amount” shall mean ten percent (10%) of the Allocated Loan
Amount of the affected Individual Property.
          “Casualty/Condemnation Property Release” shall mean any Property
Release obtained in connection with a Proceeds Prepayment or other principal
prepayment made pursuant to Section 6.2.3 or Section 4(b) of the Note.
          “Close Affiliate” shall mean, with respect to any Person (the “First
Person”), any other Person (each, a “Second Person”) which is an Affiliate of
the First Person and in respect of which any of the following are true: (a) the
Second Person owns, directly or indirectly, at least seventy-five percent (75%)
of all of the legal, beneficial and/or equitable interest in such First Person,
(b) the First Person owns, directly or indirectly, at least seventy-five percent
(75%) of

3



--------------------------------------------------------------------------------



 



all of the legal, beneficial and/or equitable interest in such Second Person, or
(c) a third (3rd) Person owns, directly or indirectly, at least seventy-five
percent (75%) of all of the legal, beneficial and/or equitable interest in both
the First Person and the Second Person.
          “Closing Date” shall mean the date of this Agreement set forth in the
first paragraph hereof.
          “Closing Date LCR Ratio” shall mean 5.18x.
          “Closing Date LTV Ratio” shall mean 79.22%.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, as it
may be further amended from time to time, and any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
          “Collateral Accounts” shall have the meaning set forth in
Section 3.1.1.
          “Completion” shall have the meaning set forth in Section 16.4.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise, and the terms “Controlled,” “Controlling” and “Common Control” shall
have correlative meanings.
          “Cut-Off Date” shall have the meaning set forth in Section 6.2.3(a).
          “DBS” shall have the meaning set forth in Section 14.3.2(b).
          “Debt” shall mean, with respect to any Person at any time,
(a) indebtedness or liability of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services; (b) obligations of such Person as lessee
under leases which should have been or should be, in accordance with GAAP,
recorded as capital leases; (c) obligations issued for, or liabilities incurred
on the account of, such Person; (d) obligations or liabilities of such Person
arising under letters of credit, credit facilities or other acceptance
facilities; (e) obligations of such Person under any guarantees or other
agreement to become secondarily liable for any obligation of any other Person,
endorsements (other than for collection or deposit in the ordinary course of
business) and other contingent obligations to provide funds for payment, to
supply funds to invest in any Person or otherwise to assure a creditor against
loss; (f) subject to Section 7.3, obligations of such Person secured by any Lien
on any property of such Person; or (g) obligations of such Person under any
interest rate or currency exchange agreement.
          “Debt Service” shall mean, with respect to any particular period of
time, scheduled interest and/or principal payments under the Notes.
          “Debt Service Reserve Account” shall have the meaning set forth in
Section 3.1.1.

4



--------------------------------------------------------------------------------



 



          “Default” shall mean the occurrence of any event hereunder or under
any other Loan Document which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
          “Default Rate” shall have the meaning set forth in the Note.
          “Defeasance Collateral” shall mean obligations or securities that
(a) are not subject to prepayment, call or early redemption, (b) provide for
interest at a fixed rate, (c) have a principal amount due at maturity that
cannot vary or change, (d) are rated “AAA” or better by S&P and Aaa or better by
Moody’s (or, if not rated by S&P, are eligible under S&P’s published criteria in
paragraphs 1, 2 or 3 of its Eligible Investment Criteria for “AAA” Rated
Structured Transactions), and (e) constitute “government securities” as defined
in Section 2(a)(16) of the Investment Company Act of 1940 as amended (15 U.S.C.
80a-1).
          “Defeasance Date” shall have the meaning set forth in
Section 2.3.5(a).
          “Defeasance Deposit” shall mean an amount equal to the Release Price
for the applicable Individual Property or Individual Properties subject to the
Defeasance Event plus any costs and expenses incurred or to be incurred in the
purchase of Defeasance Collateral necessary to meet the Scheduled Defeasance
Payments.
          “Defeasance Event” shall have the meaning set forth in
Section 2.3.5(a).
          “Defeasance Lockout Period” shall have the meaning set forth in the
Note.
          “Deficiency” shall have the meaning set forth in Section 6.2.4(b).
          “Disclosure Documents” shall have the meaning set forth in
Section 14.3.1.
          “Disqualified Transferee” shall mean any proposed transferee that,
(i) has (within the past ten (10) years) defaulted, or is now in default, beyond
any applicable cure period, of its material obligations, under any written
agreement with Lender, any affiliate of Lender or any financial institution;
(ii) has a principal that has been convicted in a criminal proceeding for a
felony or a crime involving moral turpitude or that is an organized crime figure
or is reputed (as determined by Lender in its sole discretion) to have
substantial business or other affiliations with an organized crime figure;
(iii) has at any time filed a voluntary petition under the Bankruptcy Code or
any other federal or state bankruptcy or insolvency law; (iv) as to which an
involuntary petition has at any time been filed under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (v) has at any time filed
an answer consenting to or acquiescing in any involuntary petition filed against
it by any other person under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (vi) has at any time consented to or acquiesced in
or joined in an application for the appointment of a custodian, receiver,
trustee or examiner for itself or any of its property; (vii) has at any time
made an assignment for the benefit of creditors, or has at any time admitted its
insolvency or inability to pay its debts as they become due; or (viii) has been
found by a court of competent jurisdiction or other governmental authority in a
comparable proceeding to have violated any federal or state securities laws or
regulations promulgated thereunder.

5



--------------------------------------------------------------------------------



 



          “EBITDAR” shall mean earnings from operations before interest
expense/income, federal, state and local income taxes, depreciation and
amortization, any rental expense on real property, restructuring costs, unusual
severance costs, debt issuance or stock offering costs, legal loss reserve,
casualty losses and/or related reserves, stock option expense and merger and
acquisition related expenses.
          “Eligible Account” shall mean (i) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution subject to regulations
regarding fiduciary funds on deposit such as or similar to Title 12 of the Code
of Federal Regulations Section 9.10(b) which, in either case, has corporate
trust powers, acting in its fiduciary capacity or (ii) a segregated account
maintained at an Approved Bank. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
          “Environmental Certificate” shall have the meaning set forth in
Section 12.2.1.
          “Environmental Claim” shall mean any claim, action, cause of action,
investigation or written notice by any Person alleging potential liability
(including potential liability for investigatory costs, cleanup costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based upon or resulting from (a) the presence or release into the
environment of any Hazardous Materials from or at the Property, or (b) the
violation, or alleged violation, of any Environmental Law relating to the
Property.
          “Environmental Event” shall have the meaning set forth in
Section 12.2.1.
          “Environmental Indemnity” shall mean the Environmental Indemnity,
dated the date hereof, made by Guarantor in favor of Lender.
          “Environmental Insurance Policy” shall mean any environmental
insurance policy maintained by or for the benefit of Borrower with respect to
the Property on the date hereof and any environmental insurance policy hereafter
obtained and maintained with respect to the Property and acceptable to Lender.
          “Environmental Law” shall have the meaning provided in the
Environmental Indemnity.
          “Environmental Reports” shall have the meaning set forth in
Section 12.1.
          “ERISA” shall mean the United States Employee Retirement Income
Security Act of 1974, as amended from time to time, and the regulations
promulgated and the rulings issued thereunder.
          “Event of Default” shall have the meaning set forth in
Section 17.1(a).
          “Excess Account Collateral” shall have the meaning set forth in
Section 2.3.8.
          “Excess Cash Flow” shall have the meaning set forth in Section 3.1.6.

6



--------------------------------------------------------------------------------



 



          “Exchange Act” shall have the meaning set forth in Section 14.3.1.
          “Excluded Personal Property” shall mean all personal property of the
Master Lessee or any other Tenants under Leases; provided, however, that
Excluded Personal Property shall not include walls or ceilings or any items that
constitute fixtures (specifically including, but not limited to plumbing and
electrical fixtures, heating, ventilation and air conditioning, wall and floor
coverings, elevators and escalators). Excluded Personal Property shall include,
without limitation, any equipment attached to or installed at an Individual
Property which is unique to and used to further the business of Master Lessee or
such Tenants at such Individual Property, including, but not limited to, steel
racking, dust collection systems, generators, order pickers and other similar
items. For purposes of this definition, the terms “equipment” and “fixtures”
shall have the meaning set forth in the Uniform Commercial Code in effect in the
State of New York.
          “Exculpated Parties” shall have the meaning set forth in
Section 18.1.1.
          “Excusable Delay” shall mean a delay solely due to acts of God,
governmental restrictions, regulations or controls, stays, judgments, orders,
decrees, enemy or hostile governmental actions, terrorist acts, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.
          “Fiscal Year” shall mean the fifty-two (52) or fifty-three (53) week
period ending on the Saturday immediately preceding the last day of each
calendar year of the term of the Loan or the portion of any such period falling
within the term of the Loan in the event that such a period occurs partially
before or after, or partially during, the term of the Loan.
          “Fiscal Quarter” shall mean each quarter within a Fiscal Year in
accordance with GAAP.
          “Fitch” shall mean Fitch Ratings Inc.
          “GAAP” shall mean the generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such entity as may be in general use
by significant segments of the U.S. accounting profession, to the extent such
principles are applicable to the facts and circumstances on the date of
determination.
          “General Release Conditions” shall have the meaning set forth in
Section 2.3.4.
          “Geographic Quadrant” shall mean any geographic quadrant identified on
Schedule II attached hereto.
          “Governmental Authority” shall mean any court, board, agency,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

7



--------------------------------------------------------------------------------



 



          “Guarantor” shall mean BlueLinx Holdings Inc., a Delaware corporation.
          “Hazardous Materials” shall have the meaning provided in the
Environmental Indemnity.
          “Holding Account” shall have the meaning set forth in Section 3.1.1.
          “Immediate Repairs and Remediation Completion Deadline” shall have the
meaning set forth in Section 16.4.
          “Immediate Repair and Remediation Reserve Account” shall have the
meaning set forth in Section 3.1.1.
          “Immediate Repairs and Remediation” shall mean, collectively, the
immediate repairs and environmental remediation required to be made to the
Property (other than immediate repairs required to be made to the portion of the
Improvements that constitutes shed space) described in Schedule III attached
hereto.
          “Impositions” shall mean all taxes (including all ad valorem, sales
(including those imposed on lease rentals), use, single business, gross
receipts, value added, intangible transaction, privilege or license or similar
taxes), governmental assessments (including all assessments for public
improvements or benefits, whether or not commenced or completed prior to the
date hereof and whether or not commenced or completed within the term of this
Agreement), water, sewer or other rents and charges, excises, levies, fees
(including license, permit, inspection, authorization and similar fees), and all
other governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rents (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a Lien upon (a) Borrower or Maryland Loan
Guarantor (including all franchise or other taxes imposed on Borrower or
Maryland Loan Guarantor for the privilege of doing business in the jurisdiction
in which the Property is located), (b) the Property, or any other collateral
delivered or pledged to Lender in connection with the Loan, or any part thereof,
or any Rents therefrom or any estate, right, title or interest therein, or
(c) any occupancy, operation, use or possession of, or sales from, or activity
conducted on, or in connection with the Property or the leasing or use of all or
any part thereof by Borrower or Maryland Loan Guarantor. Nothing contained in
this Agreement shall be construed to require Borrower or Maryland Loan Guarantor
to pay any tax, assessment, levy or charge imposed on (i) any Tenant occupying
any portion of the Property or (ii) Lender in the nature of a capital levy,
estate, inheritance, succession, income or net revenue tax.
          “Improvements” shall have the meaning set forth in the Security
Instrument.
          “Increased Costs” shall have the meaning set forth in Section 2.4.1.
          “Indebtedness” shall mean, at any given time, the Principal Amount,
together with all accrued and unpaid interest thereon and all other obligations
and liabilities due or to become due to Lender pursuant hereto, under the Notes
or in accordance with the other Loan Documents

8



--------------------------------------------------------------------------------



 




and all other amounts, sums and expenses paid by or payable to Lender hereunder
or pursuant to the Notes or the other Loan Documents.
          “Indemnified Parties” shall have the meaning set forth in
Section 19.12(b).
          “Independent” shall mean, when used with respect to any Person, a
Person who: (i) does not have any direct financial interest or any material
indirect financial interest in any Borrower or in any Affiliate of any Borrower,
(ii) is not connected with any Borrower or any Affiliate of any Borrower as an
officer, employee, promoter, underwriter, trustee, partner, member, manager,
creditor, director, supplier, customer or person performing similar functions
and (iii) is not a member of the immediate family of a Person defined in clause
(i) or (ii) above.
          “Independent Accountant” shall mean a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender. Lender acknowledges that Ernst &
Young LLP constitutes an approved Independent Accountant.
          “Independent Architect” shall mean an architect, engineer or
construction consultant selected by Borrower which is Independent, licensed to
practice in the State (if an architect), has at least five (5) years of
applicable experience and which is reasonably acceptable to Lender. Lender
acknowledges that, for purposes of the Physical Condition Reports, ATC
Associates, Inc. and Land America Assessment Corp. are each an approved
Independent Architect.
          “Independent Director,” “Independent Manager,” or “Independent Member”
shall mean a Person who is not and will not be while serving and has never been
(i) a member (other than an Independent Member), manager (other than an
Independent Manager), director, (other than an Independent Director), employee,
attorney, or counsel of Borrower or its Affiliates, (ii) a customer, supplier or
other Person who derives more than one percent (1%) of its purchases or revenues
from its activities with Borrower or its Affiliates, (iii) a direct or indirect
legal or beneficial owner in any entity referred to in clause (i) or (ii) above
or any of its Affiliates, (iv) a member of the immediate family of any member,
manager, employee, attorney, customer, supplier or other Person referred to in
clause (i), (ii) or (iii) above, or (v) a person Controlling or under the common
Control of anyone listed in clauses (i) through (iv) above. A Person that
otherwise satisfies the foregoing shall not be disqualified from serving as an
Independent Director or Independent Manager or Independent Member if such
individual is at the time of initial appointment, or at any time while serving
as such, is an Independent Director or Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with Borrower.
          “Individual Parcel” shall have the meaning set forth in the Security
Instrument.
          “Individual Borrower” shall have the meaning set forth in the first
paragraph of this Agreement.
          “Individual Property” shall have the meaning set forth in the Security
Instrument.

9



--------------------------------------------------------------------------------



 



          “Insurance Requirements” shall mean, collectively, (i) all material
terms of any insurance policy required pursuant to this Agreement and (ii) all
material regulations and then-current standards applicable to or affecting the
Property or any part thereof or any use or condition thereof.
          “Insurance Reserve Account” shall have the meaning set forth in
Section 3.1.1.
          “Insurance Reserve Amount” shall have the meaning set forth in
Section 16.2.
          “Intangible” shall have the meaning set forth in the Security
Instrument.
          “Intercreditor Agreement” shall mean that certain Mortgagee Agreement
between Wachovia, as agent for the lenders under the Revolving Loan, and Lender
and Wachovia, as holders of the Notes.
          “Interest Period” shall have the meaning set forth in the Notes.
          “Interest Rate” shall have the meaning set forth in the Notes.
          “Key Properties” shall mean, collectively, (i) any Individual Property
which contains greater than 200,000 square feet of main distribution building
space and (ii) the Individual Property located in Englewood, Colorado and
containing 68,721 square feet of space, which Individual Property is used by the
Borrower for office purposes.
          “Land” shall have the meaning set forth in the Security Instrument.
          “Late Payment Charge” shall have the meaning set forth in
Section 2.2.3.
          “Lease” shall mean any lease (including the Master Lease), sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect), pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in any Individual Property, and every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto. Notwithstanding the foregoing, the term “Lease” shall exclude all
of the Subleases at all times prior to a termination of the Master Lease.
          “LCR” shall mean a ratio, as determined by Lender, in which: (i) the
numerator is Master Lessee’s EBITDAR, applied consistently, as stated on Master
Lessee’s four (4) most recent quarterly financial statements delivered to Lender
by Borrower or Master Lessee pursuant to Section 11.2.1, for the trailing twelve
(12) month period immediately prior to the applicable calculation date; and
(ii) the denominator is Master Lease Base Rent for the trailing twelve
(12) month period immediately prior to the applicable calculation date (and, in
the event that the calculation date occurs prior to the first anniversary of the
date of the Master Lease, Master Lease Base Rent applicable to any month prior
to the date of the Master Lease shall be deemed

10



--------------------------------------------------------------------------------



 




to be equal to one-twelfth (1/12) of the Master Lease Base Rent payable during
the first year of the term of the Master Lease).
          “LCR Deterioration Reserve Account” shall have the meaning set forth
in Section 3.1.1.
          “LCR Test” shall mean the test performed by Lender on a trailing four
(4) Fiscal Quarter basis pursuant to the terms of Section 16.5 hereof following
the end of each Fiscal Quarter after the Closing Date to determine whether a Low
LCR Cash Sweep Period has occurred and is continuing.
          “Legal Requirements” shall mean all present and future laws, statutes,
codes, ordinances, orders, judgments, decrees, injunctions, rules, regulations
and requirements, and irrespective of the nature of the work to be done, of
every Governmental Authority including, without limitation, Environmental Laws
and all covenants, restrictions and conditions now or hereafter of record which
may be applicable to Borrower, Maryland Loan Guarantor or to the Property and
the Improvements and the Building Equipment thereon, or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of the Property and the Improvements and the Building Equipment
thereon, including, without limitation, building and zoning codes and ordinances
and laws relating to handicapped accessibility.
          “Lender” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Lender’s Consultant” shall mean an environmental and engineering
consulting firm selected by Lender and reasonably acceptable to Borrower having
experience (i) conducting environmental and engineering assessments for
properties similar to the Property and (ii) preparing and supervising
remediation plans for properties similar to the Property.
          “Lender Group” shall have the meaning set forth in Section 14.3.2(b).
          “Letter of Credit” shall mean an irrevocable, unconditional,
transferable, clean sight draft letter of credit (either an evergreen letter of
credit or one which does not expire until at least sixty (60) days after the
Maturity Date (the “LC Expiration Date”)), in favor of Lender and entitling
Lender to draw thereon in New York, New York, based solely on delivery or a
sight draft containing a statement executed by an officer or authorized
signatory of Lender and issued by an Approved Bank. If at any time (a) the
institution issuing any such Letter of Credit shall cease to be an Approved Bank
or (b) the Letter of Credit is due to expire prior to the LC Expiration Date,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds thereof in accordance with the provisions of this Agreement, unless
Borrower shall deliver a replacement Letter of Credit from an Approved Bank
within (i) as to (a) above, thirty (30) days after Lender delivers written
notice to Borrower that the institution issuing the Letter of Credit has ceased
to be an Approved Bank or (ii) as to (b) above, at least ten (10) Business Days
prior to the expiration date of said Letter of Credit.
          “Liabilities” shall have the meaning set forth in Section 14.3.2(b).
          “License” shall have the meaning set forth in Section 4.1.23.

11



--------------------------------------------------------------------------------



 



          “Lien” shall mean any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting Borrower, Maryland Loan Guarantor, the Property, any portion
thereof or any interest therein, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and the filing of mechanic’s, materialmen’s and other
similar liens and encumbrances, excluding any such items solely affecting the
Excluded Personal Property.
          “Loan” shall mean the loan in the amount of the Loan Amount made by
Lender to Borrower pursuant to this Agreement.
          “Loan Amount” shall mean the original principal amount of the Loan
equal to $295,000,000.
          “Loan Documents” shall mean, collectively, this Agreement, the Notes,
the Security Instrument, the Assignment of Leases, the Environmental Indemnity,
the Master Lease, the Master Lease SNDA, the Account Agreement, the Recourse
Guaranty, the Maryland Loan Guaranty and all other documents executed and/or
delivered by Borrower, Maryland Loan Guarantor, Master Lessee or Guarantor, as
applicable, to Lender in connection with the Loan or in connection with any
Substitution, including any opinion certificates or other certifications or
representations delivered by or on behalf of Borrower or any Affiliate of
Borrower to Lender.
          “Low LCR Cash Sweep Period” shall mean any period (a) commencing on
the Payment Date following the conclusion of any two (2) consecutive Fiscal
Quarters for which the LCR is less than 2.50:1.00, as determined by an LCR Test
in accordance with Section 16.5 hereof, and (ii) ending on the day immediately
preceding the Payment Date following the conclusion of any two (2) consecutive
Fiscal Quarters for which the LCR equals or exceeds 2.50:1.00, as determined by
an LCR Test in accordance with Section 16.5 hereof.
          “LTV Ratio” shall mean the ratio, expressed as a percentage, of the
Principal Amount, as of the date of determination, to the Aggregate Appraised
Value, as of the date of determination.
          “Maryland Borrower” shall mean ABP MD (Baltimore) Subsidiary LLC, a
Delaware limited liability company and a wholly owned subsidiary of the Maryland
Loan Guarantor.
          “Maryland Loan Guarantor” shall have the meaning provided in the first
paragraph hereof.
          “Maryland Loan Guaranty” shall mean that certain guaranty delivered by
Maryland Loan Guarantor in favor of Lender.
          “Maryland Property” shall mean the Individual Property located in
Maryland.
          “Master Lease” shall mean that certain Amended and Restated Master
Lease Agreement for the Individual Properties by and between each Individual
Borrower (or in the case

12



--------------------------------------------------------------------------------



 



of the Maryland Property, the Maryland Loan Guarantor), as lessor, and Master
Lessee, as lessee, dated as of the date hereof, as more particularly described
in Section 5.1.23.
          “Master Lease Base Rent” shall mean monthly payments under the Master
Lease of scheduled base rent.
          “Master Lease Recurrent Additional Rent” shall mean monthly payments
under the Master Lease of additional rent for scheduled pass-through expenses,
including, without limitation, taxes and insurance.
          “Master Lease Rent” shall mean, collectively, the Master Lease
Scheduled Rent and the Master Lease Variable Additional Rent.
          “Master Lease Rent Payment Direction Letter” shall mean a letter in
the form of Exhibit P pursuant to which Borrower (or in the case of the Maryland
Property, the Maryland Loan Guarantor) instructs Master Lessee to make payments
of Master Lease Scheduled Rent and, during the continuance of an Event of
Default and during a Low LCR Cash Sweep Period, Master Lease Variable Additional
Rent directly to the Holding Account as more particularly set forth in Section
3.1.9(a).
          “Master Lease Rent Shortfall” shall mean a shortfall in the Holding
Account with respect to all or any portion of the Master Lease Rent required to
be deposited therein by Master Lessee pursuant to the Master Lease Rent Payment
Direction Letter.
          “Master Lease Scheduled Rent” shall mean, collectively, the Master
Lease Base Rent and the Master Lease Recurrent Additional Rent.
          “Master Lease SNDA” shall mean that certain Subordination,
Non-Disturbance and Attornment agreement among Borrower (or in the case of the
Maryland Property, the Maryland Loan Guarantor), Master Lessee and Lender dated
of even date herewith.
          “Master Lease Variable Additional Rent” shall mean with respect to any
month, payments payable by the Master Lessee under the Master Lease of variable
operating and occupancy expenses in such month, including, without limitation,
common area maintenance expenses, but excluding Master Lease Recurrent
Additional Rent.
          “Master Lessee” shall mean BlueLinx Corporation, a Georgia
corporation.
          “Master Lessee Officer’s Certificate” shall mean a certificate
executed by an authorized signatory of Master Lessee that is familiar with the
financial condition of Master Lessee and the operation of the Property.
          “Material Adverse Effect” shall mean any event or condition that has a
material adverse effect on (i) the Property taken as a whole, (ii) the use,
operation, or value of any Key Property or the use, operation or value of the
Property taken as a whole, (iii) the business, profits, operations or financial
condition of Borrower or the Maryland Loan Guarantor, (iv) the ability of
Maryland Loan Guarantor to satisfy any of Maryland Loan Guarantor’s obligations
under the

13



--------------------------------------------------------------------------------



 




Loan Documents or (v) the ability of Borrower to repay the principal and/or
interest of the Loan as it becomes due or to satisfy any of Borrower’s
obligations under the Loan Documents.
          “Material Alteration” shall mean any Alteration which, when aggregated
with all related Alterations (other than decorative work such as painting, wall
papering and carpeting and the replacement of fixtures, furnishings and
equipment to the extent being of a routine and recurring nature and performed in
the ordinary course of business) constituting a single project, is estimated to
cost in excess of forty percent (40%) of the Allocated Loan Amount for the
Individual Property to which such Alteration is to be made; provided, however,
that the term “Material Alteration” shall not include Alterations being
undertaken at the sole cost and expense of (a) the Master Lessee pursuant to the
Master Lease so long as any security required for any such material alteration
under the Master Lease is deposited with Lender (or any related guaranty
permitted hereunder in lieu of such deposit runs to the benefit of Lender and is
delivered to Lender) or (b) a Tenant pursuant to a Lease.
          “Material Sublease” shall mean, during any Low LCR Cash Sweep Period,
any Sublease to a single Tenant covering more than 50,000 rentable square feet
at any Individual Property.
          “Maturity Date” shall have the meaning set forth in the Notes.
          “Maturity Date Payment” shall have the meaning set forth in the Notes.
          “Maximum Legal Rate” shall mean the maximum non-usurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the indebtedness evidenced by the Notes
and as provided for herein or the other Loan Documents, under the laws of such
state or states whose laws are held by any court of competent jurisdiction to
govern the interest rate provisions of the Loan.
          “Mezzanine Borrower” shall have the meaning set forth in
Section 5.1.11.
          “Mezzanine Loan” shall have the meaning set forth in Section 5.1.11.
          “Mezzanine Loan Documents” shall have the meaning set forth in
Section 5.1.11.
          “Monetary Default” shall mean a Default (i) that can be cured with the
payment of money or (ii) arising pursuant to Section 17.1(a)(vi) or (vii).
          “Monthly Debt Service Payment Amount” shall have the meaning set forth
in the Notes.
          “Monthly Insurance Reserve Amount” shall have the meaning set forth in
Section 16.2.
          “Monthly Structural Repair Reserve Amount” shall mean an amount
determined by Lender equal to one-twelfth (1/12) of the product of (i) $0.05 and
(ii) the aggregate square footage of the portion of the Improvements that
constitutes distribution center space that is subject to a Sublease; provided,
however, that in the event that, at the time of determination, less

14



--------------------------------------------------------------------------------



 




than ten percent (10%) the aggregate net rentable square footage of the
Improvements is subject to Subleases, the Monthly Structural Repair Reserve
Amount shall be $0.00.
          “Monthly Tax Reserve Amount” shall have the meaning set forth in
Section 16.1.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgage Tax States” shall mean, collectively, Alabama, Florida,
Kansas, Georgia, Minnesota, New York, Oklahoma, Tennessee, Virginia and any
other State in which an Individual Property or any Substitute Property may be
located which imposes a mortgage recording or other mortgage tax.
          “New Sublease” shall have the meaning set forth in Section 8.7.1.
          “Non-Consolidation Opinion” shall have the meaning provided in
Section 2.5.5.
          “Non-Disqualification Opinion” shall mean an opinion of outside tax
counsel reasonably acceptable to the Lender or the Rating Agencies to whom such
opinion is addressed that a contemplated action will neither cause any trust
formed as a REMIC pursuant to a Securitization to fail to qualify as a “real
estate mortgage investment conduit” within the meaning of Section 860D of the
Code at any time that any “regular interests” in the REMIC are outstanding nor
cause a “prohibited transaction” tax (within the meaning of Section 860F(a)(2)
of the Code) or “prohibited contribution” tax (within the meaning of
Section 860G(d) of the Code) to be imposed on any such REMIC.
          “Non-Disturbance Agreement” shall have the meaning set forth in
Section 8.7.7.
          “Notes” shall mean, collectively, (a) that certain Amended, Restated
and Consolidated Note A-1, dated the date hereof, made by Borrower, as maker, in
favor of Lender, as payee, in the principal amount of $147,500,000 and (b) that
certain Amended, Restated and Consolidated Note A-2, dated the date hereof, made
by Borrower, as maker, in favor of Lender, as payee, in the principal amount of
$147,500,000, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
          “Obligations” shall have meaning set forth in the recitals of the
Security Instrument.
          “OFAC” List means the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.
          “Officer’s Certificate” shall mean a certificate executed by an
authorized signatory of Borrower that is familiar with the financial condition
of Borrower and the operation of the Property, provided that the Officer’s
Certificate required under Article XI shall be executed by the Chief Financial
Officer of Borrower.

15



--------------------------------------------------------------------------------



 



          “Opinion of Counsel” shall mean an opinion of counsel of a law firm
selected by Borrower and reasonably acceptable to Lender.
          “Other Charges” shall mean, collectively, (i) all sums, charges, fees,
costs, expenses, common area maintenance charges and other charges or
assessments reserved in or payable under any reciprocal easement agreements, if
any, and (ii) maintenance charges, impositions other than Impositions, and any
other charges, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part thereof
by any Governmental Authority, other than those required to be paid by Master
Lessee or any other Tenant pursuant to its Lease.
          “Other Taxes” shall have the meaning set forth in Section 2.4.3.
          “Outparcel” shall mean each parcel of Land legally described in
Schedule VII attached hereto.
          “Outparcel Release Instruments” shall have the meaning set forth in
Section 2.3.7.
          “Payment Date” shall have the meaning set forth in the Notes.
          “Permitted Debt” shall mean collectively, (a) the Notes and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Security Instrument and the other
Loan Documents and (b) trade payables incurred in the ordinary course of
Borrower’s (or in the case of the Maryland Property, Maryland Loan Guarantor’s)
business, not secured by Liens on the Property (other than Permitted
Encumbrances and other than liens being properly contested in accordance with
the provisions of this Agreement or the Security Instrument), not to exceed two
percent (2%) of the aggregate Principal Amount for the Property at any one time
outstanding, payable by or on behalf of Borrower (or Maryland Loan Guarantor, as
applicable) for or in respect of the operation of the Property in the ordinary
course of operating Borrower’s (or Maryland Loan Guarantor, as applicable)
business, provided that (but subject to the remaining terms of this definition)
each such amount shall be paid within sixty (60) days following the date on
which each such amount is incurred. Nothing contained herein shall be deemed to
require Borrower or Maryland Loan Guarantor to pay any amount, so long as
Borrower (or Maryland Loan Guarantor, as applicable) is in good faith, and by
proper legal proceedings, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding (i) no Event of Default shall exist and be continuing hereunder, (ii)
adequate reserves with respect thereto are maintained on the books of Borrower
(or Maryland Loan Guarantor, as applicable) in accordance with GAAP (as
determined by Borrower (or Maryland Loan Guarantor, as applicable) or, at its
option, an Independent Accountant), and (iii) such contest operates to suspend
collection or enforcement, as the case may be, of the contested amount and such
contest is maintained and prosecuted continuously and with diligence.
Notwithstanding anything set forth herein, in no event shall Borrower or
Maryland Loan Guarantor be permitted under this provision to enter into a note
(other than the Notes and the other Loan Documents) or other instrument for
borrowed money.

16



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” shall mean collectively, (a) the Liens and
security interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy or the Survey
relating to such Individual Property or any part thereof, (c) Liens, if any, for
Impositions imposed by any Governmental Authority not yet due or delinquent (d)
Liens arising after the date hereof which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted in
accordance with Section 7.3 hereof, (e) easements and encumbrances permitted
pursuant to Section 8.3(ii) and (f) such other Liens as Lender may approve in
writing in Lender’s sole discretion.
          “Permitted Fund Manager” means any Person that on the date of
determination is (i) a nationally-recognized manager of investment funds
investing in debt or equity interests (including debt and equity interests
relating to commercial real estate) and (ii) not subject to a bankruptcy
proceeding.
          “Permitted Investments” shall have the meaning set forth in the
Account Agreement.
          “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
          “Personal Property” shall have the meaning set forth in the Security
Instrument.
          “Physical Conditions Reports” shall mean the structural engineering
reports with respect to the Individual Properties (i) prepared by an Independent
Architect, (ii) addressed to Lender, (iii) prepared based on a scope of work
determined by Lender in Lender’s reasonable discretion, and (iv) in form and
content acceptable to Lender, in Lender’s reasonable discretion, together with
any amendments or supplements thereto. The Physical Conditions Reports may
consist of updates to the existing structural engineering reports, provided that
(A) such updated reports are in form and content acceptable to Lender in
Lender’s reasonable discretion and (B) the Independent Architect preparing such
updated reports shall provide to Lender a reliance letter satisfactory to
Lender.
          “Plan” shall have the meaning set forth in Section 4.1.10.
          “Principal Amount” shall mean, collectively, the aggregate “Principal
Amount” under each of the Notes, as such term is defined in each of the Notes.
          “Prohibited Person” means any Person identified on the OFAC List or
any other Person with whom a U.S. Person may not conduct business or
transactions by prohibition of Federal law or Executive Order of the President
of the United States or America.
          “Proceeds” shall have the meaning set forth in Section 6.2.2.
          “Proceeds Prepayments” shall mean Proceeds applied by Lender as a
prepayment of principal in accordance with Section 6.2.3 hereof.

17



--------------------------------------------------------------------------------



 



          “Proceeds Reserve Account” shall have the meaning set forth in
Section 3.1.1.
          “Project” shall have the meaning set forth in Section 16.3.
          “Property” shall have the meaning set forth in the Security
Instrument.
          “Property Release” shall have the meaning set forth in Section 2.3.4.
          “Property Release Notice” shall have the meaning set forth in
Section 2.3.4.
          “Provided Information” shall have the meaning set forth in
Section 14.1.
          “PZR” shall mean The Planning Zoning Resource Corporation.
          “Qualified Transferee” shall mean any entity (a) that together with
its Close Affiliates (i) has a net worth of at least $250,000,000 (calculated
exclusive of the Property) as of a date no more than six (6) months prior to the
date of the transfer and (ii) manages or owns at the time of the transfer assets
of at least $600,000,000 (calculated exclusive of the Property); provided,
however, that if such transferee has experience in operating warehouse or
distribution facilities, properties (excluding the Property) containing not
fewer than 4,000,000 rentable square feet of warehouse space in the aggregate,
then such transferee shall meet the requirements of this clause (a) if it,
together with its Close Affiliates (1) has a net worth of at least $150,000,000
(calculated exclusive of the Property) as of a date no more than six (6) months
prior to the date of the transfer and (2) manages or owns at the time of the
transfer assets of at least $400,000,000 (calculated exclusive of the Property),
and (b) that is not a Disqualified Transferee.
          “Rating Agencies” shall mean (a) prior to a Securitization, each of
S&P, Moody’s and Fitch and any other nationally-recognized statistical rating
agency which has been approved by Lender and (b) after a Securitization has
occurred, each such Rating Agency which has rated the Securities in the
Securitization.
          “Rating Agency Confirmation” shall mean, collectively, a written
affirmation from each of the Rating Agencies that the credit rating of the
Securities given by such Rating Agency immediately prior to the occurrence of
the event with respect to which such Rating Agency Confirmation is sought will
not be qualified, downgraded or withdrawn as a result of the occurrence of such
event, which affirmation may be granted or withheld in such Rating Agency’s sole
and absolute discretion. In the event that, at any given time, no such
Securities shall have been issued and are then outstanding, then the term Rating
Agency Confirmation shall be deemed instead to require the written approval of
Lender based on its good faith determination of whether the Rating Agencies
would issue a Rating Agency Confirmation if any such Securities were
outstanding.
          “Recourse Guaranty” shall mean that certain Guaranty of Recourse
Obligations of Borrower, dated as of the date hereof, by Guarantor in favor of
Lender, as the same may be amended, supplemented, restated or otherwise modified
from time to time.
          “Register” shall have the meaning set forth in Section 15.4.

18



--------------------------------------------------------------------------------



 



          “Regulatory Change” shall mean any change after the date of this
Agreement in federal, state or foreign laws or regulations or the adoption or
the making, after such date, of any interpretations, directives or requests
applying to Lender, or any Person Controlling Lender or to a class of banks or
companies Controlling banks of or under any federal, state or foreign laws or
regulations (whether or not having the force of law) by any court or
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.
          “Related Remaining Property” shall have the meaning set forth in
Section 2.3.7.
          “Release Date” shall have the meaning provided in Section 2.3.4(a).
          “Release Instruments” shall have the meaning provided in
Section 2.3.4(c).
          “Release Price” shall mean the product of (a) the Allocated Loan
Amount for the Release Property and (b) either (1) with respect to any Release
Property that is a Key Property, one hundred twenty-five percent (125%) or
(2) with respect to any Release Property that is not a Key Property, the
applicable Release Price Percentage. The amount of any Proceeds Prepayments with
respect to an Individual Property shall (after calculating such Release Price
based upon the original Allocated Loan Amount for such Property without
deduction, for purposes of such calculation, for any such prepayments) be
deducted from the Release Price for such Property.
          “Release Price Percentage” shall mean, as of any Release Date, (i) if
the Principal Amount that would be outstanding immediately following the release
of the applicable Release Property is from $295,000,000 to and including
$265,500,000, one hundred percent (100%) or (ii) if the Principal Amount that
would be outstanding immediately following the release of the applicable Release
Property is less than $265,500,000, one hundred ten percent (110%), provided
that, in the case of each of clause (i) and clause (ii), any prior reductions in
the Principal Amount outstanding as a result of payments of Release Prices in
respect of Key Properties and any mandatory prepayment made pursuant to the
provisions of Section 6.2.3 and Section 4(b) of the Note shall be disregarded in
determining the Principal Amount that would be outstanding immediately following
the release of the applicable Release Property.
          “Release Property” shall have the meaning provided in Section 2.3.4.
          “Rents” shall mean all rents, rent equivalents, moneys payable as
damages or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or Maryland
Loan Guarantor from any and all sources arising from or attributable to the
Property, including, but not limited to the Master Lease and the Leases, and
Proceeds, if any, from business interruption or other loss of income insurance.
Notwithstanding the foregoing, Rents shall not include any sums payable under
(i) the Oil, Gas and Mineral Lease, dated as of June 17, 2003, between
Georgia-Pacific Corporation, as landlord, and Eagle Oil & Gas Co., as tenant, as
amended by that certain Amendment to Oil, Gas and Mineral Lease, dated as of
May 31, 2005, by and between ABP TX (FORT WORTH) LLC, as

19



--------------------------------------------------------------------------------



 




landlord, and Antero Resources I, LP and Eagle Oil & Gas Co., as tenant and
(ii) the Oil and Gas Lease, dated November 7, 1988, between Georgia-Pacific
Corporation, as landlord, and GonzOil, Inc., successor by assignment to Weinsz
Oil & Gas, as successor by assignment to Spenser Petroleum Corporation.
          “Replaced Property” shall have the meaning provided in Section 2.3.6.
          “Revolving Loan” shall mean the loan made by Wachovia pursuant to the
Revolving Loan Agreement (as such term is defined in the Intercreditor
Agreement).
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill.
          “Scheduled Defeasance Payments” shall have the meaning provided in
Section 2.3.5(b).
          “Securities” shall have the meaning set forth in Section 14.1.
          “Securities Act” shall have the meaning set forth in Section 14.3.1.
          “Securitization” shall have the meaning set forth in Section 14.1.
          “Security Agreement” shall have the meaning set forth in
Section 2.3.5(a).
          “Security Deposits” shall have the meaning provided in the Assignment
of Leases.
          “Security Instrument” shall mean that, collectively, those certain
Amended, Restated and Consolidated Mortgages, Security Agreements, Financing
Statements, Fixture Filings and Assignments of Master Lease, Leases, Rents and
Security Deposits or similarly entitled instruments, dated the date hereof,
executed and delivered by the applicable Borrower (or in the case of the
Maryland Property, the Maryland Loan Guarantor) to Lender (or to a trustee for
the benefit of lender, as applicable) and encumbering, in each case, its
Individual Property, as any of the foregoing may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
          “Servicer” shall mean such Person designated in writing with an
address for such Person by Lender, in its sole discretion, to act as Lender’s
agent hereunder with such powers as are specifically delegated to the Servicer
by Lender, whether pursuant to the terms of this Agreement, the Account
Agreement or otherwise, together with such other powers as are reasonably
incidental thereto.
          “Single Purpose Entity” shall mean a Person, other than an individual,
which
          (i) is formed or organized solely for the purpose of (1) owning,
holding, developing, using, operating and financing an ownership interest in the
Property or its Individual Property, entering into this Agreement with the
Lender, refinancing its Individual Property in connection with a permitted
repayment of the Loan or portion thereof, and transacting lawful business that
is incident, necessary and appropriate to accomplish the foregoing, or
(2) acting as

20



--------------------------------------------------------------------------------



 




a general partner of a limited partnership that owns the Property or an
Individual Property or the sole or managing member of a limited liability
company that owns the Property or an Individual Property, as applicable;
          (ii) does not engage in any business unrelated to (1) the Property or
its Individual Property and the ownership, development, use, operation and
financing thereof, or (2) acting as general partner of a limited partnership
that owns the Property or an Individual Property or the sole or managing member
of a limited liability company that owns the Property or an Individual Property,
as applicable;
          (iii) has not and will not have (1) any material assets other than the
Property or its Individual Property and personal property necessary or
incidental to its interest in the Property or its Individual Property, or the
operation, management and financing thereof, or its partnership interest in a
limited partnership, or the member interest in a limited liability company that
owns the Property or an Individual Property, or acts as the general partner or
managing member thereof (or, in the case of Maryland Borrower, acts as the
Subsidiary of Maryland Loan Guarantor), as applicable; or (2) any indebtedness
other than the Permitted Debt;
          (iv) maintains its own separate books and records and its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person;
          (v) holds itself out as being a Person, separate and apart from any
other Person;
          (vi) does not and will not commingle its funds or assets with those of
any other Person;
          (vii) conducts its own business in its own name;
          (viii) maintains separate financial statements and will not permit its
assets to be listed as assets on the financial statement of any other Person;
provided, however, that any such consolidated financial statement shall contain
a note indicating that its separate assets and liabilities are neither available
to pay the debts of the consolidated entity nor constitute obligations of the
consolidated entity;
          (ix) pays its own liabilities out of its own funds;
          (x) observes in all material respects all partnership, corporate or
limited liability company formalities, as applicable;
          (xi) pays the salaries of its own employees, if any, and maintains a
sufficient number of employees, if any, in light of its contemplated business
operations;
          (xii) except pursuant to the Loan Documents, does not guarantee or
otherwise obligate itself with respect to the debts of any other Person or hold
out its credit as being available to satisfy the obligations of any other
Person;

21



--------------------------------------------------------------------------------



 



          (xiii) does not acquire obligations or securities of its partners,
members or shareholders;
          (xiv) allocates fairly and reasonably shared expenses, including,
without limitation, any overhead for shared office space, if any;
          (xv) uses separate stationary, invoices, and checks;
          (xvi) maintains an arms-length relationship with its Affiliates;
          (xvii) except pursuant to the Loan Documents, does not and will not
pledge its assets for the benefit of any other Person or make any loans or
advances to any other Person;
          (xviii) does and will continue to use commercially reasonable efforts
to correct any known misunderstanding regarding its separate identity;
          (xix) maintains adequate capital in light of its contemplated business
operations; and
          (xx) has not and will not engage in, seek, or consent to the
dissolution, winding up, liquidation, consolidation or merger and except as
otherwise permitted in this Agreement, has not and will not engage in, seek or
consent to any asset sale, transfer of its partnership, membership or
shareholder interests (if such entity is a general partner in a limited
partnership or the managing member in a limited liability company), or
amendments of its partnership or operating agreement, certificate of
incorporation, articles of organization or other organizational document. In
addition, if such Person is a partnership, (1) all general partners of such
Person shall be Single Purpose Entities; and (2) if such Person has more than
one general partner, then the organizational documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent general
partner exists. In addition, if such Person is a corporation, then, at all
times: (a) such Person shall have at least two (2) Independent Directors and
(b) the board of directors of such Person may not take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of the
board of directors unless all of the directors, including the Independent
Directors, shall have participated in such vote. In addition, if such Person is
a limited liability company, (a) with only one (1) member, then, such Person
shall be organized in the State of Delaware, have as its only member a
non-managing member, and be managed by a board of managers, (b) shall have at
least two (2) Independent Managers or Independent Members, (c) if such Person is
managed by a board of managers, the board of managers of such Person may not
take any action requiring the unanimous affirmative vote of one hundred percent
(100%) of the members of the board of managers unless all of the managers,
including the Independent Managers, shall have participated in such vote, (c) if
such Person is not managed by a board of managers, the members of such Person
may not take any action requiring the affirmative vote of one hundred percent
(100%) of the members of such Person unless all of the members, including the
Independent Members, shall have participated in such vote, (d) with more than
one member, each managing member shall be a Single Purpose Entity, and (e) its
articles of organization, certificate of formation and/or operating agreement,
as applicable, shall provide that until all of the Indebtedness and Obligations
are paid in full such entity will not dissolve. In addition, the organizational
documents of such Person shall provide

22



--------------------------------------------------------------------------------



 




that such Person (1) without the unanimous consent of all of the partners,
directors or members, as applicable, shall not with respect to itself or to any
other Person in which it has a direct or indirect legal or beneficial interest
(a) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or other similar official for the benefit of
the creditors of such Person or all or any portion of such Person’s properties,
or (b) take any action that might cause such Person to become insolvent,
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (2) has and will maintain its books, records, resolutions and
agreements as official records, (3) has held and will hold its assets in its own
name, (4) has and will maintain its financial statements, accounting records and
other organizational documents, books and records separate and apart from any
other Person, and will not permit its assets to be listed as assets on the
financial statement of any other Person; provided, however, that any such
consolidated financial statement shall contain a note indicating that its
separate assets and liabilities are neither available to pay the debts of the
consolidated entity nor constitute obligations of the consolidated entity,
(5) will file its own tax returns to the extent required by applicable law,
(6) has not and will not identify its partners, members or shareholders, or any
affiliates of any of them as a division or part of it, (7) has and will maintain
an arms-length relationship with its Affiliates, and (8) has not and will not
enter into or be a party to any transaction with its partners, members,
shareholders, or its Affiliates except in the ordinary course of business and on
terms which are intrinsically fair and are no less favorable to it than would be
obtained in a comparable arms-length transaction with a third party.
          “Special Taxes” shall mean any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, or any liabilities with
respect thereto, including those arising after the date hereof as result of the
adoption of or any change in law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding, in the case of
Lender, such taxes (including income taxes, franchise taxes and branch profit
taxes) as are imposed on or measured by Lender’s net income by the United States
of America or any Governmental Authority of the jurisdiction under the laws
under which Lender is organized or maintains a lending office.
          “SPE Entity” shall mean Borrower, Maryland Loan Guarantor and any
other Person which is required by this Agreement to be, as long as the Loan is
outstanding, a Single Purpose Entity.
          “State” shall mean, with respect to each Individual Property, the
State in which such Individual Property or any part thereof is located.
          “Structural Repair Reserve Account” shall have the meaning set forth
in Section 3.1.1.
          “Structural Repairs” shall mean structural repairs and replacements
with respect to the Improvements approved by Lender or for which disbursement is
otherwise permitted in accordance with Section 16.3.
          “Sub-Account(s)” shall have the meaning set forth in Section 3.1.1.

23



--------------------------------------------------------------------------------



 



          “Sublease” shall mean any lease (other than the Master Lease),
sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect), pursuant to
which any Person is granted by Master Lessee a possessory interest in, or right
to use or occupy all or any portion of any space in any Individual Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
          “Sublease Modification” shall have the meaning set forth in
Section 8.7.1.
          “Substitute Property” shall have the meaning provided in
Section 2.3.6(a).
          “Substitute Property Mortgage Spreader Agreement” shall have the
meaning provided in Section 2.3.6(a).
          “Substitution” shall have the meaning provided in Section 2.3.6(a).
          “Substitution Date” shall have the meaning provided in
Section 2.3.6(c).
          “Substitution Due Diligence Package” shall have the meaning provided
in Section 2.3.6(c).
          “Substitution Notice” shall have the meaning provided in
Section 2.3.6(c).
          “Successor Borrower” shall have the meaning set forth in
Section 2.3.5(d).
          “Survey” shall mean a survey of each parcel of each Individual
Property prepared by a surveyor licensed in the State selected by Borrower and
reasonably satisfactory to Lender and the Title Company, and containing a
certification of such surveyor satisfactory to Lender.
          “Taking” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
the Property, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting the Property or any
part thereof.
          “Tax Reserve Account” shall have the meaning set forth in
Section 3.1.1.
          “Tax Reserve Amount” shall have the meaning set forth in Section 16.1.
          “Tenant” shall mean any Person other than the Master Lessee leasing,
subleasing or otherwise occupying any portion of any Individual Property, and
its permitted successors and assigns.
          “Terrorism Insurance” shall have the meaning set forth in
Section 6.1.8.
          “Threshold Amount” shall mean two percent (2%) of the Loan Amount.

24



--------------------------------------------------------------------------------



 



          “Title Company” shall mean, collectively, Fidelity National Title
Insurance Company (as to fifty-five percent (55%) of coverage) and Lawyers Title
Insurance Corporation (as to forty-five percent (45%) of coverage), or, with
respect to Substitutions from and after the date hereof, any one of the
foregoing subject to delivery of co-insurance endorsements from the other Title
Companies and, in states where available, tie-in endorsements from all of the
Title Companies with respect to such coverage.
          “Title Policy” shall mean an ALTA mortgagee title insurance policy or
policies in a form acceptable to Lender (or, if an Individual Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and acceptable to Lender) issued by the Title Company
with respect to the Property and insuring the Lien of the Security Instrument.
          “Total Loss” shall mean, with respect to each Individual Property,
(i) a casualty, damage or destruction of an Individual Property which, in the
reasonable judgment of Lender, (A) involves an actual or constructive loss of
more than fifty percent (50%) (or, in the case of a Key Property, twenty-five
percent (25%)) of the Allocated Loan Amount for such Individual Property, or
(B) results in the cancellation of the Master Lease or of Leases comprising more
than forty percent (40%) of the rentable area of such Individual Property, and
in either case with respect to which the Master Lease and the Leases do not
require Proceeds to be applied to the restoration of such Individual Property or
(ii) a permanent Taking which, in the reasonable judgment of Lender, (A)
involves an actual or constructive loss of more than thirty-five percent (35%)
(or, in the case of a Key Property, fifteen percent (15%)) of the Allocated Loan
Amount for an Individual Property, or (B) renders untenantable either more than
thirty-five percent (35%) (or, in the case of a Key Property, fifteen percent
(15%)) of the rentable area of such Individual Property, or (iii) a casualty,
damage, destruction or Taking that affects so much of an Individual Property
such that it would be impracticable, in Lender’s reasonable discretion, even
after restoration, to operate such Individual Property as an economically viable
whole. Notwithstanding the foregoing, in no event shall a Total Loss with
respect to a particular Individual Property exist pursuant to clauses (i) or
(ii) above unless the aggregate Allocated Loan Amounts of Individual Properties
then currently impacted by a casualty, damage, destruction or Taking is greater
than 10% of the Principal Amount.
          “Transfer” shall mean to, directly or indirectly, sell, assign,
convey, mortgage, transfer, pledge, hypothecate, encumber, grant a security
interest in, exchange or otherwise dispose of any beneficial interest or grant
any option or warrant with respect to, or where used as a noun, a direct or
indirect sale, assignment, conveyance, transfer, pledge or other disposition of
any beneficial interest by any means whatsoever whether voluntary, involuntary,
by operation of law or otherwise.
          “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in the State.
          “Underwriter Group” shall have the meaning set forth in
Section 14.3.2(b).
          “U.S. Government Obligations” shall mean any direct obligations of, or
obligations guaranteed as to principal and interest by, the United States
Government or any

25



--------------------------------------------------------------------------------



 




agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States. Any such obligation must be
limited to instruments that have a predetermined fixed dollar amount of
principal due at maturity that cannot vary or change. If any such obligation is
rated by S&P, it shall not have an “r” highlighter affixed to its rating.
Interest must be fixed or tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with said index. U.S. Government
Obligations include, but are not limited to: U.S. Treasury direct or fully
guaranteed obligations, Farmers Home Administration certificates of beneficial
ownership, General Services Administration participation certificates, U.S.
Maritime Administration guaranteed Title XI financing, Small Business
Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of
365 days.
          “Wachovia” shall have the meaning set forth in Section 14.3.2(b).
          “Work” shall have the meaning provided in Section 6.2.4(a).
          “Yield Maintenance Premium” shall have the meaning set forth in the
Notes.
          “Yield Maintenance Premium Release Date” shall have the meaning set
forth in the Notes.
     1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Unless otherwise
specified herein or therein, all terms defined in this Agreement shall have the
definitions given them in this Agreement when used in any other Loan Document or
in any certificate or other document made or delivered pursuant thereto. All
uses of the word “including” shall mean including, without limitation unless the
context shall indicate otherwise. Unless otherwise specified, the words hereof,
herein and hereunder and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.
          II. GENERAL TERMS
     2.1 Loan; Disbursement to Borrower.
     2.1.1 The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.
     2.1.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. Borrower acknowledges
and agrees that the full proceeds of the Loan have been disbursed by Lender to
Borrower on the Closing Date.

26



--------------------------------------------------------------------------------



 



     2.1.3 The Notes, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Notes and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents.
     2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan (a) to
(i) repay and discharge any existing mortgage loans secured by the Property,
(ii) make initial deposits into the Sub-Accounts as required hereunder, and
(iii) pay costs and expenses incurred in connection with the closing of the
Loan, and (b) as otherwise set forth on the closing statement executed by Lender
and Borrower in connection with the closing of the Loan.
     2.2 Interest; Loan Payments; Late Payment Charge.
     2.2.1 Payment of Principal and Interest.
          (i) Except as set forth in Section 2.2.1(ii), interest shall accrue on
the Principal Amount as set forth in the Notes.
          (ii) Upon the occurrence and during the continuance of an Event of
Default, and from and after the Maturity Date if the entire Principal Amount is
not repaid on the Maturity Date, interest on the outstanding principal balance
of the Loan and, to the extent permitted by law, overdue interest and other
amounts due in respect of the Loan shall accrue at the Default Rate calculated
from the date such payment was due without regard to any grace or cure periods
contained herein. Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the actual receipt and collection of
the Indebtedness (or that portion thereof that is then due). This paragraph
shall not be construed as an agreement or privilege to extend the date of the
payment of the Indebtedness, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default, and
Lender retains its rights under the Notes to accelerate and to continue to
demand payment of the Indebtedness upon the happening of any Event of Default in
accordance with the terms hereof.
     2.2.2 Method and Place of Payment.
     (a) On each Payment Date, Borrower shall pay to Lender interest accruing
pursuant to the Notes for the entire Interest Period preceding such Payment
Date.
     (b) All amounts advanced by Lender pursuant to the applicable provisions of
the Loan Documents, other than the Principal Amount, together with any interest
at the Default Rate or other charges as provided therein, shall be due and
payable hereunder as provided in the Loan Documents. In the event any such
advance or charge is not so repaid by Borrower, Lender may, at its option, first
apply any payments received under the Notes to repay such advances, together
with any interest thereon, or other charges as provided in the Loan Documents,
and the balance, if any, shall be applied in payment of any installment of
interest or principal then due and payable.
     (c) The Maturity Date Payment shall be due and payable in full on the
Maturity Date.
     2.2.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (other than the outstanding Principal Amount due and
payable on the

27



--------------------------------------------------------------------------------



 



Maturity Date) is not paid by Borrower on or prior to the date which is five
(5) days after the date on which it is due (or if such fifth (5th) day is not a
Business Day, then the Business Day immediately preceding such fifth (5th) day),
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the Maximum Legal Rate (the “Late Payment
Charge”) in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by this
Agreement, the Security Instrument and the other Loan Documents to the extent
permitted by applicable law.
     2.2.4 Usury Savings. This Agreement and the Notes are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due under the Notes at a rate in excess of the Maximum Legal
Rate, then the Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due under
the Notes. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
     2.3 Prepayments.
     2.3.1 Prepayments. No prepayments of the Indebtedness shall be permitted
except as set forth in Section 4 of the Notes and as set forth herein.
     2.3.2 Prepayments After Event of Default; Application of Amounts Paid. If
after the occurrence and during the continuance of an Event of Default, Borrower
tenders payment of all or any part of the Indebtedness, or if all or any portion
of the Indebtedness is recovered by Lender after such Event of Default
(including through application of any reserves held by Lender pursuant to the
terms hereof), (a) on any date other than a Payment Date, then such payment
shall include interest that would have accrued on such amounts through the end
of the Interest Period during which such payment is made, and such amounts shall
be held by Lender as collateral security for the Loan in an interest bearing
account at an Eligible Institution, with interest accruing on such amounts to
the benefit of Borrower, and applied to the Loan on the next occurring Payment
Date, (b) such payment shall be deemed a voluntary prepayment by Borrower, and
(c) Borrower shall pay, in addition to the Indebtedness, an amount equal to the
Yield Maintenance Premium and all other fees and sums payable hereunder or under
the Loan Documents, including without limitation, interest that has accrued at
the Default Rate and any Late Payment Charges.
     2.3.3 Release of Property upon Repayment or Defeasance of Loan in Full.
Lender shall, upon the written request and at the expense of Borrower, upon
(a) payment in full of the

28



--------------------------------------------------------------------------------



 



Principal Amount and interest on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of the
Notes and this Agreement or (b) a Defeasance Event with respect to the Loan in
whole, release the Lien of (i) this Agreement upon the Account Collateral and
(ii) the Security Instrument and Assignment of Leases on the Property (or, at
Borrower’s request, assign it (together with the Notes), in whole or in part, to
a new lender without representation, warranty or recourse). In such event,
Borrower shall submit to Lender, not less than ten (10) Business Days prior to
the date of such release or assignment, a release of lien or assignment of lien,
as applicable, for such property for execution by Lender. Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.
     2.3.4 Release of Individual Properties. Subject to satisfaction of each of
the conditions set forth below (collectively, the “General Release Conditions”)
with respect to any Individual Property or Individual Properties (other than the
portion of any Individual Property that that is an Outparcel, the release of
which Outparcels is governed by Section 2.3.7 below), Lender shall (i) release
such Individual Property or Individual Properties (each a “Release Property”)
from the Lien of the Security Instrument and related Loan Documents (or a deed
of partial reconveyance, as the case may be) and the release of Borrower’s (and
in the case of the Maryland Property, the Maryland Loan Guarantor’s) obligations
under the Loan Documents with respect to the Released Property, other than those
expressly stated herein or in such other Loan Documents to survive (or to the
extent so requested by Borrower, assign the Lien of the Security Instrument to a
new lender without representation, warranty or recourse) (each release under
this Section 2.3.4 or Section 2.3.6 or in connection with a partial defeasance
of the Loan pursuant to Section 2.3.5, a “Property Release”), (ii) instruct the
Cash Management Bank to return to Borrower any Excess Account Collateral subject
to and in accordance with Section 2.3.8 except to the extent otherwise provided
in such Section 2.3.8, (iii) comply with Section 2.3.9 with regard to adjusting
the ongoing reserve requirements hereunder and (iv) adjust the Monthly Debt
Service Payment Amount in accordance with Section 4(b)(ii) of the Notes:
     (a) Borrower delivers a written notice (a “Property Release Notice”) to
Lender of its desire to effect such Property Release, no later than fifteen
(15) Business Days prior to the date of such desired Property Release, and
setting forth the Business Day (the “Release Date”) on which Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) desires that Lender
release its interest in such Release Property.
     (b) Borrower shall have paid to Lender (i) the Release Price, (ii) the
applicable Yield Maintenance Premium, if any, and (iii) all other sums due under
the Notes in connection with such prepayment. If the Release Date is not a
Payment Date, then the Release Price shall include interest that would have
accrued on the Allocated Loan Amount for the Release Property through the end of
the Interest Period during which such payment is made, and the Release Price,
and the applicable Yield Maintenance Premium, if any, shall be held by Lender as
collateral security for the Loan in an interest bearing account at an Eligible
Institution, with interest accruing on such amounts to the benefit of Borrower,
and applied to the Loan on the next occurring Payment Date.

29



--------------------------------------------------------------------------------



 



     (c) Borrower shall submit to Lender not less than ten (10) Business Days
prior to the Release Date (which must be on a Business Day), a release of Liens
(and related Loan Documents) for each applicable Release Property (for execution
by Lender) in a form appropriate in the applicable State and otherwise
satisfactory to Lender, in its reasonable discretion, and all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such Property Release (collectively, “Release Instruments”),
together with an Officer’s Certificate certifying that the requirement described
in paragraph (d) below is satisfied in connection with such Property Release
(together with calculations and supporting documentation demonstrating the same
in reasonable detail) and, simultaneously with the Release, Guarantor withdraws
and is replaced as the managing member of the applicable Borrower (or Maryland
Loan Guarantor, as applicable) that is the owner of the Release Property or such
Borrower (or Maryland Loan Guarantor) is dissolved in connection with the
release.
     (d) With respect to any Property Release, after giving effect to such
Property Release, the LCR as of the Release Date (calculated with reference to
all of the Individual Properties then remaining subject to the Liens of the
Security Instrument) shall not be less than the greater of (A) ninety percent
(90%) of the Closing Date LCR and (B) seventy-five percent (75%) of the LCR for
all of the Individual Properties subject to the Lien of the Security Instrument
immediately prior to the Release Date.
     (e) No Event of Default shall have occurred and then be continuing on the
Release Date.
     (f) The Release Property is simultaneously transferred to a party other
than Borrower or Maryland Loan Guarantor or any SPE Entity.
     (g) Each of Borrower and Maryland Loan Guarantor executes and delivers such
other instruments, certificates, opinions of counsel and documentation as Lender
and, if the Release Date occurs following a Securitization, the Rating Agencies
shall reasonably request in order to preserve, confirm or secure the Liens and
security granted to Lender by the Loan Documents, including any amendments,
modifications or supplements to any of the Loan Documents and partial release
endorsements to the existing Title Policy.
     (h) Borrower shall pay for any and all out-of-pocket costs and expenses
incurred by Lender in connection with any proposed Property Release, including
Lender’s reasonable attorneys’ fees and disbursements and all title insurance
premiums for any customary endorsements to any existing Title Policies required
by Lender in connection with such proposed release.
Notwithstanding the foregoing, clauses (b)(ii) and (d) above shall not apply to
Casualty/Condemnation Property Releases.
     2.3.5 Defeasance.
     (a) Generally. Borrower shall have the right, at any time following the
expiration of the Defeasance Lockout Period but prior to the Yield Maintenance
Premium Release Date to voluntarily defease the Loan in whole and obtain the
release of the Property, or solely in connection with a Property Release, in
part, and obtain the release of the applicable Individual

30



--------------------------------------------------------------------------------



 



Property or Individual Properties, by and upon satisfaction of the following
conditions (such event being a “Defeasance Event”):
          (i) Borrower shall provide not less than thirty (30) days prior
written notice to Lender specifying the date (the “Defeasance Date”) on which
the Defeasance Event shall occur; provided that Borrower shall have the right to
revoke such notice upon written notice given to Lender not Less than three (3
Business Days prior to the then scheduled Defeasance Date provided Borrower
reimburses Lender for any actual out-of-pocket costs incurred by Lender in
connection with such revocation;
          (ii) Borrower shall pay to Lender all accrued and unpaid interest on
the portion of the outstanding Principal Amount of the Loan then being defeased
to and including the Defeasance Date;
          (iii) Borrower shall pay to Lender all other sums, not including
scheduled interest or principal payments, then due and payable under the Note,
this Agreement, the Security Instrument and the other Loan Documents;
          (iv) No Event of Default shall have occurred and then be continuing on
the Defeasance Date;
          (v) If the Loan is defeased in whole, Borrower shall comply with the
conditions set forth in Section 2.3.3, and if the Loan is defeased only in part,
Borrower shall also comply with the conditions set forth in Section 2.3.4(c)
with respect to the release of the applicable Individual Property or Individual
Properties;
          (vi) Borrower shall deliver to Lender, at Borrower’s option, either
(A) the Defeasance Deposit or (B) the Defeasance Collateral (such Defeasance
Collateral to be in an amount equal to or greater than that which could
otherwise be purchased with the Defeasance Deposit had the required Defeasance
Deposit been delivered by Borrower);
          (vii) Borrower (and/or, if requested by Lender in the case of the
Maryland Property, the Maryland Loan Guarantor) shall execute and deliver a
pledge and security agreement, in form and substance that would be reasonably
satisfactory to a prudent lender, creating a first priority lien on the
Defeasance Collateral, in accordance with the provisions of this Section 2.3.5
(the “Security Agreement”);
          (viii) Borrower shall (A) deliver an Opinion of Counsel for Borrower
that is standard in commercial lending transactions and subject only to
customary qualifications, assumptions and exceptions opining, among other
things, that (1) Lender has a perfected first priority security interest in the
Defeasance Collateral delivered by Borrower or the Maryland Loan Guarantor, as
applicable and (2), if applicable, Borrower (and/or Maryland Loan Guarantor, as
applicable, in the case of the Maryland Property), has duly and validly
transferred and assigned to the Successor Borrower the Defeasance Collateral and
all obligations, rights and duties under and to the Notes (or each Undefeased
Note, as hereinafter defined) that are attributable to the Property, and (B) if
the Defeasance Event occurs after a Securitization, pay all reasonable costs of
Lender obtaining a Non-Disqualification Opinion with respect to such Defeasance
Event;

31



--------------------------------------------------------------------------------



 



          (ix) With respect to any Defeasance Event occurring after a
Securitization, Borrower shall obtain a Rating Agency Confirmation to the effect
that the Defeasance Collateral to be purchased qualifies and is sufficient so
that the substitution of such Defeasance Collateral for the Property or the
Individual Property or Individual Properties being released, as applicable, will
not result in a downgrade, withdrawal or qualification of the respective ratings
in effect immediately prior to such Defeasance Event for the Securities issued
in connection with the Securitization which are then outstanding. If required by
the applicable Rating Agencies, Borrower shall also deliver or cause to be
delivered a Non-Consolidation Opinion with respect to any Successor Borrower in
form and substance (i) reasonably satisfactory to a prudent lender and
(ii) satisfactory to the applicable Rating Agencies;
          (x) Borrower shall deliver a certificate (in form reasonably
acceptable to Lender) of an Independent Accountant engaged by Borrower
certifying that the Defeasance Collateral shall generate monthly amounts equal
to or greater than the Scheduled Defeasance Payments;
          (xi) In the case of a defeasance of the Loan in part, Borrower shall
execute and deliver all documents required by the Lender to amend and restate
each of the Notes with two (2) substitute Notes, (A) one Note having a principal
balance equal to all sums required to be paid hereunder with respect to such
Release and Defeasance Event (the “Defeased Note”), and (B) one Note having a
principal balance equal to the outstanding principal balance of the Note
immediately prior to the Defeasance Event minus the all sums required to be paid
hereunder with respect to such Release and Defeasance Event (the “Undefeased
Note”). Each Undefeased Note may be the subject of one or more further
Defeasance Events in accordance with the provisions of this Section 2.3.5. From
and after the Defeasance of the Loan in part, all references to the Note in this
Agreement and the other Loan Documents shall be deemed to refer to the
Undefeased Note; and
          (xii) Borrower shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any out-of-pocket costs and
expenses associated with a release (in full or in part, as applicable) of the
Lien of the Security Instrument as provided in Section 2.3.3 or Section 2.3.4,
as applicable (including, in the case of a release of an Individual Property or
Individual Properties, all title insurance premiums for any endorsements to any
existing Title Policies reasonably required by Lender in connection with such
proposed release), (B) reasonable attorneys’ fees and expenses incurred in
connection with the Defeasance Event, (C) the costs and expenses of the Rating
Agencies, if the Defeasance Event occurs after a Securitization, and (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Notes, or otherwise required to accomplish
the defeasance.
     (b) Scheduled Defeasance Payments. In connection with any Defeasance Event,
Borrower shall purchase Defeasance Collateral (or Lender shall use the
Defeasance Deposit to purchase such Defeasance Collateral) which provide
payments on or prior to, but as close as possible to, all successive scheduled
Payment Dates after the Defeasance Date but prior to the Yield Maintenance
Premium Release Date, in amounts equal to the scheduled payments of principal,
interest, and any other amounts due on each such Payment Date under the Loan
Documents (or, in the case, of a partial defeasance, the portions of such
scheduled payments due

32



--------------------------------------------------------------------------------



 



on each such Payment Date under this Agreement and the Defeased Note) but
assuming, for purposes hereof, that the Maturity Date Payment shall be paid on
the Yield Maintenance Premium Release Date (the aforedescribed payments, the
“Scheduled Defeasance Payments”). Borrower (and/or Maryland Loan Guarantor, as
applicable, in the case of the Maryland Property) pursuant to the Security
Agreement or other appropriate document, shall authorize and direct that the
payments received from the Defeasance Collateral may be made directly to the
Holding Account (unless otherwise directed by Lender) and applied to satisfy the
obligations of Borrower (and/or Maryland Loan Guarantor, as applicable in the
case of the Maryland Property) or Successor Borrower, if applicable, under this
Agreement and the Notes (or each Defeased Note, in the case of the defeasance of
the Loan in part). Any portion of the Defeasance Deposit in excess of the amount
necessary to purchase the Defeasance Collateral required by this Section 2.3.5
and to satisfy Borrower’s other obligations hereunder shall be remitted to
Borrower. Following the payment in full of the Notes (and each Defeased Note in
the case of a defeasance of the Loan in part) and all other Obligations on the
Maturity Date, any amounts remaining in the Defeasance Deposit, if any, shall be
remitted to Borrower.
     (c) Defeasance Collateral. The Defeasance Collateral shall be duly endorsed
by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance that would be reasonably
satisfactory to a prudent lender and that does not require Borrower or Maryland
Loan Guarantor, as applicable, to incur any additional obligations or
liabilities, (including, without limitation, such instruments as may be
reasonably required by the depository institution holding such securities or by
the issuer thereof, as the case may be, to effectuate book-entry transfers and
pledges through the book-entry facilities of such institution) in order to
perfect, upon the delivery of the Defeasance Collateral, a first priority
security interest therein in favor of the Lender in conformity with all
applicable state and federal laws governing the granting of such security
interests.
     (d) Successor Borrower. If the Defeasance Event occurs after a
Securitization, Borrower (and/or Maryland Loan Guarantor, as applicable, in the
case of the Maryland Property) may, at its option, or if so required by the
applicable Rating Agencies, shall, establish or designate a successor entity
(the “Successor Borrower”) which shall be a single purpose bankruptcy remote
entity approved by the Rating Agencies with one (1) Independent Director, and
Borrower (and/or Maryland Loan Guarantor, as applicable, in the case of the
Maryland Property) shall transfer and assign all obligations, rights and duties
under and to the Notes (or each Defeased Note in the case of a defeasance of the
Loan in part), together with the pledged Defeasance Collateral to such Successor
Borrower. Such Successor Borrower shall assume the obligations under the Notes
(or each Defeased Note in the case of a defeasance of the Loan in part) and the
Security Agreement and Borrower (and/or Maryland Loan Guarantor, as applicable,
in the case of the Maryland Property) shall be relieved of its obligations under
such documents. Borrower shall pay $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Notes and the Security
Agreement. Notwithstanding anything in this Agreement to the contrary, no other
assumption fee shall be payable upon a transfer of the Note in accordance with
this Section 2.3.5(d), but Borrower shall pay all costs and expenses incurred by
Lenders, including Lenders’ reasonable attorneys’ fees and expenses and, if the
Defeasance Event occurs after a Securitization, any fees and expenses of any
Rating Agencies, incurred in connection therewith. Any Successor Borrower may be
an Affiliate of Borrower or a defeasance consultant or similar service provider.

33



--------------------------------------------------------------------------------



 



     (e) Release of Defeased Property. If Borrower has elected to defease the
Loan or any allocated portion thereof, and the requirements set forth in this
Section 2.3.5 have been satisfied, the Property or the applicable Individual
Property or Individual Properties shall be released from the Lien of the
Security Instrument and the Defeasance Collateral pledged pursuant to the
Security Agreement shall be the substitute sole source of collateral securing
such amounts due under the Notes (or a substitute source of collateral securing
such amounts under each Defeased Note in the case of a defeasance of the Loan in
part). Further, the pledge of the related Account Collateral and other property
pledged under this Agreement and the other Loan Documents and all other
obligations of Borrower (and Maryland Loan Guarantor in the case of the Maryland
Property) created hereunder in respect of such Property, Individual Property or
Individual Properties, as applicable, shall be discharged, other than those
expressly stated to survive.
     2.3.6 Substitution of Properties.
     (a) Generally. An Individual Borrower may, subject to the conditions in
this Section 2.3.6, substitute one or more warehouse or distribution facility
properties (each a “Substitute Property”) for an existing Individual Property
(each a “Replaced Property”) and obtain the release of the Replaced Property
from the Lien of the Security Instrument and related Loan Documents (or a deed
of partial reconveyance, as the case may be) and the release of Borrower’s (and,
in the case of the Maryland Property, Maryland Loan Guarantor’s) obligations
under the Loan Documents with respect to the Replaced Property, other than those
expressly stated to survive (each such release and substitution, a
“Substitution”); provided, however, such right of Substitution shall be limited
to Individual Properties whose aggregate Allocated Loan Amounts represent not
greater than thirty percent (30%) of the Loan Amount. From and after the
Substitution of a Substitute Property in accordance herewith, such Substitute
Property shall thereafter be deemed a Property, and shall have the Allocated
Loan Amount applicable to the Replaced Property. Concurrently with the
completion of all steps necessary to effect a Substitution as provided in this
Section 2.3.6, Lender shall release such Replaced Property from the Lien of the
Security Instrument and related Loan Documents. In the event of a Substitution,
the Notes shall remain in full force and effect, and the Lien of the Security
Instrument shall be spread to encumber the Substitute Property (each a
“Substitute Property Mortgage Spreader Agreement”).
     (b) Certain Requirements. All Substitute Properties shall comply with this
Section 2.3.6. To qualify as a Substitute Property, a property must, as of the
Substitution Date (in addition to the other criteria set forth in this
Section 2.3.6):
          (i) be subject to the Master Lease;
          (ii) be a property as to which the applicable Individual Borrower (or,
in the case of the Maryland Property, Maryland Loan Guarantor) will hold
insurable fee title free and clear of any Lien or other encumbrance except for
exceptions not materially impairing the value of such property, and have an
Appraised Value at least equal to the Appraised Value of the Replaced Property;
          (iii) be (A) free and clear, as evidenced by the environmental report
referred to in paragraph (c) below, of Hazardous Substances requiring
remediation or other action under any

34



--------------------------------------------------------------------------------



 




Environmental Law and/or the presence of which violates Environmental Laws and
(B) in material compliance with all Environmental Laws;
          (iv) be in good repair and condition, as evidenced by the engineering
report referred to in clause (c) below; and
          (v) be in compliance, in all material respects, with Legal
Requirements and Insurance Requirements, as evidenced by diligence items
required to be provided in paragraph (c) below.
     (c) Diligence Process. The Borrower shall submit to the Lender written
notice (a “Substitution Notice”) setting forth the Business Day no earlier than
forty-five (45) days after the date of such Substitution Notice on which
Borrower desires to effect such Substitution (the “Substitution Date”), together
with the following materials (the “Substitution Due Diligence Package”) relating
to the proposed Substitute Property: (i) a description of the proposed
Substitute Property sufficient to obtain the Title Policy, (ii) two (2) years of
historical cash flow operating statements, if available, (iii) true, complete
and correct copies of any Leases affecting the proposed Substitute Property,
(iv) a map and site plan, including an existing Survey of the property dated not
more than six (6) months prior to such submission, (v) a copy of the proposed
amendment to the Master Lease and Master Lease SNDA to include the Substitute
Property, (vi) copies of all permits, licenses and approvals required with
respect to operation of the Substitute Property, (vii) an environmental report
issued by a recognized environmental consultant, (viii) copies of all reciprocal
easement agreements, if any, affecting the Substitute Property, (ix) an
engineer’s inspection report, (x) estoppel certificates from parties to any
reciprocal easement agreements and tenants under any Material Subleases, in each
case in form reasonably acceptable to Lender, together with any governmental
consents required in order to subject the Substitute Property to the Lien of the
Security Instrument, (xi) a commitment from the Title Company with respect to
the issuance of a Title Policy, together with copies of all exceptions
referenced therein, (xii) upon the reasonable request of the Lender, a “Probable
Maximum Loss” study, (xiii) an Appraisal, (xiv) if such Substitute Property is
not then owned by Borrower (or in the case of property located in Maryland,
Maryland Guarantor) or its Affiliate, a duly executed copy of the purchase and
sale agreement for such Substitute Property and copies of all proposed
documentation transferring title to the Substitute Property to Borrower (or, in
the case of property located in Maryland, the Maryland Guarantor), including any
interim transfers to its Affiliates, (xv) a copy of the flood certification,
(xvi) either (A) a letter or other evidence with respect to the proposed
Substitute Property from the appropriate Governmental Authorities concerning
compliance with applicable zoning and building laws, (B) an ALTA 3.1 zoning
endorsement for the Title Policy or (C) a zoning report prepared by PZR or other
similar company indicating that the Substitute Property is in material
compliance with applicable zoning and building laws, (xvii) a copy of the valid
permanent certificate of occupancy (if required by applicable law),
(xviii) calculations of the LTV Ratio and the LCR both before and after the
proposed Substitution and (xix) pro formas of the insurance certificates
required under Article VI with respect to such Substitute Property, and not
revealing any Liens other than Permitted Encumbrances. In addition, subject to
the consent of the owner of the Substitute Property, Lender shall be permitted
to make an inspection of such Substitute Property as a condition to such
substitution.

35



--------------------------------------------------------------------------------



 



     (d) Additional Conditions Precedent. In addition to the conditions in
paragraphs (a), (b) and (c) above, each Substitution shall be subject to the
satisfaction of the following conditions precedent:
          (i) Rating Agency Confirmation; Rating Agency Requirements. For any
Substitution made after a Securitization, Lender’s receipt of a Rating Agency
Confirmation and Borrower’s satisfaction of such other conditions as may be
required by the Rating Agencies;
          (ii) Release Conditions. Borrower’s compliance with the conditions set
forth in Section 2.3.4(c), (f) and (g) with respect to the release of the
Replaced Property;
          (iii) Financial and Other Tests.
               (1) LCR. After giving effect to such Substitution, the LCR as of
the Substitution Date (calculated with reference to all of the Individual
Properties then remaining subject to the Liens of the Security Instrument; i.e.,
including the Substitute Property and excluding the Replaced Property) shall not
be less than the greater of (A) ninety percent (90%) of the Closing Date LCR and
(B) seventy-five percent (75%) of the LCR for all of the Individual Properties
subject to the Lien of the Security Instrument immediately prior to the
Substitution Date.
               (2) LTV Ratio. After giving effect to such Substitution, as of
the Substitution Date, the LTV Ratio (as calculated by including the Substitute
Property, but excluding the Replaced Property), shall not be less than the
Closing Date LTV Ratio.
               (3) Geographic Diversity. The proposed Substitution does not
cause the aggregate Allocated Loan Amounts with respect to Individual Properties
located in any single Geographic Quadrant to exceed fifty percent (50%) of the
Principal Amount.
          (iv) Lender’s Costs and Expenses. Borrower shall pay for any and all
costs and expenses of Lender incurred in connection with any proposed
Substitution, including Lender’s reasonable attorneys’ fees and disbursements,
all title insurance premiums for any endorsements to any existing Title Policies
reasonably required by Lender in connection with such proposed Substitution,
title premiums, mortgage recording taxes, transfer taxes and recording fees.
          (v) Intentionally Omitted.
          (vi) Opinions of Counsel. Borrower shall deliver to Lender the
following favorable original Opinions of Counsel or updates thereto in
connection with the Substitute Property similar in form and substance to the
opinions which were delivered on the Closing Date in connection with the
Replaced Property, reasonably satisfactory to Lender (and satisfactory to the
Rating Agencies, if applicable) and addressed to the Lender on behalf of the
holders of the Notes: (a) if requested by the Rating Agencies following or in
connection with a Securitization, a non-consolidation opinion, (b) a local
counsel enforceability opinion, (c) an enforceability opinion under New York
law, (d) an opinion to the effect that each of Borrower, Maryland Loan
Guarantor, Master Lessee and Guarantor is duly organized and validly existing
under the laws of the state of its formation and is qualified or licensed to do
business in each jurisdiction where the

36



--------------------------------------------------------------------------------



 




nature of its business in which it is engaged makes such qualification or
licensing necessary and (e) an opinion to the effect that the Loan Documents or
amendments thereto have been duly authorized, executed and delivered by
Borrower, Maryland Loan Guarantor, Master Lessee and Guarantor and are the valid
and binding obligations and agreements of such party, enforceable in accordance
with their terms, in each case with the same exceptions as made on Closing Date;
          (vii) No Event of Default. No Event of Default shall have occurred and
then be continuing on the Substitution Date;
          (viii) Accuracy of Representations and Warranties. The representations
and warranties set forth in the Loan Documents shall be true and correct as to
the Substitute Property on the Substitution Date in all material respects;
          (ix) Officer’s Certificate. Delivery to Lender of an Officer’s
Certificate certifying to the truth and accuracy of the statements in clause
(viii);
          (x) Non-Disqualification Opinion. If the Substitution Date occurs
after a Securitization, delivery of a Non-Disqualification Opinion;
          (xi) Organizational Documents. Delivery to Lender of (A) if required
by the Rating Agencies, copies of organizational documents of Borrower, Maryland
Loan Guarantor, Master Lessee and Guarantor, including, but not limited to a
current certificate of good standing, (B) if the Substitute Property is located
in a state not previously covered by the Security Instrument, evidence of
Borrower’s (or, in the case of property located in Maryland, the Maryland Loan
Guarantor’s) qualification to do business in the state where the Substitute
Property is located if and to the extent such qualification is required in the
applicable jurisdiction and (C) appropriate evidence of the authorization of the
Borrower, Maryland Loan Guarantor, Master Lessee and Guarantor approving the
execution, delivery and performance of the Loan Documents or amendments thereto
being executed and delivered in connection with the Substitution, duly adopted
by the Borrower, Maryland Loan Guarantor, Master Lessee and Guarantor, as
applicable, and accompanied by an Officer’s Certificate stating that such
authorizations have not been altered or repealed and are in full force and
effect, and certifying as to the names of the Persons authorized to sign on
behalf of such parties, together with the true signatures of each such Person;
          (xii) Insurance Certificates. Delivery of the insurance certificates
with respect to the Substitute Property required under Article VI; and
          (xiii) Loan Documents. Delivery to Lender of originals of the
following Loan Documents or amendments thereto:
               (1) a Substitute Property Mortgage Spreader Agreement, duly
executed and acknowledged by Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor);
               (2) a first priority Assignment of Master Lease, Leases, Rents
and Security Deposits, from Borrower (or in the case of property located in
Maryland, Maryland Loan Guarantor), as assignor, to Lender, as assignee,
assigning to Lender all of Borrower’s (or

37



--------------------------------------------------------------------------------



 



Maryland Loan Guarantor’s, as applicable) interest in and to the Master Lease,
the Leases, Rents and Security Deposits as security for the Loan with respect to
the Substitute Property, or a counterpart original of the Assignment of Leases,
modified as necessary, duly executed and acknowledged by Borrower or Maryland
Loan Guarantor, as applicable;
               (3) UCC financing statements (Form UCC-1) (or other forms
required in any jurisdiction), covering all fixtures and Building Equipment and
other Personal Property (other than the Excluded Personal Property), and all
proceeds thereof, naming Borrower (or in the case of property located in
Maryland, Maryland Loan Guarantor) as debtor and Lender as secured party;
               (4) the Title Policy or endorsements to the Title Policy, as
applicable, issued by the Title Company in an amount equal to the amount of
coverage that had been provided for the Replaced Property (or, if such
Substitute Property is located in a Mortgage Tax State and the Replaced Property
is not, an amount equal to 125% of the amount of coverage that had been provided
for the Replaced Property), reflecting the addition of such Substitute Property
and containing such affirmative coverage similar in form and substance to the
affirmative coverage provided in connection with the Replaced Property, insuring
that the Substitute Property Mortgage Spreader Agreement creates a valid first
lien on Borrower’s (or in the case of property located in Maryland, Maryland
Loan Guarantor’s) fee title in the Substitute Property, subject to the Permitted
Encumbrances, and insuring the perfected first priority interest of Lender
pursuant to the Substitute Property Mortgage Spreader Agreement, together with
any title insurance premiums, fees or charges due in connection therewith, and
the Borrower shall cooperate with the Lender and execute such further
instruments and documents and perform such further acts as the Lender or the
Title Company shall reasonably request to carry out the creation and perfection
of the liens and security interests contemplated by the documents described in
clauses (i), (ii) and (iii) and the release, discharge and removal of any
encumbrances required for the issuance of the Title Policy;
               (5) an amendment to the Master Lease and to the Master Lease SNDA
incorporating the Substitute Property and eliminating the Replaced Property;
               (6) updates to any Exhibits and Schedules to the Loan Documents,
as applicable, without disclosing matters inconsistent with the requirements of
this Section 2.3.6; and
               (7) a Confirmation of Guaranty and Indemnity in customary form
duly executed and delivered by Guarantor, adding the Substitute Property to, and
affirming its obligations under, the Recourse Guaranty and the Environmental
Indemnity.
     (e) Additional Deliveries. Lender shall have received such other deliveries
reasonably requested by Lender, provided such requests are customary and are
consistent with the deliveries required with respect to the Property on the
Closing Date.
     2.3.7 Release of Outparcels. Provided no Event of Default has occurred and
is continuing, Borrower may request that Lender release an Outparcel from the
Lien of the Security Instrument in accordance with the terms of this
Section 2.3.7. Lender shall have no obligation to

38



--------------------------------------------------------------------------------



 



release any Outparcel from the Lien of the Security Instrument until Borrower
shall have satisfied the following conditions, as reasonably determined by
Lender: (1) the Outparcel to be released shall constitute a separate conveyable
legal parcel in accordance with the subdivision map act or the equivalent
thereof in the jurisdiction of such Outparcel or other relevant granted
government approvals in such jurisdiction; (2) to the extent any easements or
restrictive covenants benefiting or burdening such Outparcel are necessary or
appropriate for the use or operation of or preservation of value with respect to
any remaining Individual Property that is in the vicinity of, or otherwise
related to, the Outparcel (a “Related Remaining Property”), such easements shall
have been granted or reserved prior to or at the time of the release or
reconveyance of such Outparcel and shall have been approved by Lender, which
approval shall not be unreasonably withheld or delayed; (3) each Related
Remaining Property shall remain a legal parcel (or parcels) in compliance in all
material respects with all Legal Requirements, zoning, subdivision, land use and
other applicable laws and regulations; (4) at the time of, but not prior to, any
such release or reconveyance, such Outparcel shall be transferred to a person or
entity that does not result in a breach of Borrower’s or Maryland Loan
Guarantor’s obligation to be a Single Purpose Entity; (5) Lender shall have
received satisfactory evidence that any tax, bond or assessment that constitutes
a lien against such Outparcel has (i) prior to such release, been properly
allocated between the Outparcel and any Related Remaining Property and
(ii) after such release, will be properly assessed against the Outparcel and
such Related Remaining Property separately; (6) Lender shall have received such
endorsements to the Title Policy (or substantially equivalent assurance) as
Lender may reasonably require confirming continuing title insurance and that
(A) the Security Instrument constitutes a first priority lien on any Related
Remaining Property after the release of the Outparcel, (B) such Related
Remaining Property constitutes a separate tax lot or tax lots and (C) such
release shall not result in such Related Remaining Property ceasing to comply in
all material respects with all applicable Legal Requirements, zoning, land use
and subdivision laws; (7) Borrower (and in the case of Outparcels located in
Maryland, Maryland Loan Guarantor) shall have executed and delivered such
documents (including amendments to the Loan Documents) as Lender may reasonably
require to reflect such release; (8) Borrower shall pay to Lender all costs and
expenses incurred by Lender (including, without limitation, reasonable attorneys
fees and any applicable costs and expenses of the Rating Agencies) in connection
with each such release; (9) Borrower shall have provided Lender at least fifteen
(15) Business Days prior written notice of such requested release; and (10)
Borrower shall submit to Lender, not less than fifteen (15) days prior to the
date of such proposed release (which must be on a Business Day), a release of
Liens (and related Loan Documents) for such Outparcel, in a form appropriate in
the applicable State and otherwise satisfactory to Lender in its reasonable
discretion, and all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release (collectively, “Outparcel
Release Instruments”).
     2.3.8 Excess Account Collateral. Upon the occurrence of any Property
Release, provided no Low LCR Cash Sweep Period exists and no Event of Default
has occurred and is continuing, Lender shall promptly perform an analysis of the
Account Collateral in order to reasonably determine the amount of the Account
Collateral (including, but not limited to, Proceeds) attributable to the Release
Property (the “Excess Account Collateral”), and shall promptly instruct Cash
Management Bank to return to Borrower the Excess Account Collateral, if any,
except to the extent that Lender reasonably determines that a shortfall exists
in such Sub-Account with respect to the Property other than the Release
Property.

39



--------------------------------------------------------------------------------



 



     2.3.9 Reserve Requirements. Upon the occurrence of a Property Release,
provided no Low LCR Cash Flow Sweep Period exists and no Event of Default has
occurred and is continuing, Lender shall promptly prepare a revised estimate of
Impositions and Other Charges and insurance premiums with respect to the
remaining Individual Properties in accordance with Sections 16.1 and 16.2, as
applicable, and shall promptly provide Borrower and Cash Management Bank with
notice of the revised Monthly Tax Reserve Amount and Monthly Insurance Reserve
Amount.
     2.4 Regulatory Change; Taxes.
     2.4.1 Increased Costs. If as a result of any Regulatory Change or
compliance of Lender therewith, the basis of taxation of payments to Lender or
any company Controlling Lender of the principal of or interest on the Loan is
changed or Lender or the company Controlling Lender shall be subject to (i) any
tax, duty, charge or withholding of any kind with respect to this Agreement
(excluding federal taxation of the overall net income of Lender or the company
Controlling Lender); or (ii) any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities, of Lender or any company Controlling Lender
is imposed, modified or deemed applicable; or (iii) any other condition
affecting loans to borrowers subject to fixed interest rates is imposed on
Lender or any company Controlling Lender and Lender determines that, by reason
thereof, the cost to Lender or any company Controlling Lender of making,
maintaining or extending the Loan to Borrower is increased, or any amount
receivable by Lender or any company Controlling Lender hereunder in respect of
any portion of the Loan to Borrower is reduced, in each case by an amount deemed
by Lender in good faith to be material (such increases in cost and reductions in
amounts receivable being herein called “Increased Costs”), then Lender shall
provide notice thereof to Borrower and Borrower agrees that it will pay to
Lender upon Lender’s written request such additional amount or amounts as will
compensate Lender or any company Controlling Lender for such Increased Costs to
the extent Lender reasonably determines that such Increased Costs are allocable
to the Loan. If Lender requests compensation under this Section 2.4.1, Borrower
may, by notice to Lender, require that Lender furnish to Borrower a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.
     2.4.2 Special Taxes. Borrower shall make all payments hereunder free and
clear of and without deduction for Special Taxes. If Borrower shall be required
by law to deduct any Special Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to Lender, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.4.2) Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. Notwithstanding anything to the
contrary contained in this Section 2.4.2, Borrower shall not be liable for any
amounts as a result of withholding for Special Taxes or additional costs
incurred as a result of the assignment of all or any portion of the Loan by
Lender to any Person that is subject to Special Taxes and which is organized
under or has its principal place of business outside of the United States of
America or any political subdivision thereof.

40



--------------------------------------------------------------------------------



 



     2.4.3 Other Taxes. In addition, Borrower agrees to pay any present or
future stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents or the Loan (hereinafter referred to as
“Other Taxes”).
     2.4.4 Indemnity. Borrower shall indemnify Lender for the full amount of
Special Taxes and Other Taxes (including any Special Taxes or Other Taxes
imposed by any Governmental Authority on amounts payable under this
Section 2.4.4) paid by Lender and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within thirty (30) days after the date Lender makes written demand
therefor.
     2.4.5 Change of Office. To the extent that changing the jurisdiction of
Lender’s applicable office would have the effect of minimizing Special Taxes,
Other Taxes or Increased Costs, Lender shall use reasonable efforts to make such
a change.
     2.4.6 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.
     2.5 Conditions Precedent to Closing. The obligation of Lender to make the
Loan hereunder is subject to the fulfillment by, or on behalf of, Borrower or
waiver by Lender of the following conditions precedent no later than the Closing
Date; provided, however, that unless a condition precedent shall expressly
survive the Closing Date pursuant to a separate agreement, by funding the Loan,
Lender shall be deemed to have waived any such conditions not theretofore
fulfilled or satisfied.
     2.5.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower and Maryland Loan Guarantor contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date, and no Default or Event of Default shall have occurred
and be continuing; and Borrower and Maryland Loan Guarantor shall be in
compliance in all material respects with all terms and conditions set forth in
this Agreement and in each other Loan Document on its part to be observed or
performed.
     2.5.2 Delivery of Loan Documents; Title Policy; Reports; Leases.
     (a) Loan Documents. Lender shall have received an original copy of this
Agreement, the Notes and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.
     (b) Security Instrument, Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or

41



--------------------------------------------------------------------------------



 



desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.
     (c) UCC Financing Statements. Lender shall have received evidence that the
UCC financing statements relating to the Security Instrument and this Agreement
have been delivered to the Title Company for filing in the applicable
jurisdictions.
     (d) Title Insurance. Lender shall have received a Title Policy issued by
the Title Company and dated as of the Closing Date. Such Title Policy shall
(i) provide coverage in an amount equal to one hundred percent (100%) of the
Loan (or in the case of the Individual Properties in the Mortgage Tax States,
one hundred twenty-five percent (125%) of the Allocated Loan Amount),
(ii) insure Lender that the Security Instrument creates a valid, first priority
Lien on the Property, free and clear of all exceptions from coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (as
modified by the terms of any endorsements), (iii) contain the endorsements and
affirmative coverages set forth on Exhibit A and such additional endorsements
and affirmative coverages as Lender may reasonably request to the extent
available in the applicable State, and (iv) name Lender as the insured. Lender
also shall have received evidence that all premiums in respect of such Title
Policy have been paid and that all appropriate releases or discharges of
encumbrances necessary for the delivery of the Title Policy have been delivered
for recording.
     (e) Surveys. With respect to each of the Individual Properties, Lender
shall have received (i) a current Survey containing the survey certification
substantially in the form attached hereto as Exhibit B or (ii) copies of
existing Surveys prepared in connection with the financing being repaid with
proceeds of the Loan, together with so called “no change affidavits” executed by
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor),
each in form sufficient to enable the Title Company to omit the standard survey
exception to title coverage and to issue the endorsements to the Title Policy
required by Lender (to the extent available in the applicable State), including,
but not limited to, contiguity, comprehensive, subdivision, land same as survey
and access endorsements. Each such Survey shall reflect the same legal
description contained in the Title Policy referred to in paragraph (d) above and
shall include, among other things, a metes and bounds description (or such other
description as is required by Title Company) of the applicable Individual
Property, any such description to be reasonably satisfactory to Lender. The
surveyor’s seal shall be affixed to each Survey.
     (f) Insurance. Lender shall have received valid certificates of insurance
for the policies of insurance required hereunder, satisfactory to Lender in its
sole discretion, and evidence of the payment of all insurance premiums currently
due and payable for the existing policy period.
     (g) Environmental Reports. Lender shall have received the Environmental
Reports in respect of the Individual Properties satisfactory to Lender (and
Lender agrees and acknowledges that the Environmental Reports may consist of
updates to the existing environmental reports, provided that (A) such updated
reports are in form and content acceptable to Lender in Lender’s reasonable
discretion and (B) the environmental consultant preparing such updated reports
shall provide to Lender a reliance letter satisfactory to Lender).

42



--------------------------------------------------------------------------------



 



     (h) Zoning. Lender shall have received with respect to each Individual
Property one of the following: (i) letters or other evidence with respect to the
Property from the appropriate municipal authorities (or other Persons)
concerning compliance with applicable zoning and building laws acceptable to
Lender, (ii) an ALTA 3.1 zoning endorsement for the Title Policy or (iii) a
zoning report reasonably acceptable to Lender prepared by PZR or another
nationally recognized zoning due diligence firm acceptable to Lender.
     (i) Certificate of Occupancy. Lender shall have received a copy of the
valid permanent certificate of occupancy for each Individual Property located in
a jurisdiction that requires certificates of occupancy under applicable law, in
each case acceptable to Lender.
     (j) Encumbrances. Borrower shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first Lien as
of the Closing Date on the Property, subject only to Permitted Encumbrances and
such other Liens as are permitted pursuant to the Loan Documents, and Lender
shall have received satisfactory evidence thereof.
     2.5.3 Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
have been duly authorized, executed and delivered by all parties thereto and
Lender shall have received and approved certified copies thereof.
     2.5.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Lender copies, certified by
an Officer’s Certificate, of all organizational documentation related to
Borrower, Maryland Loan Guarantor, Master Lessee, any other SPE Entity and
Guarantor as have been requested by Lender and/or the formation, structure,
existence, good standing and/or qualification to do business of Borrower,
Maryland Loan Guarantor, any other SPE Entity and Guarantor as Lender may
request in its sole discretion, including, without limitation, good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender. Each of the organizational documents
of any SPE Entity shall contain single purpose entity provisions having a
substantive effect materially similar to that of the language set forth in
Exhibit C.
     2.5.5 Counsel Opinions
     (a) Lender shall have received a Non-Consolidation Opinion in a form
approved by Lender (the “Non-Consolidation Opinion”).
     (b) Lender shall have received the Opinion of Counsel substantially in
compliance with the requirements set forth in Exhibit D (and including a
non-contravention opinion with respect to the Revolving Loan) or in such other
form approved by the Lender (provided that Lender shall not unreasonably
withhold its approval of the general form of any Opinion of Counsel that was
used by the applicable counsel in connection with the financing being repaid
with proceeds of the Loan).
     2.5.6 Annual Budget. Borrower shall have delivered the Annual Budget for
the current Fiscal Year, which Annual Budget shall be acceptable to Lender and
shall be certified by an Officer’s Certificate.

43



--------------------------------------------------------------------------------



 



     2.5.7 Completion of Proceedings. All corporate and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.
     2.5.8 Payments. All payments, deposits or escrows, if any, required to be
made or established by Borrower under this Agreement, the Notes and the other
Loan Documents on or before the Closing Date shall have been paid.
     2.5.9 Account Agreement. Lender shall have received the original of the
Account Agreement executed by each of Cash Management Bank, Borrower (other than
Maryland Borrower) and Maryland Loan Guarantor.
     2.5.10 Master Lease SNDA. Borrower shall have, prior to Closing, delivered
to Lender the Master Lease SNDA executed by Master Lessee with respect to the
Master Lease.
     2.5.11 Reserved.
     2.5.12 Reserved.
     2.5.13 Independent Manager/Member Certificate. Lender shall have received
an executed Independent Manager/Member certificate substantially in the form
attached as Exhibit T.
     2.5.14 Transaction Costs. Borrower shall have paid or reimbursed Lender for
all title insurance premiums, recording and filing fees, costs of Environmental
Reports, Physical Condition Reports, seismic reports, zoning reports, searches,
flood certifications, appraisals and other reports, the reasonable fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
incurred in connection with the origination of the Loan.
     2.5.15 Material Adverse Effect. No change, circumstance, event or effect
shall have occurred since the date of Borrower’s most recent financial
statements delivered to Lender which has, or could reasonably be expected to,
have a Material Adverse Effect.
     2.5.16 Insolvency. None of Borrower, Master Lease Guarantor or Guarantor
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.
     2.5.17 Leases. Lender shall have received copies of all Leases.
     2.5.18 Master Lease; Master Lease SNDA. Lender shall have received a
certified copy of the Master Lease and shall have received the duly executed
Master Lease SNDA in form and substance reasonably acceptable to Lender.
     2.5.19 Tax Lot. Lender shall have received a tax lot endorsement to the
Title Policy or other evidence that each Individual Property constitutes one
(1) or more separate tax lots, which endorsement or other evidence shall be
reasonably satisfactory in form and substance to Lender.

44



--------------------------------------------------------------------------------



 



     2.5.20 Physical Conditions Reports. Lender shall have received the Physical
Conditions Reports with respect to the Individual Properties, which shall be
satisfactory in form and substance to Lender.
     2.5.21 Appraisals. Lender shall have received an Appraisal of each
Individual Property, which shall be satisfactory in form and substance to
Lender.
     2.5.22 Financial Statements. Lender shall have confirmed the accuracy of
all financial statements and other financial information with respect to the
Property delivered by Borrower to Lender.
     2.5.23 Flood Certifications. Lender shall have received a flood zone
certification with respect to each Individual Property.
     2.5.24 Intercreditor Agreement. Lender shall have received the
Intercreditor Agreement as well as certified copies of the loan documents
evidencing the Revolving Loan (including any amendments thereto).
          III. CASH MANAGEMENT
     3.1 Cash Management.
     3.1.1 Establishment of Accounts. Borrower hereby confirms that,
simultaneously with the execution of this Agreement and pursuant to the Account
Agreement, Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) has established with Cash Management Bank, in the name of Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) for the
benefit of Lender, as secured party, the holding account (the “Holding
Account”), which has been established as a securities account. The Holding
Account and each sub-account of such account and the funds deposited therein and
securities and other assets credited thereto shall serve as additional security
for the Loan. Pursuant to the Account Agreement, Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) shall irrevocably instruct and
authorize Cash Management Bank to disregard any and all orders for withdrawal
from the Collateral Accounts made by, or at the direction of, Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor). Borrower agrees
that, prior to the payment in full of the Indebtedness, the terms and conditions
of the Account Agreement shall not be amended or modified without the prior
written consent of Lender (which consent Lender may grant or withhold in its
sole discretion), and if a Securitization has occurred, the delivery by Borrower
of a Rating Agency Confirmation. In recognition of Lender’s security interest in
the funds deposited into the Collateral Accounts, the Holding Account shall be
named as follows: “BlueLinx Portfolio Holding Account f/b/o German American
Capital Corporation, as secured party, (Account Number 5000000140431).” Borrower
confirms that it has established with Cash Management Bank the following
sub-accounts of the Holding Account (each, a “Sub-Account” and, collectively,
the “Sub-Accounts” and together with the Holding Account, the “Collateral
Accounts”), which (i) may be ledger or book entry sub-accounts and need not be
actual sub-accounts, (ii) shall each be linked to the Holding Account,
(iii) shall each be a “Securities Account” pursuant to Article 8 of the UCC and
(iv) shall each be an Eligible Account to which

45



--------------------------------------------------------------------------------



 



certain funds shall be allocated and from which disbursements shall be made
pursuant to the terms of this Agreement:
     (a) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property (the “Tax Reserve Account”);
     (b) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property (the “Insurance Reserve Account”);
     (c) a sub-account for the retention of Account Collateral in respect of
Debt Service on the Loan (the “Debt Service Reserve Account”);
     (d) a sub-account for the retention of Account Collateral in respect of
reserves relating to Master Lease Variable Additional Rent (the “Master Lease
Variable Additional Rent Reserve Account”);
     (e) a sub-account for the retention of Account Collateral in respect of
reserves for the Immediate Repair Conditions and the Environmental Remediation
Conditions (the “Immediate Repair and Remediation Reserve Account”);
     (f) a sub-account for the retention of Account Collateral in respect of
reserves for Structural Maintenance Items (the “Structural Repair Reserve
Account”);
     (g) a sub-account for the retention of Account Collateral in respect of
certain Proceeds, as more fully set forth in Section 6.2 (the “Proceeds Reserve
Account”); and
     (h) a sub-account for the retention of Account Collateral in respect of
reserves of Excess Cash Flow required during a Low LCR Cash Sweep Period
pursuant to Section 16.5(c) (the “LCR Deterioration Reserve Account”).
     3.1.2 Pledge of Account Collateral. To secure the full and punctual payment
and performance of the Obligations, Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) hereby collaterally assigns, grants a
security interest in and pledges to Lender, to the extent not prohibited by
applicable law, a first priority continuing security interest in and to the
following property of Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor), whether now owned or existing or hereafter acquired or
arising and regardless of where located (all of the same, collectively, the
“Account Collateral”):
     (a) the Collateral Accounts and all cash, checks, drafts, securities
entitlements, certificates, instruments and other property, including, without
limitation, all deposits and/or wire transfers from time to time deposited or
held in, credited to or made to Collateral Accounts;
     (b) any and all amounts invested in Permitted Investments;
     (c) subject to the provisions of Section 3.1.4, all interest, dividends,
cash, instruments, securities entitlements and other property from time to time
received, receivable or otherwise payable in respect of, or in exchange for, any
or all of the foregoing or purchased with funds from the Collateral Accounts;
and

46



--------------------------------------------------------------------------------



 



     (d) to the extent not covered by clauses (a), (b) or (c) above, all
proceeds (as defined under the UCC) of any or all of the foregoing.
          In addition to the rights and remedies herein set forth, Lender shall
have all of the rights and remedies with respect to the Account Collateral
available to a secured party at law or in equity, including, without limitation,
the rights of a secured party under the UCC, as if such rights and remedies were
fully set forth herein.
          This Agreement shall constitute a security agreement for purposes of
the Uniform Commercial Code and other applicable law.
     3.1.3 Maintenance of Collateral Accounts. Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) agrees that each of the Collateral
Accounts is and shall be maintained (i) as a “securities account” (as such term
is defined in Section 8-501(a) of the UCC), (ii) in such a manner that Lender
shall have control (within the meaning of Section 8-106(d)(2) of the UCC) over
the Collateral Accounts, (iii) such that no Person other than Lender shall have
any right of withdrawal from the Collateral Accounts and, except as provided
herein, no Account Collateral shall be released to the Borrower or any Affiliate
of Borrower from the Collateral Accounts, (iv) in such a manner that the Cash
Management Bank shall agree to treat all property credited to the Collateral
Accounts as “financial assets” and (v) such that all securities or other
property underlying any financial assets credited to the Collateral Accounts
shall be registered in the name of Cash Management Bank, indorsed to Cash
Management Bank or in blank or credited to another securities account maintained
in the name of Cash Management Bank and in no case will any financial asset
credited to any of the Collateral Accounts be registered in the name of
Borrower, payable to the order of Borrower or specially indorsed to Borrower,
except to the extent the foregoing have been specially indorsed to Cash
Management Bank or in blank. Without limiting Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Collateral Accounts with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.
     3.1.4 Eligible Accounts. The Collateral Accounts shall be Eligible
Accounts. The Collateral Accounts shall be subject to such applicable laws, and
such applicable regulations of the Board of Governors of the Federal Reserve
System and of any other banking or governmental authority, as may now or
hereafter be in effect. Income and interest accruing on the Collateral Accounts
or any investments held in such accounts for the benefit of Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) shall be added to the
principal amount of such account on a daily basis (or with such frequency as the
Cash Management Bank can accommodate) and shall be held, disbursed and applied
in accordance with the provisions of this Agreement and the Account Agreement.
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall be the beneficial owner of the Collateral Accounts for federal income tax
purposes and shall report all income on the Collateral Accounts.
     3.1.5 Deposits into Sub-Accounts. On the date hereof, Borrower has
deposited the following amounts into the Sub-Accounts:
          (i) $1,252,579.76 into the Tax Reserve Account;

47



--------------------------------------------------------------------------------



 



          (ii) $1,193,316.37 into the Insurance Reserve Account;
          (iii) $0.00 into the Debt Service Reserve Account;
          (iv) $0.00 into the Master Lease Variable Additional Rent Reserve
Account;
          (v) $0.00 into the Structural Repair Reserve Account;
          (vi) $404,310 into the Immediate Repair and Remediation Reserve
Account; and
          (vii) $0.00 into the Proceeds Reserve Account; and
          (viii) $0.00 into the LCR Deterioration Reserve Account.
     3.1.6 Monthly Funding of Sub-Accounts; Master Lease Rent Shortfalls; Master
Lease Variable Additional Rent Reserve; Sub-Account Shortfalls.
     (a) Monthly Funding of Sub-Accounts. Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) hereby irrevocably authorizes Lender
to transfer (and, pursuant to the Account Agreement shall irrevocably authorize
Cash Management Bank to execute any corresponding instructions of Lender), and
Lender shall transfer, from the Holding Account by 11:00 a.m. New York time on
the date on which each payment of Master Lease Rent under the Master Lease is
made to the Holding Account, or as soon thereafter as sufficient funds are in
the Holding Account to make the applicable transfers, commencing on the date of
the first payment of Master Lease Rent under the Master Lease following the date
of this Agreement, funds in the following amounts and in the following order of
priority:
          (i) funds in an amount equal to the Monthly Tax Reserve Amount and any
other amounts required pursuant to Section 16.1 for the month in which the
transfer from the Holding Account is made to the Tax Reserve Account;
          (ii) funds in an amount equal to the Monthly Insurance Reserve Amount
and any other amounts required pursuant to Section 16.2 for the month in which
the transfer from the Holding Account is made to the Insurance Reserve Account;
          (iii) funds in an amount equal to the amount of Debt Service due on
the Payment Date immediately following the date the transfer from the Holding
Account is made to the Debt Service Reserve Account;
          (iv) funds in an amount equal to the Monthly Structural Repair Reserve
Amount for the month in which the transfer from the Holding Account is made to
the Structural Repair Reserve Account;
          (v) during the continuance of an Event of Default and during any Low
LCR Cash Sweep Period, funds in an amount equal to the Master Lease Variable
Additional Rent payable under the Master Lease for the month following the month
in which the transfer from the Holding Account is made to the Master Lease
Variable Additional Rent Reserve Account;

48



--------------------------------------------------------------------------------



 



          (vi) during the continuance of an Event of Default or a Low LCR Cash
Sweep Period, funds in an amount equal to the balance (if any) remaining or
deposited in the Holding Account after the foregoing transfers (such remainder
being hereinafter referred to as “Excess Cash Flow”) to the LCR Deterioration
Reserve Account; and
          (vii) provided no Low LCR Cash Sweep Period or Event of Default is
then continuing, the Excess Cash Flow to the Borrower’s Account.
     (b) Master Lease Rent Shortfalls. If there is a Master Lease Rent
Shortfall, subject to the provisions of Section 3.1.6(c) below, Lender shall
have the right, at its election, to direct the Cash Management Bank to transfer
(but shall not be obligated to so direct the Cash Management Bank to transfer)
from the LCR Deterioration Reserve Account to the Holding Account, without
notice to Borrower, an amount equal to such Master Lease Rent Shortfall.
     (c) Master Lease Variable Additional Rent Reserve. In the event that no Low
LCR Cash Sweep Period or Event of Default is then continuing, Lender shall
direct the Cash Management Bank to transfer the funds in the Master Lease
Variable Additional Rent Reserve Account to Borrower (or, if directed by
Borrower, to Master Lessee). During the continuance of any Low LCR Cash Sweep
Period or Event of Default, Lender shall pay or direct the Cash Management Bank
to pay from the Master Lease Variable Additional Rent Reserve Account, monthly
payments of Master Lease Variable Additional Rent directly to the Person having
the right to receive such funds on the respective due dates therefor and shall
promptly notify Borrower and Master Lessee of any such payment.
     (d) Sub-Account Shortfalls. If Lender shall reasonably determine that there
will be insufficient amounts in the Holding Account to make any of the transfers
required pursuant to this Section 3.1.6, Lender shall provide notice to Borrower
of such insufficiency (it being understood that in no event shall Lender be
required to notify Borrower of any deficiency in the Debt Service Reserve
Account, such deficiency on the fifth (5th) day of any month (or, if such fifth
(5th) day is not a Business Day then the immediately preceding Business Day)
being an Event of Default) and, within five (5) days after receipt of said
notice and prior to the expiration of any grace period applicable to such
payment, Borrower shall deposit into the Holding Account an amount equal to the
shortfall of available funds in the Holding Account taking into account any
funds which accumulate in the Holding Account during such five (5) day period.
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, Borrower shall not be deemed to be in default hereunder or
thereunder in the event funds sufficient for a required transfer are held in an
appropriate Sub-Account and Lender or Cash Management Bank fails to timely make
any transfer from such Sub-Account, as contemplated by this Agreement, unless
due to the negligence or willful misconduct of Borrower.
     (e) Notwithstanding anything to the contrary contained herein or in the
Security Instrument, Lender shall have the right, upon five (5) Business Days
prior written notice thereof to Borrower, to withdraw from the Holding Account
an amount equal to any mortgage recording tax, costs, expenses or other amounts
pursuant to Section 19.12 of this Agreement then due and owing and pay such
amounts to the Person(s) entitled thereto.

49



--------------------------------------------------------------------------------



 



     3.1.7 Required Payments from Sub-Accounts. Borrower irrevocably authorizes
Lender to make and, provided no Event of Default shall have occurred and be
continuing, Lender hereby agrees to make or to direct the Cash Management Bank
to make, the following payments from the Sub-Accounts to the extent of the
monies on deposit therefor:
          (i) funds from the Tax Reserve Account to Lender sufficient to permit
Lender to pay (A) Impositions and (B) Other Charges, on the respective due dates
therefor, and Lender shall so pay such funds to the Governmental Authority
having the right to receive such funds;
          (ii) funds from the Insurance Reserve Account to Lender sufficient to
permit Lender to pay insurance premiums for the insurance required to be
maintained pursuant to the terms of this Agreement and the Security Instrument,
on the respective due dates therefor, and Lender shall so pay such funds to the
insurance company having the right to receive such funds;
          (iii) funds from the Debt Service Reserve Account to Lender sufficient
to pay Debt Service on each Payment Date, and Lender, on each Payment Date,
shall apply such funds to the payment of the Debt Service payable on such
Payment Date;
          (iv) as provided in Section 16.3, funds from the Structural Repair
Reserve Account to the Borrower’s Account to pay for Structural Repairs;
          (v) as provided in Section 16.4, funds from the Immediate Repair and
Remediation Reserve Account to the Borrower’s Account to reimburse Borrower for,
or to pay, the cost of the Immediate Repairs and Remediation;
          (vi) as applicable, funds from the Master Lease Variable Additional
Rent Reserve Account in accordance with Section 3.1.6(c) and Section 16.5(b),
and Lender shall so pay such funds to the Person having the right to receive
such funds; and
          (vii) as applicable, funds from the LCR Deterioration Reserve Account
in accordance with Section 16.5(c).
     3.1.8 Cash Management Bank.
     (a) Lender shall have the right at Borrower’s sole cost and expense to
replace the Cash Management Bank with a financial institution reasonably
satisfactory to Borrower in the event that (i) the Cash Management Bank fails,
in any material respect, to comply with the Account Agreement, (ii) the Cash
Management Bank named herein is no longer the Cash Management Bank or (iii) the
Cash Management Bank is no longer an Approved Bank. Upon the occurrence and
during the continuance of an Event of Default, Lender shall have the right at
Borrower’s sole cost and expense to replace Cash Management Bank at any time,
upon prior written notice to Borrower. Borrower shall cooperate with Lender in
connection with the appointment of any replacement Cash Management Bank and the
execution by the Cash Management Bank and the Borrower of an Account Agreement
and delivery of same to Lender.
     (b) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank provided
that such financial institution and

50



--------------------------------------------------------------------------------



 



Borrower shall execute and deliver to Lender an Account Agreement substantially
similar to the Account Agreement executed as of the Closing Date, or in such
other form reasonably required by Lender or required by the Rating Agencies,
with such changes therein as shall be reasonably acceptable to Lender.
     3.1.9 Borrower’s and Maryland Loan Guarantor’s Account Representations,
Warranties and Covenants.
     (a) Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) represents, warrants and covenants that as of the date hereof,
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor) has
irrevocably directed the Master Lessee, pursuant to a letter substantially in
the form of the Master Lease Rent Payment Direction Letter, to (i) make all
payments of Master Lease Scheduled Rent directly to the Holding Account at all
times during the term of the Loan and (ii) make all payment of Master Lease
Variable Additional Rent directly to the Holding Account at all times during the
continuance of a Low LCR Cash Sweep Period or an Event of Default.
     (b) Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) further represents, warrants and covenants that (i) it shall cause
Master Lessee to deposit all amounts payable to it pursuant to the Master Lease
directly into the Holding Account, (ii) it shall pay or cause to be paid all
Rents, Cash and Cash Equivalents or other items of operating income not covered
by the preceding subsection (a) within one Business Day after receipt thereof by
Borrower or its Affiliates directly into the Holding Account and, until so
deposited, any such amounts held by Borrower or its Affiliates shall be deemed
to be Account Collateral and shall be held in trust by it for the benefit, and
as the property, of Lender and shall not be commingled with any other funds or
property of Borrower or its Affiliates, (iii) there are no accounts other than
the Collateral Accounts maintained by Borrower or any other Person with respect
to the Property or the collection of Rents and (vii) so long as the Loan shall
be outstanding, neither Borrower nor any other Person shall open any other
operating accounts with respect to the Property or the collection of Rents,
except for the Collateral Accounts; provided that Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) shall not be prohibited from
utilizing one or more separate accounts for the disbursement or retention of
funds that have been transferred to the Borrower’s Account pursuant to
Section 3.1.6.
     3.1.10 Account Collateral and Remedies.
     (a) Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Lender to Borrower, (i) Lender may, in addition
to and not in limitation of Lender’s other rights, make any and all withdrawals
from, and transfers between and among, the Collateral Accounts as Lender shall
determine in its sole and absolute discretion to pay any Obligations, operating
expenses and/or Capital Expenditures for the Property, (ii) all Excess Cash Flow
shall be retained in the Holding Account or applicable Sub-Accounts and
(iii) Lender may liquidate and transfer any amounts then invested in Permitted
Investments to the Collateral Accounts to which they relate or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or to enable Lender to exercise and enforce Lender’s rights and

51



--------------------------------------------------------------------------------



 



remedies hereunder with respect to any Account Collateral or to preserve the
value of the Account Collateral.
     (b) Borrower (and in the case of the Maryland Property, Maryland Loan
Guarantor) hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind in connection with this
Agreement or the Account Collateral. Borrower (and in the case of the Maryland
Property, Maryland Loan Guarantor) acknowledges and agrees that twenty
(20) days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice within the meaning of the UCC.
     3.1.11 Transfers and Other Liens. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) agrees that it will not (i) sell or otherwise
dispose of any of the Account Collateral or (ii) create or permit to exist any
Lien upon or with respect to all or any of the Account Collateral, except for
the Lien granted to Lender under this Agreement.
     3.1.12 Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof, Lender shall have no duty as to any Account Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto. Lender shall be deemed to have exercised reasonable care in the custody
and preservation of the Account Collateral in its possession if the Account
Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood that Lender shall not be liable or
responsible for any loss or damage to any of the Account Collateral, or for any
diminution in value thereof, by reason of the act or omission of Lender, its
Affiliates, agents, employees or bailees, except to the extent that such loss or
damage results from Lender’s gross negligence or willful misconduct. In no event
shall Lender be liable either directly or indirectly for losses or delays
resulting from any event which may be the basis of an Excusable Delay, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes beyond Lender’s reasonable control or for indirect, special or
consequential damages except to the extent of Lender’s gross negligence or
willful misconduct. Notwithstanding the foregoing, Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) acknowledges and agrees that (i)
Lender does not have custody of the Account Collateral, (ii) Cash Management
Bank has custody of the Account Collateral, (iii) the initial Cash Management
Bank was chosen by Borrower and (iv) Lender has no obligation or duty to
supervise Cash Management Bank or to see to the safe custody of the Account
Collateral.
     3.1.13 Lender’s Liability.
     (a) Lender shall be responsible for the performance only of such duties
with respect to the Account Collateral as are specifically set forth in this
Section 3.1 or elsewhere in the Loan Documents, and no other duty shall be
implied from any provision hereof. Lender shall not be under any obligation or
duty to perform any act with respect to the Account Collateral which would cause
it to incur any expense or liability or to institute or defend any suit in
respect hereof, or to advance any of its own monies. Borrower (and in the case
of the Maryland Property, Maryland Loan Guarantor) shall indemnify and hold
harmless Lender, its employees and officers, from and against any loss, cost or
damage (including, without limitation, reasonable attorneys’

52



--------------------------------------------------------------------------------



 



fees and disbursements) incurred by Lender in connection with the transactions
contemplated hereby with respect to the Account Collateral except as such may be
caused by the gross negligence or willful misconduct of Lender, its employees,
officers or agents.
     (b) Lender shall be protected in acting upon any notice, resolution,
request, consent, order, certificate, report, opinion, bond or other paper,
document or signature believed by it in good faith to be genuine, and, in so
acting, it may be assumed that any person purporting to give any of the
foregoing in connection with the provisions hereof has been duly authorized to
do so. Lender may consult with counsel, and the opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder and in good faith in accordance therewith.
     3.1.14 Continuing Security Interest. This Agreement shall create a
continuing security interest in the Account Collateral and shall remain in full
force and effect until payment in full of the Indebtedness. Upon payment in full
of the Indebtedness, this security interest shall automatically terminate
without further notice from any party and Borrower shall be entitled to the
return of such of the Account Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof, and Lender shall execute such
instruments and documents as may be reasonably requested by Borrower to evidence
such termination and the release and return of the Account Collateral to
Borrower.
          IV. REPRESENTATIONS AND WARRANTIES
     4.1 Borrower Representations. Borrower (and in the case of the Maryland
Property, Maryland Loan Guarantor) represents and warrants as of the Closing
Date that:
     4.1.1 Organization. Each Borrower and Maryland Loan Guarantor is a limited
liability company and has been duly organized and is validly existing and in
good standing pursuant to the laws of the State of Delaware with requisite power
and authority to own its properties and to transact the businesses in which it
is now engaged. Guarantor is a corporation and has been duly organized and is
validly existing and in good standing pursuant to the laws of the State of
Delaware with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Master Lessee is a
corporation and has been duly organized and is validly existing and in good
standing pursuant to the laws of the State of Georgia with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged. Each Borrower, Maryland Loan Guarantor, Guarantor and Master Lessee
has duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its properties,
businesses and operations. Each of Borrower, Maryland Loan Guarantor and
Guarantor possesses all material rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged, and the sole business of
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor) is
the ownership of the Property. The organizational structure of Borrower is
accurately depicted by the schematic diagram attached hereto as Exhibit K.
Neither Borrower nor Maryland Loan Guarantor shall not change its name,
identity, corporate form or structure or jurisdiction of organization unless it
shall have given Lender thirty (30) days prior written notice of any such

53



--------------------------------------------------------------------------------



 



change and shall have taken all steps reasonably requested by Lender to grant,
perfect, protect and/or preserve the liens and security interest granted to
Lender under the Loan Documents.
     4.1.2 Proceedings. Each of Borrower, Maryland Loan Guarantor, Guarantor and
Master Lessee has full power, and has taken all necessary action, to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. The Loan Documents to which such Person is a party have been duly
executed and delivered by, or on behalf of, Borrower, Maryland Loan Guarantor,
Guarantor and Master Lessee, as applicable, and constitute legal, valid and
binding obligations of such Persons, as applicable, enforceable against such
Persons, as applicable, in accordance with their respective terms, subject only
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
     4.1.3 No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower, Maryland Loan Guarantor,
Guarantor and Master Lessee, as applicable, will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of any
such Person pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, partnership agreement or other agreement or instrument to which
any such Person is a party or by which any of such Person’s property or assets
is subject (unless consents from all applicable parties thereto have been
obtained), nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority, and any
material consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by Borrower, Maryland Loan Guarantor and Guarantor of this
Agreement, except for any violation that would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect, or any
other Loan Documents has been obtained and is in full force and effect.
     4.1.4 Litigation. Except as set forth on Schedule VI attached hereto, there
are no arbitration proceedings, governmental investigations, actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to Borrower’s knowledge, threatened against or affecting Borrower,
Maryland Loan Guarantor, Guarantor, Master Lessee or any Individual Property
(other than (a) claims for nonpayment brought by Borrower, Maryland Loan
Guarantor, Guarantor or Master Lessee as plaintiff, and (b) claims (i) which are
being covered by insurance, (ii) which are being defended by the relevant
insurance company and (iii) as to which Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) has not received a notice from such insurance
company that the claim exceeds the total amount of insurance coverage with
respect to such claim, provided that none of such unscheduled claims could
reasonably be expected to individually or in the aggregate to have a Material
Adverse Effect if adversely determined). The actions, suits or proceedings
identified on Schedule VI, if determined against Borrower, Maryland Loan
Guarantor, Guarantor, Master Lessee or the applicable Individual Property or
Individual Properties, would not materially and adversely affect the condition
(financial or otherwise) or business of any such Person or the condition or
operation of any Individual Property.

54



--------------------------------------------------------------------------------



 



     4.1.5 Agreements. The Master Lease and the Subleases constitute all of the
agreements to which Borrower or any of its Affiliates are party or are bound
which are material to the ownership and operation of any Individual Property
other than the Master Lease. Neither Borrower nor Maryland Loan Guarantor is a
party to any agreement or instrument or subject to any restriction which is
reasonably likely to materially and adversely affect it or its business,
properties or assets, operations or condition, financial or otherwise. Neither
Borrower nor Maryland Loan Guarantor is in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower, Maryland Loan Guarantor or the Property is bound. Neither
Borrower nor Maryland Loan Guarantor has any material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
or the Property is otherwise bound, other than (a) obligations constituting
Permitted Debt which are incurred in the ordinary course of the ownership and
operation of the Property and (b) obligations under the Loan Documents and the
Master Lease. There are no prior sales, transfers or assignments of the Master
Lease or any portion of the Rents due and payable or to become due and payable
which are presently outstanding following the funding of the Loan, other than
those being terminated or assigned to Lender concurrently herewith.
     4.1.6 Title. Borrower (or in the case of the Maryland Property, the
Maryland Loan Guarantor) has good, marketable and insurable fee simple title to
the Land and the Improvements, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. Borrower (or in the case
of the Maryland Property, the Maryland Loan Guarantor) has good and marketable
title to the remainder of the Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances. The Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(i) a valid, perfected first mortgage lien on the Land and the Improvements,
subject only to Permitted Encumbrances and (ii) perfected security interests in
and to, and perfected collateral assignments of, all Personal Property
(including the Leases) and any leases of equipment from third parties, all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances. To Borrower’s knowledge, there are no claims for payment
for work, labor or materials affecting the Property which are or may become a
lien prior to, or of equal priority with, the Liens created by the Loan
Documents other than the Permitted Encumbrances. Borrower and Maryland Loan
Guarantor represent and warrant that none of the Permitted Encumbrances would
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect as of the Closing Date and thereafter. Borrower (or in the case
of the Maryland Property, the Maryland Loan Guarantor) shall preserve its right,
title and interest in and to the Property for so long as the Notes remains
outstanding and will warrant and defend same and the validity and priority of
the Lien hereof from and against any and all claims whatsoever other than the
Permitted Encumbrances.
     4.1.7 No Bankruptcy Filing. None of Borrower, Maryland Loan Guarantor,
Guarantor or Master Lessee is contemplating either the filing of a petition by
it under any state or federal bankruptcy or insolvency laws or the liquidation
of all or a major portion of such entity’s assets or property, to Borrower’s
knowledge, no Person is contemplating the filing of any such

55



--------------------------------------------------------------------------------



 



petition against it or against Borrower, Maryland Loan Guarantor, Guarantor or
Master Lessee, as applicable.
     4.1.8 Full and Accurate Disclosure. No statement of material fact made by
Borrower or Maryland Loan Guarantor in this Agreement or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no fact presently known to Borrower or Maryland Loan
Guarantor which has not been disclosed which could reasonably be expected to
have a Material Adverse Effect.
     4.1.9 All Property. The Property constitutes all of the real property,
personal property, equipment and fixtures currently (i) owned or leased by
Borrower (or in the case of the Maryland Property, the Maryland Loan Guarantor)
and (ii) used in the operation of the business located on the Property, other
than the Excluded Personal Property.
     4.1.10 No Plan Assets.
     (a) Neither Borrower nor Maryland Loan Guarantor maintains an employee
benefit plan as defined by Section 3(3) of ERISA, which is subject to Title IV
of ERISA, and (i) to Borrower’s knowledge, neither Borrower nor Maryland Loan
Guarantor has incurred or expect to incur any material liability which is or
remains unsatisfied for any taxes or penalties with respect to any “employee
benefit plan,” within the meaning of Section 3(3) of ERISA, or any “plan,”
within the meaning of Section 4975(e)(1) of the Internal Revenue Code or any
other benefit plan (other than a multiemployer plan) maintained, contributed to,
or required to be contributed to by Borrower (or in the case of the Maryland
Property, the Maryland Loan Guarantor) or by any entity that is under common
control with Borrower or Maryland Loan Guarantor within the meaning of ERISA
Section 4001(a)(14) (a “Plan”) or any plan that would be a Plan but for the fact
that it is a multiemployer plan within the meaning of ERISA Section 3(37); and
(ii) Borrower (or in the case of the Maryland Property, the Maryland Loan
Guarantor) has made and shall continue to make when due all required
contributions to all such Plans, if any. Each such Plan has been and will be
administered in compliance with its terms and the applicable provisions of
ERISA, the Internal Revenue Code, and any other applicable federal or state law;
and no action shall be taken or fail to be taken that would result in the
disqualification or loss of tax-exempt status of any such Plan intended to be
qualified and/or tax exempt; and
     (b) Neither Borrower nor Maryland Loan Guarantor is an employee benefit
plan, as defined in Section 3(3) of ERISA, subject to Title I of ERISA, none of
the assets of Borrower or Maryland Loan Guarantor constitutes or will constitute
plan assets of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101 and neither Borrower nor Maryland Loan Guarantor is a
governmental plan within the meaning of Section 3(32) of ERISA and transactions
by or with Borrower and Maryland Loan Guarantor are not subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement.
     4.1.11 Compliance. To Borrower’s knowledge, Borrower, Maryland Loan
Guarantor and the Property and the use thereof comply in all material respects
with all applicable Legal

56



--------------------------------------------------------------------------------



 



Requirements, including, without limitation, building and zoning ordinances and
codes. To Borrower’s knowledge, neither Borrower nor Maryland Loan Guarantor is
in default or in violation of any order, writ, injunction, decree or demand of
any Governmental Authority. To Borrower’s knowledge, there has not been
committed by Borrower or Maryland Loan Guarantor any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s or Maryland Loan Guarantor’s obligations under any of
the Loan Documents.
     4.1.12 Financial Information. To Borrower’s knowledge, all financial data
including, without limitation, the statements of cash flow and income and
operating expense, that have been delivered by or on behalf of Borrower to
Lender in respect of the Property (i) are true, complete and correct in all
material respects, (ii) fairly represent the financial condition of the Property
as of the date of such reports and (iii) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. To
Borrower’s knowledge, neither Borrower nor Maryland Loan Guarantor has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and could reasonably be expected to have a Material
Adverse Effect. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower or Maryland Loan Guarantor from that set forth in said financial
statements.
     4.1.13 Condemnation. No Taking is pending or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Property. No Taking is
pending or, to Borrower’s knowledge, is contemplated for the relocation of
roadways providing access to the Property.
     4.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will
be used for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X. As of the
Closing Date, neither Borrower nor Maryland Loan Guarantor owns any “margin
stock.”
     4.1.15 Utilities and Public Access. Each Individual Property has rights of
access to one or more public ways, either directly or through a recorded
easement set forth in, and insured under, the Title Policy. Each Individual
Property is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. To Borrower’s knowledge,
all utilities necessary to the existing use of the Property are located either
in the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Policy. All roads necessary for the use of the each Individual Property
for its current purposes have been completed and, if necessary, dedicated to
public use.

57



--------------------------------------------------------------------------------



 



     4.1.16 Not a Foreign Person. Neither Borrower nor Maryland Loan Guarantor
is a foreign person within the meaning of §1445(f)(3) of the Code.
     4.1.17 Separate Lots. Each Individual Property is comprised of one (1) or
more contiguous parcels which constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such
Individual Property.
     4.1.18 Subdivision. The Individual Properties comply in all material
respects with all applicable subdivision laws, ordinances and regulations.
     4.1.19 Enforceability. The Loan Documents are not subject to any existing
right of rescission, set-off, counterclaim or defense by Borrower or Maryland
Loan Guarantor, including the defense of usury, nor would the operation of any
of the terms of the Loan Documents, or the exercise of any right thereunder,
render the Loan Documents unenforceable (subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and subject
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law)), and neither
Borrower nor Maryland Loan Guarantor has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
     4.1.20 Assessments. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
     4.1.21 Insurance. Borrower has obtained and, to the extent requested by
Lender, has delivered to Lender evidence of all insurance policies required
under this Agreement, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Borrower has not, and to Borrower’s
knowledge no Person has, done by act or omission anything which would impair the
coverage of any such policy.
     4.1.22 Use of Property. Each Individual Property is used primarily as a
distribution facility, other than the Individual Property located in Englewood,
Colorado, which Individual Property is used by the Borrower for office purposes.
     4.1.23 Certificate of Occupancy; Licenses. To Borrower’s knowledge, all
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits required of Borrower (or in the
case of the Maryland Property, the Maryland Loan Guarantor) for the legal use,
occupancy and operation of each Individual Property for its current use as a
distribution facility (or, in the case of the Individual Property located in
Englewood, Colorado, an office building) (collectively, the “Licenses”), have
been obtained and are in full force and effect. Borrower (or in the case of the
Maryland Property, the Maryland Loan Guarantor) shall keep and maintain all
Licenses necessary for the operation of each Individual Property in accordance
with its current use as aforesaid. To Borrower’s knowledge, the use being made
of each Individual Property is in conformity with the certificate of occupancy
issued for such Individual Property.
     4.1.24 Flood Zone. None of the Improvements on the Property are located in
an area as identified by the Federal Emergency Management Agency as an area
having special flood

58



--------------------------------------------------------------------------------



 



hazards, except as identified on the flood certifications delivered to Lender
prior to the date hereof, and Borrower has obtained the insurance required under
Article VI with respect to any Improvements located in any such special flood
hazards.
     4.1.25 Physical Condition. To Borrower’s knowledge and except as expressly
disclosed in the Physical Conditions Reports, the Property, including, without
limitation, all buildings, Improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to Borrower’s knowledge
and except as expressly disclosed in the Physical Conditions Reports, there
exists no structural or other material defects or damages in or to the Property,
whether latent or otherwise, and neither Borrower nor Maryland Loan Guarantor
has received any written notice from any insurance company or bonding company of
any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
     4.1.26 Boundaries. Except as set forth in and insured pursuant to the Title
Policy, to Borrower’s knowledge and in reliance on the Surveys, (a) all of the
Improvements lie wholly within the boundaries and building restriction lines of
the Land relating to the applicable Individual Property, (b) no improvements on
adjoining properties encroach upon the Land, and (c) no easements or other
encumbrances upon the Land encroach upon any of the Improvements.
     4.1.27 Leases and Subleases. The Property is not subject to any Leases
other than the Master Lease. To Borrower’s knowledge, the Property is not
subject to any Subleases other than the Subleases set forth on Schedule IV
attached hereto. No Person has any possessory interest in the Property or right
to occupy the same except under and pursuant to the provisions of the Master
Lease and the Subleases. The Master Lease and, to Borrower’s knowledge, the
current Subleases are in full force and effect and to Borrower’s knowledge,
there are no material defaults thereunder by either party (other than as
expressly disclosed on Schedule IV or in the estoppel certificates, if any,
delivered to Lender in connection with the closing of the Loan) and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults thereunder. No Master Lease Rent has been
paid more than one (1) month in advance of its due date, except as disclosed in
the Master Lease SNDA delivered to Lender in connection with the closing of the
Loan. There has been no prior sale, transfer or assignment, hypothecation or
pledge by Borrower (or in the case of the Maryland Property, the Maryland Loan
Guarantor) or Master Lessee of the Master Lease or of the Master Lease Rents
received therein, which will be outstanding following the funding of the Loan,
other than those being assigned to Lender concurrently herewith. To Borrower’s
knowledge, no Tenant under any Sublease has a right or option pursuant to such
Sublease or otherwise to purchase all or any part of the Property of which the
leased premises are a part. Master Lessee does not have a right or option
pursuant to the Master Lease or otherwise to purchase all or any part of the
Property of which the leased premises are a part.
     4.1.28 Filing and Recording Taxes. To Borrower’s knowledge, all transfer
taxes, deed stamps, intangible taxes or other amounts in the nature of transfer
taxes required to be paid

59



--------------------------------------------------------------------------------



 



by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower (or in the case of the
Maryland Property, the Maryland Loan Guarantor) have been paid and the granting
and recording of the Security Instrument and the UCC financing statements
required to be filed in connection with the Loan. To Borrower’s knowledge, all
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instrument, have been paid, and, under current Legal
Requirements, the Security Instrument is enforceable against Borrower (or in the
case of the Maryland Property, the Maryland Loan Guarantor) in accordance with
its terms by Lender (or any subsequent holder thereof) subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law.
     4.1.29 Single Purpose Entity/Separateness.
     (a) Until the Indebtedness has been paid in full, Borrower and Maryland
Loan Guarantor hereby represent, warrant and covenant that Borrower, Maryland
Loan Guarantor and each other SPE Entity is, shall be, and shall continue to be,
a Single Purpose Entity.
     (b) To Borrower’s knowledge, all of the assumptions made in the
Non-Consolidation Opinion, including, but not limited to, any exhibits attached
thereto, are true and correct in all respects and any assumptions made in any
subsequent non-consolidation opinion delivered in connection with the Loan
Documents (an “Additional Non-Consolidation Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Each of Borrower Maryland Loan Guarantor has complied
and will comply with all of the assumptions made with respect to it in the
Non-Consolidation Opinion. Each of Borrower and Maryland Loan Guarantor will
have complied and will comply with all of the assumptions made with respect to
it in any Additional Non-Consolidation Opinion. Each entity other than Borrower
and Maryland Loan Guarantor with respect to which an assumption shall be made in
any Additional Non-Consolidation Opinion will have complied and will comply with
all of the assumptions made with respect to it in any Additional
Non-Consolidation Opinion.
     4.1.30 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
     4.1.31 No Change in Facts or Circumstances; Disclosure. To Borrower’s
knowledge , all financial statements submitted by Borrower in connection with
the Loan are accurate, complete and correct in all material respects. All other
material written information, reports, certificates and other documents
submitted by Borrower to Lender in connection with the Loan are, to Borrower’s
knowledge, accurate, complete and correct in all material respects except as
would not have a Material Adverse Effect. Except with respect to such
representations and warranties contained in this Agreement or in any other Loan
Document which are qualified as being made to Borrower’s knowledge, all
representations and warranties made by Borrower or Maryland Loan Guarantor in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects except as would not have a Material Adverse Effect.

60



--------------------------------------------------------------------------------



 



There has been no material adverse change known to Borrower in any condition,
fact, circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects the Property or the business operations or the
financial condition of Borrower or Maryland Loan Guarantor.
     4.1.32 Tax Filings. To the extent required by applicable law, each of
Borrower and Maryland Loan Guarantor has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid or made adequate provision for the payment of all federal,
state and local taxes, charges and assessments payable by Borrower and Maryland
Loan Guarantor.
     4.1.33 Solvency/Fraudulent Conveyance. Neither Borrower nor Maryland Loan
Guarantor (a) has entered into the transaction contemplated by this Agreement or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (b) has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. After giving effect to the Loan, the fair
saleable value of Borrower’s and Maryland Loan Guarantor’s assets exceeds and
will, immediately following the making of the Loan, exceed Borrower’s and
Maryland Loan Guarantor’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s and Maryland Loan Guarantor’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s and
Maryland Loan Guarantor’s probable liabilities, including the maximum amount of
its contingent liabilities on its Debts as such Debts become absolute and
matured. Borrower’s and Maryland Loan Guarantor’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Neither
Borrower nor Maryland Loan Guarantor intends to, and does not believe that it
will, incur Debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by it and the
amounts to be payable on or in respect of its obligations).
     4.1.34 Investment Company Act. Neither Borrower nor Maryland Loan Guarantor
is (a) an investment company or a company Controlled by an investment company,
within the meaning of the Investment Company Act of 1940, as amended, (b) a
holding company or a subsidiary company of a holding company or an affiliate of
either a holding company or a subsidiary company within the mean of the Public
Utility Holding Company Act of 1935, as amended or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
     4.1.35 Labor. No organized work stoppage or labor strike is pending or, to
Borrower’s knowledge, threatened by employees and other laborers at the
Property. Neither Borrower nor Maryland Loan Guarantor (i) is involved in or, to
Borrower’s knowledge, threatened with, any labor dispute, grievance or
litigation relating to labor matters involving any employees and other laborers
at the Property, including, without limitation, violation of any federal, state
or local labor, safety or employment laws (domestic or foreign) and/or charges
of unfair labor practices or discrimination complaints which, if adversely
determined, would have a Material Adverse Effect, (ii) has not engaged in any
unfair labor practices within the meaning of the National Labor Relations Act or
the Railway Labor Act or (iii) is not a party to, or bound by,

61



--------------------------------------------------------------------------------



 



any collective bargaining agreement or union contract with respect to employees
and other laborers at the Property and no such agreement or contract is
currently being negotiated by Borrower or Maryland Loan Guarantor.
     4.1.36 Brokers. Except for Broker, neither Borrower (or Maryland Loan
Guarantor) nor Lender has dealt with any broker or finder with respect to the
transactions contemplated by the Loan Documents, and neither party has done any
acts, had any negotiations or conversations, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by either party of any brokerage fee, charge, commission or other
compensation to any Person with respect to the transactions contemplated by the
Loan Documents. Each of Borrower and Maryland Loan Guarantor covenants and
agrees that it shall pay as and when due any and all brokerage fees, charges,
commissions or other compensation or reimbursement due to Broker with respect to
the transactions contemplated by the Loan Documents. Borrower, Maryland Loan
Guarantor and Lender shall each indemnify and hold harmless the other from and
against any loss, liability, cost or expense, including any judgments,
attorneys’ fees, or costs of appeal, incurred by the other party and arising out
of or relating to any breach or default by the indemnifying party of its
representations, warranties and/or agreements set forth in this Section 4.1.36.
The provisions of this Section 4.1.36 shall survive the expiration and
termination of this Agreement and the payment of the Indebtedness.
     4.1.37 No Other Debt. Neither Borrower nor Maryland Loan Guarantor has
borrowed or received debt financing that has not been heretofore repaid in full,
other than the Permitted Debt.
     4.1.38 Taxpayer Identification Number. Borrower’s and Maryland Loan
Guarantor’s Federal taxpayer identification number is as set forth on
Schedule VIII.
     4.1.39 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws. (i) None of the Borrower, Master Lessee, Maryland Loan Guarantor or any
Guarantor or any Person who owns any equity interest in or Controls any of such
listed Persons currently is identified on the OFAC List or otherwise qualifies
as a Prohibited Person, and (ii) none of Borrower, Maryland Loan Guarantor or
Guarantor is in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time. To Borrower’s knowledge, no Tenant currently is
identified on the OFAC List or otherwise qualifies as a Prohibited Person, and
no Tenant is owned or Controlled by a Prohibited Person.
     4.1.40 Rights of First Refusal or First Offer to Lease or Purchase. No
Person, whether pursuant to a Lease or a Sublease or otherwise has a right of
first refusal, right of first offer or other right or option pursuant to such
Lease or Sublease or otherwise to lease or purchase or to restrict or impose
requirements upon the lease or purchase of all or any part of any Individual
Property.

62



--------------------------------------------------------------------------------



 



     4.2 Survival of Representations. Borrower and Maryland Loan Guarantor agree
that all of the representations and warranties of Borrower and Maryland Loan
Guarantor set forth in Section 4.1 and elsewhere in this Agreement and in the
other Loan Documents shall survive for so long as any amount remains owing to
Lenders under this Agreement or any of the other Loan Documents by Borrower or
Maryland Loan Guarantor (it being understood, however, that except as otherwise
provided in this Agreement or any of the other Loan Documents, such
representations and warranties shall be true and correct only as of the date
hereof). All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by Borrower and Maryland Loan Guarantor
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
     4.3 Borrower’s or Maryland Loan Guarantor’s Knowledge. Wherever in this
Agreement a representation and warranty is made to Borrower’s knowledge (and
variations thereon used herein, including an Individual Borrower’s knowledge),
or to the knowledge of Borrower (and variations thereon used herein, including
to the knowledge of an Individual Borrower, such representation and warranty
shall also be deemed to be limited to Maryland Loan Guarantor’s, and such
knowledge shall mean the actual (as opposed to constructive or imputed)
knowledge of any of the following individuals after reasonable inquiry under the
circumstances of the applicable representation and warranty: Gary Cummings, Vice
President of Real Estate and Doug Goforth, Controller, which Persons Borrower
and Maryland Loan Guarantor hereby represent and warrant are in a position to
have meaningful knowledge with respect to the subject matter of such
representations and warranties.
          V. BORROWER AND MARYLAND LOAN GUARANTOR COVENANTS
     5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower and Maryland Loan Guarantor
under the Loan Documents or the earlier release of the Liens of the Security
Instrument encumbering the Property (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, each of Borrower
and Maryland Loan Guarantor hereby covenants and agrees with Lenders that:
     5.1.1 Performance by Borrower and Maryland Loan Guarantor. Each of Borrower
and Maryland Loan Guarantor shall in a timely manner observe, perform and
fulfill each and every covenant, term and provision of each Loan Document
executed and delivered by, or applicable to, it, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, it, as applicable, without the prior written consent of Lender.
     5.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s (or in the case of the Maryland Property, Maryland Loan Guarantor’s)
right of contest pursuant to Section 7.3, Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor’s) shall at all times comply and
cause Master Lessee and the Property to be in compliance with all Legal
Requirements applicable to Borrower, Maryland Loan Guarantor, Master Lessee
and/or the Property and/or the uses permitted upon the Property. Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor’s) shall do or cause
to be done all

63



--------------------------------------------------------------------------------



 



things necessary to preserve, renew and keep in full force and effect its
existence, rights, licenses, permits and franchises necessary to comply with all
Legal Requirements applicable to it and the Property. There shall never be
committed by Borrower or Maryland Loan Guarantor, and neither Borrower nor
Maryland Loan Guarantor shall knowingly permit Master Lessee to commit any act
or omission affording the federal government or any state or local government
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s or Maryland Loan Guarantor’s
obligations under any of the Loan Documents. Each of Borrower and Maryland Loan
Guarantor hereby covenants and agrees not to commit, knowingly permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor’s) shall at all times
maintain, preserve and protect all franchises and trade names, and preserve all
the remainder of its property used in the conduct of its business and shall keep
or cause the Master Lessee to keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully set forth in the Security Instrument. Borrower (or in the case
of the Maryland Property, Maryland Loan Guarantor’s) shall keep the Property
insured at all times to such extent and against such risks, and maintain
liability and such other insurance, as is more fully set forth in this
Agreement.
     5.1.3 Litigation. Borrower shall give prompt written notice to Lender of
any litigation or governmental proceedings pending or, to Borrower’s knowledge,
threatened in writing against Borrower, Maryland Loan Guarantor, Master Lessee
or the Property which, if determined adversely, would reasonably be expected to
have a Material Adverse Effect.
     5.1.4 Single Purpose Entity. Each of Borrower, Maryland Loan Guarantor and
each other SPE Entity has been since the date of its formation and shall remain
a Single Purpose Entity.
     (a) Each of Borrower, Maryland Loan Guarantor and each other SPE Entity
shall continue to maintain its own deposit account or accounts, separate from
those of any Affiliate, with commercial banking institutions. None of the funds
of Borrower, Maryland Loan Guarantor or any other SPE Entity will be diverted to
any other Person or for other than business uses of Borrower, Maryland Loan
Guarantor or such other SPE Entity, as applicable, nor will such funds be
commingled with the funds of any other Affiliate.
     (b) To the extent that Borrower, Maryland Loan Guarantor or any other SPE
Entity shares the same officers or other employees as any of Borrower, Maryland
Loan Guarantor, any other SPE Entity or their Affiliates, the salaries of and
the expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.
     (c) To the extent that Borrower, Maryland Loan Guarantor or any other SPE
Entity jointly contracts with any of Borrower, Maryland Loan Guarantor, any
other SPE Entity or any of their Affiliates, as applicable, to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that any of Borrower,

64



--------------------------------------------------------------------------------



 



Maryland Loan Guarantor or any other SPE Entity contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods and
services are provided, and each such entity shall bear its fair share of such
costs. All material transactions between (or among) Borrower, Maryland Loan
Guarantor or each other SPE Entity and any of their respective Affiliates shall
be conducted on substantially the same terms (or on more favorable terms for
Borrower, Maryland Loan Guarantor or any other SPE Entity, as applicable) as
would be conducted with third parties.
     (d) To the extent that Borrower, Maryland Loan Guarantor any other SPE
Entity or any of their Affiliates have offices in the same location, there shall
be a fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.
     (e) Borrower, Maryland Loan Guarantor and each other SPE Entity shall
conduct its affairs strictly in accordance with its organizational documents,
and observe all necessary, appropriate and customary corporate, limited
liability company or partnership formalities, as applicable, including, but not
limited to, obtaining any and all members’ consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, without limitation, payroll and intercompany
transaction accounts.
     (f) In addition, Borrower, Maryland Loan Guarantor and each other SPE
Entity shall each: (i) maintain books and records separate from those of any
other Person; (ii) maintain its assets in such a manner that it is not more
costly or difficult to segregate, identify or ascertain such assets; (iii) hold
regular meetings of its board of directors, shareholders, partners or members,
as the case may be, and observe all other corporate, partnership or limited
liability company, as the case may be, formalities; (iv) hold itself out to
creditors and the public as a legal entity separate and distinct from any other
entity; (v) prepare separate tax returns and financial statements, or if part of
a consolidated group, it will be shown as a separate member of such group;
(vi) transact all business with its Affiliates on an arm’s-length basis and
pursuant to enforceable agreements; (vii) conduct business in its name and use
separate stationery, invoices and checks; (viii) not commingle its assets or
funds with those of any other Person; and (ix) not assume, guarantee or pay the
debts or obligations of any other Person.
     5.1.5 Consents. If Borrower, Maryland Loan Guarantor or any other SPE
Entity is a corporation, the board of directors of such Person may not take any
action requiring the unanimous affirmative vote of one hundred percent (100%) of
the members of the board of directors unless all of the directors, including the
Independent Directors, shall have participated in such vote. If Borrower,
Maryland Loan Guarantor or any other SPE Entity is a limited liability company,
(a) if such Person is managed by a board of managers, the board of managers of
such Person may not take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (b) if such Person is not managed by a board of managers, the members
of such Person may not take any action requiring the affirmative vote of one
hundred percent (100%) of the members of such Person unless all of the members,
including the Independent Members, shall have participated in such vote. An
affirmative vote of one hundred percent (100%) of the directors, board of
managers or members,

65



--------------------------------------------------------------------------------



 



as applicable, of Borrower, Maryland Loan Guarantor and any other SPE Entity
shall be required to (i) file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings or to authorize Borrower, Maryland Loan
Guarantor or any other SPE Entity to do so or (ii) file an involuntary
bankruptcy petition against any Affiliate. Furthermore, the formation documents
of Borrower, Maryland Loan Guarantor and each other SPE Entity shall expressly
state that for so long as the Loan is outstanding, none of Borrower, Maryland
Loan Guarantor nor any other SPE Entity shall be permitted to (i) dissolve,
liquidate, consolidate, merge or sell all or substantially all of the assets of
Borrower, Maryland Loan Guarantor or any other SPE Entity, other than in
connection with the repayment of the Loan or (ii) engage in any other business
activity and such restrictions shall not be modified or violated for so long as
the Loan is outstanding.
     5.1.6 Access to Property. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall permit agents, representatives and
employees of Lender and the Rating Agencies to inspect the Property or any part
thereof during normal business hours on Business Days upon reasonable advance
notice.
     5.1.7 Notice of Default. Borrower and Maryland Loan Guarantor shall
promptly advise Lender (a) of any event or condition that has or is likely to
have a Material Adverse Effect and (b) of the occurrence of any Default or Event
of Default of which Borrower has knowledge.
     5.1.8 Cooperate in Legal Proceedings. Borrower and Maryland Loan Guarantor
shall cooperate fully with Lender with respect to any proceedings before any
court, board or other Governmental Authority which would reasonably be expected
to affect, in any material adverse way, the rights of Lender hereunder or under
any of the other Loan Documents and, in connection therewith, permit Lender, at
its election, to participate in any such proceedings which may have a Material
Adverse Effect.
     5.1.9 Insurance.
     (a) Borrower and Maryland Loan Guarantor shall cooperate with Lender in
obtaining for Lender the benefits of any Proceeds lawfully or equitably payable
in connection with any Individual Property and Lender shall be reimbursed for
any actual out-of-pocket expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements) out of such Proceeds.
     (b) Borrower and Maryland Loan Guarantor shall comply with all Insurance
Requirements and shall not bring or keep or permit to be brought or kept any
article upon any of the Property or cause or permit any condition to exist
thereon which would be prohibited by any Insurance Requirement, or would
invalidate insurance coverage required hereunder to be maintained by Borrower or
Maryland Loan Guarantor on or with respect to any part of the Property pursuant
to Section 6.1.
     5.1.10 Further Assurances; Severance of Notes and Mezzanine Loan.
     (a) Borrower and Maryland Loan Guarantor shall execute and acknowledge (or
cause to be executed and acknowledged) and deliver to Lender all documents, and
take all actions, reasonably required by Lender from time to time to confirm the
rights created or now or hereafter intended to be created under this Agreement
and the other Loan Documents and any

66



--------------------------------------------------------------------------------



 



security interest created or purported to be created thereunder, to protect and
further the validity, priority and enforceability of this Agreement and the
other Loan Documents, to subject to the Loan Documents any property of Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor’s) intended by
the terms of any one or more of the Loan Documents to be encumbered by the Loan
Documents, or otherwise carry out the purposes of the Loan Documents and the
transactions contemplated thereunder.
     (b) Borrower and Maryland Loan Guarantor each agrees that it shall, upon
request, reasonably cooperate with Lender in connection with any request by
Lender to sever one or more of the Notes into two (2) or more separate
substitute notes in an aggregate principal amount equal to the Principal Amount
and to reapportion the Loan among such separate substitute notes, including,
without limitation, by executing and delivering to Lender new substitute notes
to replace the applicable Note or Notes, amendments to or replacements of
existing Loan Documents to reflect such severance and/or Opinions of Counsel
with respect to such substitute notes, amendments and/or replacements. Borrower
shall bear no costs or expenses in connection with any such severance or
bifurcation, except that Borrower shall be responsible for one hundred percent
(100%) of the costs and expenses of Borrower and Lender with respect to the
initial bifurcation of the Loan and the related transfer of a portion of the
Loan to Wachovia. Any such substitute notes may have varying principal amounts
and economic terms, provided, however, that (i) Borrower shall not be required
to incur, suffer or accept (except to a de minimis extent)) any greater
obligations or liabilities than as currently set forth in the Loan Documents,
(ii) the maturity date of any such substitute notes shall be the same as the
scheduled Maturity Date of the Notes immediately prior to the issuance of such
substitute notes, (iii) the weighted average Interest Rate (as defined in the
Notes) for the term of the substitute notes shall not exceed the Interest Rate
(as defined in the Notes) under the Notes, whether before, after or during an
Event of Default (it being acknowledged that the Default Rate shall be
applicable during the continuance of an Event of Default); and (iv) the
economics of the Loan, taken as a whole, shall not change in a manner which is
adverse to Borrower. Subject to the foregoing clauses (i) through (iv), upon the
occurrence and during the continuance of an Event of Default, Lender may apply
payment of all sums due under such substitute notes in such order and priority
as Lender shall elect in its sole and absolute discretion.
     (c) Borrower, Maryland Loan Guarantor and Lender agree that, subject to the
conditions set forth in the last sentence of this Section 5.1.11(c), Lender may,
at any time, elect to reduce the mortgage debt on the Property and re-size the
principal amount of the Loan and allocate the reduced portion to one or more
mezzanine loans (a “Mezzanine Loan”). In connection with the foregoing, at
Lender’s sole cost and expense, Borrower and Maryland Loan Guarantor each agrees
to (i) create one or more (as applicable) new single purpose entities which will
become the mezzanine borrower (a “Mezzanine Borrower”) and cause the Mezzanine
Borrower and any members of Mezzanine Borrower to enter into the documents
deemed reasonably necessary by Lender to evidence the Mezzanine Loan, including,
without limitation, a promissory note and a mezzanine loan agreement and such
other documents reasonably required by Lender which are in a form and substance
reasonably satisfactory to Borrower and substantially similar to the Loan
Documents (collectively, the “Mezzanine Loan Documents”); (ii) cause Mezzanine
Borrower to pledge the equity interests in Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor); and (iii) execute and deliver such
documents and other agreements reasonably required by Lender to reduce the
amount of the mortgage debt

67



--------------------------------------------------------------------------------



 



encumbering the Property, including, without limitation, an amendment to the
Notes and the other Loan Documents, an endorsement to the Title Policy
reflecting a change in the insured amount thereunder, legal opinions and other
customary loan documentation. Borrower’s and Maryland Loan Guarantor’s
obligations under the foregoing provisions of this Section 5.1.11(c) are subject
to the condition that (A) Borrower shall bear no costs or expenses in connection
therewith; (B) Borrower shall not be required to incur, suffer or accept (except
to a de minimis extent)) any greater obligations or liabilities than as
currently set forth in the Loan Documents; (C) the maturity date of any
mezzanine notes shall be the same as the scheduled Maturity Date of the Notes
immediately prior to the issuance of such mezzanine notes; (D) the weighted
average Interest Rate (as defined in the Notes) for the term of the mezzanine
notes shall not exceed the Interest Rate (as defined in the Notes) under the
Notes, whether before, after or during an Event of Default (it being
acknowledged that the Default Rate shall be applicable during the continuance of
an Event of Default); and (E) the economics of the Loan, taken as a whole, shall
not change in a manner which is adverse to Borrower.
     5.1.11 Mortgage Taxes. Borrower and Maryland Loan Guarantor shall pay all
taxes, charges, filing, registration and recording fees, excises and levies
payable with respect to the Notes or the Liens created or secured by the Loan
Documents, other than income, franchise and doing business taxes imposed on
Lender. In the case of the Maryland Property, such taxes shall include any
recordation taxes imposed by Title 12 of the Tax-Property Article of the
Maryland Annotated Code (1994 Replacement Volume), as amended from time to time,
including any fines, penalties, interest or similar charges arising from the
non-payment thereof, which may now or hereafter become due and payable in
connection with the Security Instrument and shall be paid by Borrower and
Maryland Loan Guarantor as and when the same becomes due and payable, whether at
the time of the recording of the Security Instrument or any later date. Subject
to the terms and provisions of Section 18.1 of this Agreement, Borrower and
Maryland Loan Guarantor shall, jointly and severally, indemnify, defend and hold
harmless Lender from and against any and all claims, charges, actions, suits,
proceedings, law suits, obligations, losses, damages, expenses or liabilities,
including attorney’s fees, suffered or incurred by Lender as a result of any
assessment by any applicable governmental authority with respect to recording
fees and expenses. This indemnity shall be a continuing one and shall be
unaffected by repayment of the Loan.
     5.1.12 Business and Operations. Borrower and Maryland Loan Guarantor shall
each continue to engage in the businesses presently conducted by it as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor) shall qualify to do business and shall remain in good
standing under the laws of the State in which the Property is located to the
extent required for the ownership, maintenance, management and operation of the
Property.
     5.1.13 Title to the Property. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor’s) shall warrant and defend (a) its title to
each Individual Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Liens of the Security Instrument, the Assignment of Leases and this
Agreement on the Property, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever. Borrower and Maryland Loan Guarantor shall reimburse Lender for any
losses, costs, damages or expenses

68



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees and court costs) incurred by Lender if an
interest in any Individual Property, other than as permitted hereunder, is
claimed by another Person.
     5.1.14 Costs of Enforcement. In the event (a) that this Agreement or the
Security Instrument is foreclosed upon in whole or in part or that this
Agreement or the Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any security
agreement prior to or subsequent to this Agreement encumbering any Individual
Property in which proceeding Lender is made a party, or a mortgage prior to or
subsequent to the Security Instrument encumbering any Individual Property in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower, Maryland Loan
Guarantor or any of their respective constituent Persons or an assignment by
Borrower, Maryland Loan Guarantor or any of their respective constituent Persons
for the benefit of its creditors, Borrower and Maryland Loan Guarantor, and
their successors or assigns, shall be chargeable with and agrees to pay all
costs of collection and defense, including reasonable attorneys’ fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes.
     5.1.15 Estoppel Statements.
     (a) Borrower and Maryland Loan Guarantor shall, from time to time, upon
thirty (30) days’ prior written request from Lender, execute, acknowledge and
deliver to the Lender, an Officer’s Certificate, stating that this Agreement and
the other Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that this Agreement and the other Loan Documents
are in full force and effect as modified and setting forth such modifications),
stating the amount of accrued and unpaid interest and the outstanding principal
amount of the Notes and containing such other information with respect to the
Borrower, Maryland Loan Guarantor, the Property and the Loan as Lender shall
reasonably request. The estoppel certificate shall also state that to Borrower’s
knowledge either that no Event of Default exists hereunder or, if any Event of
Default shall exist hereunder, specify such Event Default and the steps being
taken to cure such Event of Default.
     (b) Lender shall, from time to time, upon thirty (30) days’ prior written
request from Borrower, execute, acknowledge and deliver to the Borrower, a
certificate executed by an officer of Lender, stating that this Agreement and
the other Loan Documents are unmodified and in full force and effect (or, if
there have been modifications, that this Agreement and the other Loan Documents
are in full force and effect as modified and setting forth such modifications),
stating the amount of accrued and paid interest and the outstanding balance of
the Notes, and such other information as Borrower may reasonably request. The
estoppel certificate shall also state whether Lender has issued any notice of an
Event of Default.
     5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4.
     5.1.17 No Joint Assessment. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall not suffer, permit or initiate the
joint assessment of the Property, (a) with any other real property constituting
a tax lot separate from the Property and (b) which

69



--------------------------------------------------------------------------------



 



constitutes real property with any portion of the Property which may be deemed
to constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Property.
     5.1.18 No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (d) any Liens permitted pursuant to the Leases.
     5.1.19 Leases and Material Subleases. Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) shall, promptly after receipt
thereof, deliver to Lender a copy of any notice received with respect to the
Leases or any Material Subleases claiming that Borrower, Maryland Loan Guarantor
or Master Lessee, as applicable, is in default in the performance or observance
of any of the material terms, covenants or conditions of any of the Leases or
Material Subleases.
     5.1.20 Management.
     (a) Borrower(or in the case of the Maryland Property, Maryland Loan
Guarantor) shall, and shall use commercially reasonable efforts to cause any
third party property manager under any management agreement executed pursuant to
Section 5.2.14 to, (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by it under such management
agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any “event of
default” under such management agreement of which it is aware; (iii) promptly
deliver to Lender a copy of each financial statement, capital expenditures plan,
property improvement plan and any other notice, report and estimate received by
it under such management agreement; and (iv) enforce in a commercially
reasonable manner the performance and observance of all of the covenants and
agreements required to be performed and/or observed by it under such management
agreement.
     (b) If (a) an Event of Default has occurred and is continuing or (b) the
third party property manager under any management agreement executed pursuant to
Section 5.2.14 shall become insolvent, Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall, at the request of Lender, terminate or
cause Master Lessee to terminate such management agreement and replace the third
party property manager thereunder with a third party property manager approved
by Lender in accordance with Section 5.2.14.
     5.1.21 Master Lease.
     (a) Each Individual Property shall at all times be leased directly and
exclusively by the Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) to Master Lessee under the Master Lease (and not to any other
Person under the Master Lease or any replacement Master Lease). Master Lessee
shall be permitted to enter into Leases subject to and in accordance with
Section 8.7.

70



--------------------------------------------------------------------------------



 



     (b) The Master Lease shall have a term extending at least through 2021.
     (c) The Master Lease shall require Master Lessee to make payments of Master
Lease Rent. Pursuant to the Master Lease and the Master Lease Rent Payment
Direction Letter (i) all Master Lease Scheduled Rent shall at all times during
the term of the Loan be made directly to the Holding Account (the Master Lessee
Base Rent portion of which shall be payable on a monthly basis), (ii) other than
during any Low LCR Cash Sweep Period or any period during which an Event of
Default is continuing, all Master Lease Variable Additional Rent shall be paid
directly by Master Lessee to the Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) or to the party entitled to such sums, as
specified in the Master Lease, and (iii) during any Low LCR Cash Sweep Period or
any period during which an Event of Default is continuing, all Master Lease
Variable Additional Rent shall be paid directly to the Holding Account, and none
of the foregoing payments of Master Lease Rent under clauses (i) and (iii) above
shall be deemed made until such payment has been deposited into the Holding
Account. Lender shall pay all Master Lease Variable Additional Rent directly to
the Person having the right to receive such funds on or prior to the respective
due dates therefore, and shall promptly notify Borrower of such payments in
accordance with the terms of Section 3.1.6.
     (d) The Master Lease shall require the Master Lessee to prepare applicable
reports of expenses and revenue in accordance with Article XI and to submit
copies to Lender.
     (e) Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) shall not terminate the Master Lease or consent to the termination of
the Master Lease without the prior written consent of Lender. The Master Lease
shall provide for the release of an Individual Property therefrom only in
connection with (i) a casualty or Taking in the circumstances set forth therein,
(ii) the payment of amounts with respect to such Individual Property as required
by, and the release of such Individual Property from the lien of the Security
Instrument pursuant to, the provisions of Section 2.3, (iii) the release of an
Outparcel, or (iv) the substitution of an Individual Property with a Replaced
Property in accordance with the provisions of Section 2.3. Upon any such release
of an Individual Property from the Master Lease, the Master Lease will be
amended to reduce the Master Lease Rent by the amount allocable to such
Individual Property (as specified in the Master Lease).
     (f) Except for the Assignment of Leases and the Permitted Encumbrances,
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall not shall pledge, transfer, sublease, assign, mortgage, encumber, or allow
to be encumbered its interest in the Master Lease or any interest therein
without the prior written consent of the Lender. The Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) shall not permit and shall not
consent to any assignment by the Master Lessee of its interest in the Master
Lease or its rights and interests thereunder without the prior written consent
of the Lender.
     (g) Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) shall not, without the prior written consent of Lender, (i) renew
(other than pursuant to renewal rights expressly set forth in the Master Lease),
extend, release any Individual Property from (except in connection with a
Property Release, the release of an Outparcel, a Defeasance or a Substitution in
compliance with Sections 2.3.4, 2.3.5, 2.3.6 and 2.3.7 hereof), terminate, waive
any provisions of, reduce rents or other sums payable under, accept a surrender
of, or shorten the

71



--------------------------------------------------------------------------------



 



term of, the Master Lease, (ii) waive any provisions of the Master Lease or
(iii) amend or modify any provision of the Master Lease in any material respect
except as permitted in the last sentence of Section 5.1.21(e).
     (h) The Master Lease shall be subject and subordinate to the Loan pursuant
to the Master Lease SNDA. Each of Borrower and Maryland Loan Guarantor agrees to
terminate the Master Lease and/or exercise and enforce its remedies under the
Master Lease as directed by Lender following an event of default under the
Master Lease, as more particularly set forth in Section 2(B) of the Master Lease
SNDA.
     (i) Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) shall (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by it under the Master Lease
and do all things necessary to preserve and to keep unimpaired its material
rights thereunder; (ii) promptly notify Lender of default by Master Lessee under
the Master Lease; (iii) promptly deliver to Lender a copy of each financial
statement, capital expenditures plan, property improvement plan and any other
notice, report and estimate received by it under the Master Lease; and
(iv) enforce in a commercially reasonable manner the performance and observance
of all of the covenants and agreements required to be performed and/or observed
by the Master Lessee under the Master Lease.
     5.2 Negative Covenants. From the Closing Date until payment and performance
in full of all obligations of Borrower and Maryland Loan Guarantor under the
Loan Documents or the earlier release of the Lien of this Agreement or the
Security Instrument in accordance with the terms of this Agreement and the other
Loan Documents, Borrower and Maryland Loan Guarantor each covenants and agrees
with Lender that it will not do, directly or indirectly, any of the following:
     5.2.1 Incur Debt. Incur, create or assume any Debt other than Permitted
Debt or Transfer or lease all or any part of the Property or any interest
therein, except as permitted in the Loan Documents;
     5.2.2 Encumbrances. Incur, create or assume or permit the incurrence,
creation or assumption of any Debt secured by an interest in Borrower, Maryland
Loan Guarantor, Master Lessee or any other SPE Entity;
     5.2.3 Engage in Different Business. Engage, directly or indirectly, in any
business other than that of entering into this Agreement and the other Loan
Documents to which Borrower and/or Maryland Loan Guarantor is a party and the
use, ownership, management, leasing, renovation, financing, development,
operation and maintenance of the Property and activities related thereto;
     5.2.4 Make Advances. Make advances or make loans to any Person, or hold any
investments, except as expressly permitted pursuant to the terms of this
Agreement or any other Loan Document;
     5.2.5 Partition. Partition any Individual Property;
     5.2.6 Commingle. Commingle its assets with the assets of any of its
Affiliates;

72



--------------------------------------------------------------------------------



 



     5.2.7 Guarantee Obligations. Guarantee any obligations of any Person;
     5.2.8 Transfer Assets. Transfer any asset other than in the ordinary course
of business or Transfer any interest in the Property except, in each case, as
may be permitted hereby or in the other Loan Documents;
     5.2.9 Amend Organizational Documents. Amend or modify any of its
organizational documents without Lender’s consent, other than in connection with
any Transfer permitted pursuant to Article VIII or to reflect any change in
capital accounts, contributions, distributions, allocations or other provisions
that do not and could not reasonably be expected to have a Material Adverse
Effect and provided that Borrower, Maryland Loan Guarantor and each other SPE
Entity each remain a Single Purpose Entity;
     5.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except as expressly permitted pursuant to this
Agreement;
     5.2.11 Bankruptcy. (i) File a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings, (ii) dissolve, liquidate,
consolidate, merge or sell all or substantially all of Borrower’s or Maryland
Loan Guarantor’s assets other than in connection with the repayment of the Loan,
(iii) engage in any other business activity or (iv) file or solicit the filing
of an involuntary bankruptcy petition against Borrower, Maryland Loan Guarantor,
Master Lessee, Guarantor or any SPE Entity without obtaining the prior consent
of all of the directors, members or managers, as applicable, of the applicable
Person;
     5.2.12 ERISA. Engage in any activity that would subject Borrower or
Maryland Loan Guarantor to regulation under ERISA or qualify it as an “employee
benefit plan” (within the meaning of Section 3(3) of ERISA) to which ERISA
applies and Borrower’s and Maryland Loan Guarantor’s assets do not and will not
constitute plan assets within the meaning of 29 C.F.R. Section 2510.3-101;
     5.2.13 Distributions. From and after the occurrence and during the
continuance of an Event of Default, make any distributions to or for the benefit
of any of its partners or members or its or their Affiliates;
     5.2.14 Management.
     (a) The Property is currently self-managed by Master Lessee. None of
Borrower, Maryland Loan Guarantor nor Master Lessee shall, without the prior
written consent of Lender, which consent shall not be unreasonably withheld or
delayed (provided, if a Securitization shall have occurred, Borrower obtains a
Rating Agency Confirmation with respect to such action) retain a third party
property manager to manage the Property. Upon the retention of a third party
property manager in accordance with the foregoing sentence, Lender, and if a
Securitization shall have occurred, the Rating Agencies, shall have the right to
approve any management agreement with such third party property manager (which
approval by Lender shall not be unreasonably withheld or delayed). Without
limitation to the foregoing, none of Borrower, Maryland Loan Guarantor nor
Master Lessee shall enter into a management agreement for the Property unless
Lender shall have received a manager’s consent and subordination of management
agreement, executed by Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor),

73



--------------------------------------------------------------------------------



 



Master Lessee and the applicable third party property manager, in form and
substance reasonably acceptable to Lender, pursuant to which the management
agreement is collaterally assigned to Lender and the third party property
manager agrees that its rights under the management agreement are subject and
subordinate to the Loan;
     (b) With respect to any management agreement executed by Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor) or Master Lessee in
accordance with Section 5.2.14(a), neither Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) nor Master Lessee shall, without the
prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed (provided, if a Securitization shall have occurred, Borrower
obtains a Rating Agency Confirmation with respect to such action):
(i) materially modify, change, supplement, alter or amend such management
agreement or waive or release any of its right and remedies under such
management agreement or (ii) replace the third party property manager under such
management agreement with any Person which has not been approved in accordance
with Section 5.2.14(a);
     5.2.15 Reserved.
     5.2.16 Modify Account Agreement. Without the prior consent of Lender, which
shall not be unreasonably withheld, delayed or conditioned (and if a
Securitization shall have occurred, a Rating Agency Confirmation obtained by
Borrower), execute any modification to the Account Agreement;
     5.2.17 Zoning Reclassification. Without the prior written consent of
Lender, (a) initiate or consent to any zoning reclassification of any portion of
the Property, (b) seek any variance under any existing zoning ordinance that
could result in the use of the Property becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation, or
(c) allow any portion of the Property to be used in any manner that could result
in the use of the Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation;
     5.2.18 Change of Principal Place of Business. Change its principal place of
business and chief executive office set forth on the first page of this
Agreement without first giving Lender thirty (30) days’ prior written notice
(but in any event, within the period required pursuant to the UCC) and there
shall have been taken such action, reasonably satisfactory to Lender, as may be
necessary to maintain fully the effect, perfection and priority of the security
interest of Lender hereunder in the Account Collateral at all times;
     5.2.19 Debt Cancellation. Cancel or otherwise forgive or release any
material claim or debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business and except for
termination of a Lease as permitted by Section 8.7;
     5.2.20 Misapplication of Funds. Distribute any revenue from the Property or
any Proceeds in violation of the provisions of this Agreement, fail to remit
amounts to the Holding Account as required by Section 3.1, misappropriate any
security deposit or portion thereof or apply the proceeds of the Loan in
violation of Section 2.1.4; or

74



--------------------------------------------------------------------------------



 



     5.2.21 Single Purpose Entity. Fail to be a Single Purpose Entity or take or
suffer any action or inaction the result of which would be to cause it or any
SPE Entity to cease to be a Single Purpose Entity.
          VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
     6.1 Insurance Coverage Requirements. Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) shall, at its sole cost and expense,
keep in full force and effect, or cause the Master Lessee to keep in full force
and effect, insurance coverage of the types and minimum limits as follows during
the term of this Agreement (it being understood that to the extent that Master
Lessee maintains any such coverage on the Closing Date, but thereafter fails to
maintain such coverage, Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor) shall obtain such coverage at its sole cost and
expense):
     6.1.1 Property Insurance. Insurance against loss customarily included under
so called “All Risk” policies including flood, windstorm, earthquake, vandalism,
and malicious mischief, boiler and machinery, and such other insurable hazards
as, under good insurance practices, from time to time are insured against for
other property and buildings similar to the Improvements and Building Equipment
in nature, use, location, height, and type of construction. Such insurance
policy shall also insure the additional expense of demolition and if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, provide coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement. The amount of such “All Risk” insurance shall be not
less than one hundred percent (100%) of the replacement cost value of the
Improvements and the Building Equipment. Each such insurance policy shall
contain an agreed amount (coinsurance waiver) and replacement cost value
endorsement and shall cover, without limitation, all tenant improvements and
betterments which Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) is required to insure in accordance with any Lease. Lender shall
be named “Loss Payee” on a “Standard Mortgagee Endorsement” and be provided not
less than thirty (30) days advance notice of change in coverage, cancellation or
non-renewal.
     6.1.2 Liability Insurance. “Commercial General Liability” insurance and
“Umbrella Liability” coverage for “Personal Injury,” “Bodily Injury” including
“Accident or Death and Property Damage,” providing in combination no less than
$50,000,000 per occurrence and in the annual aggregate and Automobile insurance
including coverage for “Owned” (if any), “Hired” and “Non Owned vehicles.” The
policies described in this paragraph shall cover “Contractual Liability”
including elevators, escalators and independent contractors (covering Borrower’s
(or in the case of the Maryland Property, Maryland Loan Guarantor) obligation to
indemnify Lender as required under this Agreement and “Products and Completed
Operations Liability” coverage). All liability insurance shall name Lender as
“Additional Insured” either on a specific endorsement or under a blanket
endorsement reasonably satisfactory to Lender.
     6.1.3 Workers’ Compensation Insurance. Workers compensation insurance as
required by law.

75



--------------------------------------------------------------------------------



 



     6.1.4 Business Interruption Insurance. Supplemental Business Interruption
insurance in an amount equal to twelve (12) months actual rental loss and with a
coverage limit of $7,000,000. Each such insurance policy shall contain an agreed
amount (coinsurance waiver). In the event business interruption insurance is no
longer available at commercially reasonable rates, then in lieu of obtaining
business interruption insurance, Borrower may elect to deposit into the LCR
Deterioration Reserve Account Cash or Cash Equivalents or deliver to Lender a
Letter of Credit, in either case in an amount equal to (i) $7,000,000 or
(ii) the difference between $7,000,000 and the amount of business interruption
insurance below $7,000,000 (the “Business Interruption Reserve Amount”). The
Business Interruption Reserve Amount shall be applied by Lender against Master
Lease Rent Shortfalls resulting from a casualty or a Taking. During the
continuance of an Event of Default, Lender shall have the right to draw all
undrawn sums on any such Letter of Credit and deposit same into the LCR
Deterioration Reserve Account for application as set forth in the preceding
sentence, and, notwithstanding anything to the contrary contained herein, the
Business Interruption Reserve Amount shall not be applied against the
Obligations during the continuance of an Event of Default. In the event of a
Master Lease Rent Shortfall resulting from a casualty or Taking, Lender shall
have the right to draw an amount equal to such Master Lease Rent Shortfall on
any such Letter of Credit and deposit same into the LCR Deterioration Reserve
Account. Upon written request of Borrower, Lender agrees to reasonably modify
the requirements herein in the event business interruption insurance is no
longer commercially available.
     6.1.5 Builder’s All-Risk Insurance. During any period of repair or
restoration, builder’s “All-Risk” insurance in an amount equal to not less than
the full insurable value of the Property against such risks (including so called
“All Risk” perils coverage and collapse of the Improvements to agreed limits as
Lender may request, in form and substance acceptable to Lender).
     6.1.6 Boiler and Machinery Insurance. Comprehensive boiler and machinery
insurance (without exclusion for explosion) covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor) or
Master Lessee is required to insure pursuant to the Master Lease or any Lease on
a replacement cost basis. The minimum amount of limits to be provided shall be
$10,000,000 per accident.
     6.1.7 Flood Insurance and Earthquake Insurance.
     (a) If any portion of the Improvements is located within an area designated
as “flood Zone A or V” or a “special flood hazard area” (as defined under the
regulations adopted under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973), flood insurance shall be provided, in an
amount not less than the maximum limit of coverage available under the Federal
Flood Insurance plan with respect to the Property. Lender reserves the right to
require flood insurance in excess of that available under the Federal Flood
Insurance plan in commercially reasonable amounts. Lender agrees to
(a) reasonably modify the requirements herein if such insurance is not
commercially available and (b) accept any reduced coverage requirements
acceptable to the Rating Agencies as evidenced by a Rating Agency Confirmation.

76



--------------------------------------------------------------------------------



 



     (b) If earthquake insurance limits and aggregates are shared with locations
other than the Property insured on the same policy as any of the Property or, if
the amount of Earthquake insurance provided is less than one hundred percent
(100%) of the insurable values of the Property and business interruption
coverage combined, then the amount of earthquake coverage shall be based on a
“Probable Maximum Loss” Study for the applicable Individual Property, which must
be conducted by a firm satisfactory to Lender, which for purposes of this
Agreement, Lender agrees that Aon Risk Services, Borrower’s property insurance
broker is satisfactory. The results of the “Probable Maximum Loss” Study, on an
Individual Property basis and for all locations insured in the same earthquake
insurance policies, shall be used to determine the amount of earthquake coverage
to be provided by Borrower. The amount of insurance shall be determined by
adding the total expected damage to all Improvements subject to a single
earthquake event in a given region together along with the expected loss of
Rents and other income from the applicable Individual Property. The total amount
of earthquake insurance in limits shall be the sum of expected property damage,
reconstruction cost and annual business income expected loss. Should the
available aggregate limits of earthquake insurance be eroded by losses so that
the remaining limits available to pay losses are less than forty percent (40%)
of the required limits, Borrower shall purchase additional coverage to restore
the available limit and aggregate limit to not less than eighty percent (80%) of
the required amount of insurance. If the earthquake insurance and associated
aggregate limits are shared among other locations the risks associated with
other locations also insured in the same policy shall be taken into
consideration in determining the amount of insurance to be provided herein.
Lender agrees to (a) reasonably modify the requirements herein if such insurance
is not commercially available and (b) accept any reduced coverage requirements
acceptable to the Rating Agencies as evidenced by a Rating Agency Confirmation.
     6.1.8 Terrorism Insurance. To the extent commercially available, Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) shall be
required to carry insurance with respect to the Improvements and Building
Equipment covering acts of sabotage or acts by terrorist groups or individuals
(“Terrorism Insurance”) throughout the Loan term consistent with the amounts of
insurance required by Sections 6.1.1 and 6.1.5 in an amount not less than
$25,000,000, and having a deductible commensurate with the deductibles under the
insurance required by Sections 6.1.1 and 6.1.5, or following a Securitization,
such lesser coverage amount or such greater deductible, on a blanket basis, that
is acceptable to the Rating Agencies as evidenced by a Rating Agency
Confirmation. Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) agrees that if any property insurance policy covering any Individual
Property provides for any exclusions of coverage for acts of terrorism, then a
separate Terrorism Insurance policy in the coverage amount required under this
section and in form and substance reasonably acceptable to Lender will be
obtained by the Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) for such Property to the extent such Terrorism Insurance is
commercially available. Lender agrees that Terrorism Insurance coverage may be
provided under a Blanket Policy that is reasonably acceptable to Lender.
Notwithstanding anything to the contrary in this Section 6.1.8, Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor) shall not be
obligated to maintain Terrorism Insurance in an amount more than that which can
be purchased for a sum equal to $150,000 or such lesser amount of coverage
acceptable to the Rating Agencies as evidenced by a Rating Agency Confirmation.

77



--------------------------------------------------------------------------------



 



     6.1.9 Storage Tank System Third Party Liability and Cleanup Insurance.
Storage Tank System Third Party Liability and Cleanup Insurance providing
coverage amounts not less than $2,000,000 per occurrence and $4,000,000 in the
annual aggregate.
     6.1.10 Other Insurance. At Lender’s reasonable request, such other
insurance (including, without limitation, to the extent requested by Lender,
windstorm insurance) with respect to the Property against loss or damage of the
kinds from time to time customarily insured against and in such amounts as are
generally required by institutional lenders on loans of similar amounts and
secured by properties comparable to, and in the general vicinity of, the
Property.
     6.1.11 Ratings of Insurers. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall maintain the insurance coverage
described in Section 6.1.1 through Section 6.1.10 above, in all cases, with one
or more domestic primary insurers reasonably acceptable to Lender, having both
(x) claims-paying-ability and financial strength ratings by S&P of not less than
“A” and its equivalent by the other Rating Agencies and (y) an Alfred M. Best
Company, Inc. rating of “A-” or better and a financial size category of not less
than “X.” All insurers providing insurance required by this Agreement shall be
authorized to issue insurance in the State.
     6.1.12 Form of Insurance Policies; Endorsements. All insurance policies
shall be in such form and with such endorsements as are specified herein (and
Lender shall have the right to reasonably approve deductibles and loss payees on
the Property secured under this Agreement). A certificate of insurance with
respect to all of the above-mentioned insurance policies has been delivered to
Lender and copies of all such policies shall be delivered to Lender when the
same are available upon request by Lender and shall be held by Lender. Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) shall name
Lender as an additional insured, shall provide that all Proceeds (except with
respect to Proceeds of general liability, automobile liability, excess liability
and workers’ compensation insurance) be payable to Lender as and to the extent
set forth in Section 6.2, and shall contain: (i) a standard “non-contributory
mortgagee” endorsement or its equivalent relating, inter alia, to recovery by
Lender notwithstanding the negligent or willful acts or omissions of Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor); (ii) a
waiver of subrogation endorsement in favor of Lender; (iii) an endorsement
providing for a deductible per loss of an amount not more than that which is
customarily maintained by prudent owners of properties with a standard of
operation and maintenance comparable to and in the general vicinity of the
Property, but in no event in excess of an amount reasonably acceptable to Lender
(and Lender hereby agrees and acknowledges that in no event shall Borrower (or
in the case of the Maryland Property, Maryland Loan Guarantor) be required to
maintain a deductible in an amount less than $1,000,000 with respect to any
insurance policy obtained pursuant to Section 6.1.1); and (iv) a provision that
such policies shall not be canceled, terminated or expire without at least
thirty (30) days’ prior written notice to Lender, in each instance.
     6.1.13 Evidence of Insurance. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall deliver to Lender annually, prior to
the expiration of the insurance policies required hereunder, evidence that the
insurance policies required pursuant to this Section 6.1 are maintained with
insurers who comply with the terms of Section 6.1.10, setting forth a schedule
describing all premiums required to be paid to maintain the policies of

78



--------------------------------------------------------------------------------



 



insurance required under this Section 6.1, and stating that Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) has or will pay such
premiums when due. Evidence of insurance with respect to all replacement
policies shall be delivered to Lender prior to the expiration date of any of the
insurance policies required to be maintained hereunder. If Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) fails to maintain and
deliver to Lender the evidence of insurance required by this Agreement, Lender
may procure such insurance, and all costs thereof (and interest thereon at the
Default Rate) shall be added to the Indebtedness. Lender shall not, by the fact
of approving, disapproving, accepting, preventing, obtaining or failing to
obtain any insurance, incur any liability for or with respect to the amount of
insurance carried, the form or legal sufficiency of insurance contracts,
solvency of insurance companies, or payment or defense of lawsuits, and Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) hereby
expressly assumes full responsibility therefor and all liability, if any, with
respect to such matters.
     6.1.14 Separate Insurance. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall not take out separate insurance
contributing in the event of loss with such required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1.
     6.1.15 Blanket Policies. The insurance coverage required under this
Section 6.1 may be effected under a blanket policy or policies covering the
Property and other properties and assets not constituting a part of the Property
(a “Blanket Policy”), provided that any blanket insurance policy shall cover
each Individual Property in an amount of coverage that is not less than the
amounts required pursuant to this Section 6.1 and which shall in any case comply
in all other respects with the requirements of this Section 6.1.
     6.2 Condemnation and Insurance Proceeds.
     6.2.1 Notification. Borrower shall promptly notify Lender in writing upon
obtaining knowledge of (i) the institution of any proceedings relating to any
Taking (whether material or immaterial) of, or (ii) the occurrence of any
casualty, damage or injury to, the Property or any portion thereof, the
restoration of which is estimated by Borrower in good faith to cost more than
the Casualty Amount as to any Individual Property. In addition, each such notice
shall set forth such good faith estimate of the cost of repairing or restoring
such casualty, damage, injury or Taking in reasonable detail if the same is then
available and, if not, as soon thereafter as it can reasonably be provided.
Borrower shall promptly provide Lender with copies of any material documentation
available to Borrower and requested by Lender relating to any Taking.
     6.2.2 Proceeds. In the event of any Taking of or any casualty or other
damage or injury to the Property, Borrower’s (or in the case of the Maryland
Property, Maryland Loan Guarantor) right, title and interest in and to all
compensation, awards, proceeds, damages, claims, insurance recoveries, causes
and rights of action (whether accrued prior to or after the date hereof) and
payments which Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) may receive or become entitled with respect to the Property or any
part thereof other than payments received in connection with any liability or
business interruption insurance and other than any of the foregoing with respect
to the Excluded Personal Property (collectively,

79



--------------------------------------------------------------------------------



 



“Proceeds”) in connection with any such Taking of, or casualty or other damage
or injury to, the Property or any part thereof are hereby assigned by Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) to Lender
and, except as otherwise herein provided, shall be paid to the Lender. Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) shall, in
good faith and in a commercially reasonable manner, file and prosecute the
adjustment, compromise or settlement of any claim for Proceeds and, subject to
Borrower’s (or in the case of the Maryland Property, Maryland Loan Guarantor’s)
right to receive the direct payment of any Proceeds as herein provided, will
cause the same to be paid directly to Lender to be held and applied in
accordance with the provisions of this Agreement. Except upon the occurrence and
during the continuance of an Event of Default, Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) may settle any insurance claim with
respect to Proceeds which does not exceed the Casualty Amount as to any
Individual Property. Whether or not an Event of Default shall have occurred and
be continuing, Lender shall have the right to approve, such approval not to be
unreasonably withheld, any settlement which might result in any Proceeds in
excess of the Casualty Amount as to any Individual Property and Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor) shall deliver or
cause to be delivered to Lender all instruments reasonably requested by Lender
to permit such approval. Borrower shall pay all reasonable out-of-pocket costs,
fees and expenses reasonably incurred by Lender (including all reasonable
attorneys’ fees and expenses, the reasonable fees of insurance experts and
adjusters and reasonable costs incurred in any litigation or arbitration), and
interest thereon at the Default Rate to the extent not paid within ten
(10) Business Days after delivery of a request for reimbursement by Lender, in
connection with the settlement of any claim for Proceeds and seeking and
obtaining of any payment on account thereof in accordance with the foregoing
provisions. If any Proceeds are received by Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) and may be retained by Borrower or
Maryland Loan Guarantor pursuant to this Section 6.2, such Proceeds shall, until
the completion of the related Work, be held in trust for Lender and shall be
segregated from other funds of Borrower and Maryland Loan Guarantor to be used
to pay for the cost of the Work in accordance with the terms hereof, and in the
event such Proceeds exceed the Casualty Amount as to any Individual Property,
such Proceeds shall be forthwith paid directly to and held by Lender in the
Proceeds Reserve Account in trust for Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor), in each case to be applied or disbursed in
accordance with this Section 6.2. Notwithstanding anything to the contrary set
forth in this Agreement, however, and excluding situations requiring prepayment
of the Notes, to the extent any Proceeds (either singly or when aggregated with
all other then unapplied Proceeds with respect to the Property) do not exceed
the Casualty Amount as to any Individual Property, such Proceeds are to be paid
directly to Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) to be applied to restoration of the Property in accordance with the
terms hereof (except that Proceeds paid in respect of the insurance described in
Section 6.1.4 shall be deposited directly to the Holding Account as revenue of
the Property).
     6.2.3 Lender to Take Proceeds. If (i) the Proceeds with respect to any
particular Individual Property shall equal or exceed the Allocated Loan Amount
for such Individual Property at a time when the aggregate Allocated Loan Amounts
of Individual Properties then currently impacted by a casualty, damage,
destruction or Taking is greater than 10% of the Principal Amount, (ii) an Event
of Default shall have occurred and be continuing, (iii) a Total Loss with
respect to any Individual Property shall have occurred, (iv) the Work is not
capable of

80



--------------------------------------------------------------------------------



 



being completed before the earlier to occur of the date which is six (6) months
prior to the earlier of the Maturity Date and the date on which the business
interruption insurance carried with respect to such Individual Property on which
the business interruption insurance carried with respect to such Individual
Property shall expire (the “Cut-Off Date”), unless on or prior to the Cut-Off
Date (A) Borrower shall deliver to the Lender and there shall remain in effect a
binding written offer, subject only to customary conditions, of an Approved Bank
or such other financial institution or investment bank duly authorized to
originate loans secured by real property located in the State and reasonably
satisfactory to Lender for a loan from such Approved Bank or such other
financial institution or investment bank to the Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) in a principal amount of not less
than the then outstanding Allocated Loan Amount for such Individual Property and
which shall, in the Lender’s reasonable judgment, enable the Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) to refinance the
Allocated Loan Amount with respect to such Individual Property at or prior to
the Maturity Date and (B) if a Securitization shall have occurred, Borrower
shall obtain a Rating Agency Confirmation, (v) the Individual Property is not
capable of being restored substantially to its condition prior to such Taking or
casualty and such incapacity shall have a Material Adverse Effect, (vi) the
Master Lessee or Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) shall exercise any termination right under the Master Lease or
(vii) Lender determines that, upon the completion of the restoration, the gross
cash flow and the net cash flow of the Property will not be restored to a level
sufficient to cover all carrying costs and operating expenses of the Property,
including, without limitation, debt service on the Notes at a coverage ratio
(after deducting all required reserves, as required by Lender, from net
operating income) of at least 1.0 to 1.0, which coverage ratio shall be
determined by Lender in its reasonable discretion; then in any such case, all
Proceeds shall be paid over to Lender (if not paid directly to Lender) for
application as set forth in clause (b) below. Any Proceeds remaining after
reimbursement of Lender’s or its agent’s costs and expenses incurred in
connection with recovery of any such Proceeds (including, without limitation,
administrative costs and inspection fees) shall, except to the extent required
under the provisions hereof to be applied for restoration, be paid to the
Holding Account to be applied by Lender to prepay the Notes to the extent of the
Release Price for such Individual Property in accordance with the provisions
hereof (without the imposition of any Yield Maintenance Premium), with the
balance, if any, to be paid to the Borrower’s Account. If the Proceeds applied
by Lender pursuant to the preceding sentence equal or exceed the Release Price
for such Individual Property, Borrower shall be entitled to obtain a Property
Release subject to and in accordance with Section 2.3.4. If the Proceeds so
applied by Lender pursuant to clauses (a)(iii), (v) or (vi) above are not
sufficient to pay the Release Price with respect to an Individual Property in
full, Borrower shall be entitled to prepay the remainder of the Release Price
and obtain a Property Release with respect to the Individual Property for which
the Proceeds were received in accordance with Section 2.3.4 without the
imposition of any Yield Maintenance Premium and otherwise in accordance with the
terms and provisions of the Note.
     6.2.4 Borrower to Restore.
     (a) Subject to Borrower’s rights pursuant to Section 2.3.4 to cause the
Property to be released from the Lien of the Security Instrument, and provided
that the Proceeds, if any, shall be made available to Borrower by Lender,
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall (whether or not such Proceeds shall be sufficient) promptly

81



--------------------------------------------------------------------------------



 



after the occurrence of any damage or destruction to all or any portion of the
Property or a Taking of a portion of the Property, commence and diligently
prosecute, or cause to be commenced and diligently prosecuted, to completion,
subject to Excusable Delays, the repair, restoration and rebuilding of the
Property (in the case of a partial Taking, to the extent it is capable of being
restored) so damaged, destroyed or remaining after such Taking in full
compliance with all material Legal Requirements and free and clear of any and
all Liens except Permitted Encumbrances (such repair, restoration and rebuilding
are collectively referred to herein as the “Work”). The plans and specifications
shall require that the Work be done in a workmanlike manner at least equivalent
to the quality and character prior to the damage or destruction (provided,
however, that in the case of a partial Taking, the Property restoration shall be
done to the extent reasonably practicable after taking into account the
consequences of such partial Taking), so that upon completion thereof, the
Property shall be at least equal in value and general utility to the Property
prior to the damage or destruction; it being understood, however, that Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) shall not be
obligated to restore the Property to the precise condition of the Property prior
to any partial Taking of, or casualty or other damage or injury to, the
Property, if the Work actually performed, if any, or failed to be performed,
shall have no Material Adverse Effect on the value of the Property from the
value that the Property would have had if the same had been restored to its
condition immediately prior to such Taking or casualty.
     (b) If Proceeds are not required to be applied toward payment of the
Indebtedness pursuant to the terms hereof, then Lender shall make the Proceeds
which it is holding pursuant to the terms hereof (after payment of any expenses
incurred by Lender in connection with the collection thereof plus interest
thereon at the Default Rate from the date advanced through the date of
reimbursement) available to Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor) for payment or reimbursement of Borrower’s (or in the
case of the Maryland Property, Maryland Loan Guarantor’s) or the applicable
Tenant’s expenses incurred with respect to the Work, upon the terms and subject
to the conditions set forth in paragraphs (i), (ii) and (iii) below and in
Section 6.2.5:
          (i) at the time of loss or damage or at any time thereafter while
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor) is
holding any portion of the Proceeds, there shall be no Event of Default;
          (ii) if, at any time, the estimated cost of the Work (as estimated by
the Independent Architect referred to in clause (iii) below) shall exceed the
Proceeds (a “Deficiency”) and for so long as such Deficiency shall exist, Lender
shall not be required to make any Proceeds disbursement to Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) unless Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor) (within a reasonable
period of time after receipt of such estimate), at its election, either deposits
with or delivers to Lender (A) Cash and Cash Equivalents or a Letter or Letters
of Credit in an amount equal to the estimated cost of the Work less the Proceeds
available, or (B) such other evidence of Borrower’s (or in the case of the
Maryland Property, Maryland Loan Guarantor’s) ability to meet such excess costs
and which is satisfactory to Lender and the Rating Agencies;

82



--------------------------------------------------------------------------------



 



          (iii) Each of Lender and the Independent Architect shall have
reasonably approved the plans and specifications for the Work and any change
orders in connection with such plans and specifications; and
          (iv) Lender shall, within a reasonable period of time prior to request
for initial disbursement, be furnished with an estimate of the cost of the Work
accompanied by an Independent Architect’s certification as to such costs and
appropriate plans and specifications for the Work. Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) shall restore all Improvements
such that when they are fully restored and/or repaired, such Improvements and
their contemplated use fully comply with all applicable Legal Requirements
including zoning, environmental and building laws, codes, ordinances and
regulations.
     6.2.5 Disbursement of Proceeds.
     (a) Disbursements of the Proceeds in Cash or Cash Equivalents to Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) hereunder
shall be made from time to time (but not more frequently than once in any month)
by Lender but only for so long as no Event of Default shall have occurred and be
continuing, as the Work progresses upon receipt by Lender of (i) an Officer’s
Certificate dated not more than ten (10) Business Days prior to the application
for such payment, requesting such payment or reimbursement and describing the
Work performed that is the subject of such request, the parties that performed
such Work and the actual cost thereof, and also certifying that such Work and
materials are or, upon disbursement of the payment requested to the parties
entitled thereto, will be free and clear of Liens other than Permitted
Encumbrances, (ii) evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed in connection with such Work
have been paid for in full and (B) there exists no notices of pendency, stop
orders, mechanic’s liens or notices of intention to file same (unless the same
is required by the applicable State law as a condition to the payment of a
contractor) or any liens or encumbrances of any nature whatsoever on the
Property arising out of the Work which have not been either fully bonded to the
satisfaction of Lender or discharged of record or in the alternative, fully
insured to the satisfaction of Lender by the Title Company and (iii) an
Independent Architect’s certificate certifying performance of the Work together
with an estimate of the cost to complete the Work. No payment made prior to the
final completion of the Work, as certified by the Architect, except for payment
made to contractors or subcontractors whose Work shall have been fully completed
and from which final lien waivers have been received, shall exceed ninety
percent (90%) of the value of the Work performed and materials furnished and
incorporated into the Improvements from time to time, and at all times the
undisbursed balance of said Proceeds together with all amounts deposited,
bonded, guaranteed or otherwise provided for pursuant to Section 6.2.4(b) above,
shall be at least sufficient to pay for the estimated cost of completion of the
Work; final payment of all Proceeds remaining with Lender shall be made upon
receipt by Lender of a certification by an Independent Architect, as to the
completion of the Work substantially in accordance with the submitted plans and
specifications, final lien releases, and the filing of a notice of completion
and the expiration of the period provided under the law of the applicable State
for the filing of mechanics’ and materialmens’ liens which are entitled to
priority as to other creditors, encumbrances and purchasers, as certified
pursuant to an Officer’s Certificate, and delivery of a certificate of occupancy
with respect to the Work, or, if not applicable, an Officer’s Certificate to the
effect that a certificate of occupancy is not required.

83



--------------------------------------------------------------------------------



 



     (b) If, after the Work is completed in accordance with the provisions
hereof and Lender receives evidence that all costs of completion have been paid,
there are excess Proceeds, such excess Proceeds shall be paid over to Lender for
application in accordance with Section 6.2.3(b).
          VII. IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS
     7.1 Borrower or Maryland Loan Guarantor to Pay Impositions and Other
Charges. Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) shall pay all Impositions now or hereafter levied or assessed or
imposed against the Property or any part thereof prior to the imposition of any
interest, charges or expenses for the non-payment thereof and shall pay all
Other Charges on or before the date they are due. Borrower shall deliver to
Lender annually, no later than fifteen (15) Business Days after the first day of
each fiscal year of Borrower, and shall update as new information is received, a
schedule describing all Impositions, payable or estimated to be payable during
such fiscal year attributable to or affecting the Property or Borrower. Subject
to Borrower’s right of contest set forth in Section 7.3, as set forth in the
next two (2) sentences and provided that there are sufficient funds available in
the Tax Reserve Account, Lender, on behalf of Borrower, shall pay all
Impositions and Other Charges which are attributable to or affect the Property
or Borrower, prior to the date such Impositions or Other Charges shall become
delinquent or late charges may be imposed thereon, directly to the applicable
taxing authority with respect thereto. Lender shall, or Lender shall direct the
Cash Management Bank to, pay to the taxing authority such amounts to the extent
funds in the Tax Reserve Account are sufficient to pay such Impositions. Nothing
contained in this Agreement or the Security Instrument shall be construed to
require Borrower or Maryland Loan Guarantor to pay any tax, assessment, levy or
charge imposed on Lender in the nature of a franchise, capital levy, estate,
inheritance, succession, income or net revenue tax.
     7.2 No Liens. Subject to its right of contest set forth in Section 7.3,
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall at all times keep, or cause to be kept, the Property free from all Liens
(other than Permitted Encumbrances) and shall pay when due and payable (or bond
over) all claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Lender, the lienor or any other Person) thereof.
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall do or cause to be done, at the sole cost of Borrower, everything
reasonably necessary to fully preserve the first priority of the Lien of the
Security Instrument against the Property, subject to the Permitted Encumbrances.
Upon the occurrence and during the continuance of an Event of Default with
respect to its Obligations as set forth in this Article VII, Lender may (but
shall not be obligated to) make such payment or discharge such Lien, and
Borrower shall reimburse Lender on demand for all such advances pursuant to
Section 19.12 (together with interest thereon at the Default Rate).
     7.3 Contest. Nothing contained herein shall be deemed to require Borrower
to pay, or cause to be paid, any Imposition or to satisfy any Lien, or to comply
with any Legal Requirement or Insurance Requirement, so long as Borrower (or in
the case of the Maryland Property,

84



--------------------------------------------------------------------------------



 



Maryland Loan Guarantor) is in good faith, and by proper legal proceedings,
where appropriate, diligently contesting the validity, amount or application
thereof, provided that in each case, at the time of the commencement of any such
action or proceeding, and during the pendency of such action or proceeding
(i) no Event of Default shall exist and be continuing hereunder, (ii) Borrower
shall keep Lender informed of the status of such contest at reasonable
intervals, (iii) if Borrower is not providing security as provided in clause
(vi) below, adequate reserves with respect thereto are maintained on Borrower’s
books in accordance with GAAP or in the Tax Reserve Account or Insurance Reserve
Account, as applicable, (iv) either such contest operates to suspend collection
or enforcement as the case may be, of the contested Imposition, Lien or Legal
Requirement and such contest is maintained and prosecuted continuously and with
diligence or the Imposition or Lien is bonded, (v) in the case of any Insurance
Requirement, the failure of Borrower to comply therewith shall not impair the
validity of any insurance required to be maintained by Borrower under
Section 6.1 or the right to full payment of any claims thereunder, and (vi) in
the case of Impositions and Liens which are not bonded in excess of an amount
equal to five percent (5%) of the Allocated Loan Amount of the applicable
Individual Property, or Two Million Dollars ($2,000,000) in the aggregate,
during such contest, Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor), shall deposit with or deliver to Lender either Cash and Cash
Equivalents or a Letter of Credit or Letters of Credit in an amount equal to one
hundred twenty-five percent (125%) of (A) the amount of Borrower’s (or in the
case of the Maryland Property, Maryland Loan Guarantor’s) obligations being
contested plus (B) any additional interest, charge, or penalty arising from such
contest. Notwithstanding the foregoing, the creation of any such reserves or the
furnishing of any bond or other security, Borrower and Maryland Loan Guarantor
promptly shall comply with any contested Legal Requirement or Insurance
Requirement or shall pay any contested Imposition or Lien, and compliance
therewith or payment thereof shall not be deferred, if, at any time the Property
or any portion thereof shall be, in Lender’s reasonable judgment, in imminent
danger of being forfeited or lost or Lender is likely to be subject to criminal
damages as a result thereof. If such action or proceeding is terminated or
discontinued adversely to Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor), Borrower or Maryland Loan Guarantor, as applicable,
shall deliver to Lender reasonable evidence of its compliance with such
contested Imposition, Lien, Legal Requirements or Insurance Requirements, as the
case may be.
          VIII. TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS
     8.1 General Restriction on Transfers and Debt. Unless such action is
permitted by the provisions of this Agreement, Borrower and Maryland Loan
Guarantor shall not, and shall not permit Master Lessee or any Person holding
any direct or indirect ownership interest in Borrower, Maryland Loan Guarantor,
Master Lessee, or any other SPE Entity or the Property to, except with the prior
written consent of Lender and, if a Securitization has occurred, delivery of a
Rating Agency Confirmation, (i) Transfer all or any part of the Property,
(ii) incur any Debt, other than Permitted Debt or Permitted Encumbrances, or
(iii) permit any Transfer (directly or indirectly) of any direct or indirect
interest in Borrower, Maryland Loan Guarantor, Master Lessee, any SPE Entity or
Guarantor. Notwithstanding the forgoing or anything to the contrary contained in
this Agreement, the provisions of this Article VIII shall not apply to or
prohibit and the Lender’s consent shall not be required for (A) the transfer of
shares of stock of any Person (other than Borrower or Maryland Loan Guarantor)
that is an Affiliate of Borrower, Maryland Loan Guarantor, Master Lessee, any
SPE Entity or Guarantor (1) in connection with an initial

85



--------------------------------------------------------------------------------



 



public offering of such Person’s stock provided that Borrower complies with
Section 8.4(b)(i), (ii), (iv), (v) and (vi) and/or (2) if such Person is
publicly traded, in ordinary course trading on a nationally recognized stock
exchange, or (B) the incurrence of Debt by Master Lessee and the grant of a Lien
by Master Lessee on the Excluded Personal Property as security for such Debt.
     8.2 Sale of Building Equipment. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) may Transfer or dispose of Building Equipment
which is being replaced or which is no longer necessary in connection with the
operation of the Property free from the Lien of the Security Instrument provided
that such Transfer or disposal will not have a Material Adverse Effect on the
value of the Property taken as a whole, will not materially impair the utility
of the Property and will not result in a reduction or abatement of, or right of
offset against, the Rents payable under the Master Lease or any Lease, in either
case as a result thereof, and provided, further, that any new Building Equipment
acquired by Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) (and not so disposed of) shall be subject to the Lien of the Security
Instrument. Lender shall, from time to time, upon receipt of an Officer’s
Certificate requesting the same and confirming satisfaction of the conditions
set forth above, execute a written instrument in form reasonably satisfactory to
Lender to confirm that such Building Equipment which is to be, or has been, sold
or disposed of is free from the Lien of the Security Instrument.
     8.3 Immaterial Transfers and Easements, etc. Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) may, without the consent of
Lender, (i) make immaterial Transfers of portions of the Property to
Governmental Authorities for dedication or public use (subject to the provisions
of Section 6.2) or, portions of the Property to third parties for the purpose of
erecting and operating additional structures whose use is integrated with the
use of the Property, and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes, provided that no such Transfer,
conveyance or encumbrance set forth in the foregoing clauses (i) and (ii) shall
materially impair the utility and operation of the Property or have a Material
Adverse Effect on the value of the Property taken as a whole. In connection with
any Transfer permitted pursuant to this Section 8.3, Lender shall execute and
deliver any instrument reasonably necessary or appropriate, in the case of the
Transfers referred to in clause (i) above, to release the portion of the
Property affected by such Taking or such Transfer from the Lien of the Security
Instrument or, in the case of clause (ii) above, to subordinate the Lien of the
Security Instrument to such easements, restrictions, covenants, reservations and
rights of way or other similar grants upon receipt by Lender of:
     (a) thirty (30) days prior written notice thereof;
     (b) a copy of the instrument or instruments of Transfer;
     (c) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and

86



--------------------------------------------------------------------------------



 



     (d) reimbursement of all of Lender’s costs and expenses incurred in
connection with such Transfer.
     8.4 Permitted Equity Transfers.
     (a) A Transfer (but not a pledge or encumbrance) of a direct or indirect
beneficial interest in Borrower (other than Maryland Borrower), Maryland Loan
Guarantor or Master Lessee that is otherwise prohibited hereunder shall
nevertheless be permitted without Lender’s prior written consent if (i) Lender
receives thirty (30) days prior written notice thereof, (ii) immediately prior
to such Transfer, no Event of Default shall have occurred and be continuing,
(iii) no more than forty-nine percent (49%) of the direct or indirect ownership
interests in Borrower is being Transferred (in the aggregate of all such
Transfers), (iv) the transferee is not a Disqualified Transferee, (v) Guarantor
retains Control of Borrower and Master Lessee and continues to own, directly
and/or indirectly, at least fifty-one percent (51%) of the equity interests in
Borrower and Master Lessee, (vi) Master Lessee remains the master lessee under
the Master Lease, (vii) Borrower retains control and management of the Property,
(viii) Maryland Loan Guarantor retains a 100% direct ownership interest in
Maryland Borrower and (ix) if the Loan has been restructured to include any
mezzanine component, such Transfer is not a Transfer of the direct interests in
Borrower (or in the case of the Maryland Property, the Maryland Loan Guarantor)
which serve as collateral for such mezzanine loan.
     (b) A Transfer of more than forty-nine percent (49%) of the direct or
indirect ownership interests in Borrower (other than direct interests in
Maryland Borrower) and Maryland Loan Guarantor (in the aggregate of all such
Transfers) shall be permitted only upon the satisfaction of the following
conditions precedent: (i) Lender shall have received thirty (30) days prior
written notice thereof, (ii) immediately prior to such Transfer, no Event of
Default shall have occurred and be continuing, (iii) Lender shall have granted
its prior written consent to such Transfer, such consent not to be unreasonably
withheld, conditioned or delayed, (iv) the proposed transferee shall be a
Qualified Transferee, (v) Borrower shall have reimbursed to Lender all of
Lender’s costs and expenses incurred in connection with such Transfer,
(vi) Borrower shall have delivered to Lender and, if a Securitization has
occurred, the Rating Agencies, (A) a Non-consolidation Opinion and (B) such
other documentation and Opinions of Counsel as shall be reasonably required by
Lender and/or, if a Securitization has occurred, required by the Rating
Agencies, in each case in a form reasonably satisfactory to Lender and, if the
Loan is the subject of a Securitization, in a form satisfactory to the Rating
Agencies in their sole discretion and (vii) prior to such Transfer, Borrower
shall have obtained a Rating Agency Confirmation.
     (c) Notwithstanding anything herein to the contrary, the following
Transfers shall not require the prior written consent of Lender or a Rating
Agency Confirmation (but shall be subject to the remaining conditions of
Section 8.4(a) and (b) as applicable other than 8(a)(v), 8(b)(iii), (iv) and
(vii) all of which shall not be required: a Transfer (but not a pledge or
encumbrance) of any direct or indirect interests in Guarantor, Master Lessee,
Maryland Loan Guarantor or Borrower (other than direct interests in Maryland
Borrower), provided that subsequent to any such Transfer, more than fifty-one
percent (51%) percent of Borrower, Maryland Loan Guarantor and Master Lessee is
directly or indirectly owned by one or more investment funds, limited liability
companies, limited partnerships or general partnerships with

87



--------------------------------------------------------------------------------



 



combined committed capital of at least $1,000,000,000 where one or more
Permitted Fund Managers acts as the general partners, managing members or fund
managers and at least fifty-one percent (51%) of the equity interests in each of
such Permitted Fund Managers are owned, directly or indirectly, by Guarantor,
Cerberus Capital Management, L.P. or a wholly owned subsidiary of Guarantor or
Cerberus Capital Management, L.P.
     8.5 Deliveries to Lender. Not less than thirty (30) days prior to the
closing of any transaction subject to the provisions of this Article VIII,
Borrower shall deliver to Lender an Officer’s Certificate describing the
proposed transaction and stating that such transaction is permitted by this
Article VIII, together with any appraisal or other documents upon which such
Officer’s Certificate is based. In addition, Borrower shall provide Lender with
copies of executed deeds or other similar closing documents within ten
(10) Business Days after such closing.
     8.6 Loan Assumption. Upon receipt of Lender’s prior written consent (which
consent shall not be unreasonably withheld or delayed) and provided no Event of
Default is then continuing, Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor) may sell, assign, convey or transfer (but not mortgage,
hypothecate or otherwise encumber or grant a security interest in) legal or
equitable title to all (but not fewer than all) of the Individual Properties
only if, after giving effect to the proposed transaction, the Individual
Properties will be owned by one or more Single Purpose Entities wholly owned by
a Qualified Transferee which shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender. Any such
assumption of the Loan shall be conditioned upon, among other things, (i) the
delivery of financial information, including, without limitation, audited
financial statements, for such purchaser and the direct and indirect owners such
purchaser, (ii) the delivery of evidence that the purchaser is a Single Purpose
Entity and is a Qualified Transferee, (iii) the execution and delivery of all
documentation reasonably requested by Lender or, if applicable, requested by the
Rating Agencies, (iv) the delivery of Opinions of Counsel requested by Lender or
the Rating Agencies, including, without limitation, a Non-Consolidation Opinion
with respect to the purchaser and other entities identified by Lender and
Opinions of Counsel with respect to the valid formation, due authority and good
standing of the purchaser and any additional pledgors and the continued
enforceability of the Loan Documents and any other matters requested by Lender
or, if applicable, the Rating Agencies, (v) the delivery of an endorsement to
the Title Policy in form and substance acceptable to Lender, insuring the lien
of the Security Instrument, as assumed, subject only to the Permitted
Encumbrances, (vi) the payment of (A) all of Lender’s fees, costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred by
Lender in connection with such assumption, (B) any fees of the Rating Agencies
and (C) an assumption fee in the amount of $200,000 and (vii) if the Loan is the
subject of a Securitization, delivery of a Rating Agency Confirmation with
respect to such assumption.
     8.7 Leases and Subleases.
     8.7.1 Leasing Conditions. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall not enter into any Lease without the
prior written consent of Lender. During the continuance of Event of Default,
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall not permit Master Lessee to (i) enter into any

88



--------------------------------------------------------------------------------



 



Sublease (a “New Sublease”) or (ii) modify any Sublease (including, without
limitation, accept a surrender of any portion of the Property subject to a
Sublease (unless otherwise permitted or required by law), allow a reduction in
the term of any Sublease or a reduction in the rent payable under any Sublease,
change any renewal provisions of any Sublease, materially increase the
obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Sublease unless the Tenant under such Sublease is in
default (any such action referred to in clause (ii) being referred to herein as
a “Sublease Modification”), without the prior written consent of Lender. If no
Event of Default is then continuing, Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) may permit Master Lessee to enter into any
New Sublease or execute or effect any Sublease Modification without Lender’s
consent (provided that, in each case, the terms thereof are market terms and,
unless consented to in writing by Lender (such consent not to be unreasonably,
withheld, conditioned or delayed) the tenant thereunder is a bona fide third
party); provided, however, that during any Low LCR Cash Flow Sweep Period,
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall not permit Master Lessee to enter into a New Sublease that is a Material
Sublease or execute or effect any Sublease Modification with respect to a
Material Sublease, without the prior written consent of Lender.
     8.7.2 Delivery of New Sublease or Sublease Modification. Upon the execution
of any New Sublease or Sublease Modification, as applicable, Borrower shall
deliver to Lender an executed copy of thereof.
     8.7.3 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated by Borrower as trust funds and shall not be commingled
with any other funds of Borrower, and such deposits shall be deposited, upon
receipt of the same by Borrower in a separate trust account maintained by
Borrower expressly for such purpose. Within ten (10) Business Days after written
request by Lender, Borrower shall furnish to Lender reasonably satisfactory
evidence of compliance with this Section 8.7.3, together with a statement of all
lease securities deposited with Borrower by the Tenants and the location and
account number of the account in which such security deposits are held.
     8.7.4 No Default Under Subleases. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall cause Master Lessee to (i) use
reasonable efforts to promptly perform and observe all of the material terms,
covenants and conditions required to be performed and observed by Master Lessee
under the Subleases, (ii) exercise, within ten (10) Business Days after a
written request by Lender made not more than two (2) times in any calendar year,
any right to request from the Tenant under any Lease a certificate with respect
to the status thereof and (iii) not collect any of the rents thereunder, more
than one (1) month in advance.
     8.7.5 Subordination. All Sublease Modifications and New Subleases entered
into by Master Lessee after the date hereof shall by their express terms be
subject and subordinate to the Master Lease.
     8.7.6 Attornment. Each New Sublease entered into from and after the date
hereof shall provide that, (a) in the event of a termination of the Master Lease
the Tenant under such Sublease shall attorn to Borrower (or in the case of the
Maryland Property, Maryland Loan

89



--------------------------------------------------------------------------------



 



Guarantor) and shall recognize Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) as lessor under such Sublease without change
in the provisions thereof and (b) in the event, following any termination of the
Master Lease, of the enforcement by Lender of any remedy under this Agreement or
the Security Instrument, the Tenant under such Lease shall, at the option of
Lender or of any other Person succeeding to the interest of Lender as landlord
under such Lease as a result of such enforcement, attorn to Lender or to such
Person and shall recognize Lender or such successor in the interest as lessor
under such Lease without change in the provisions thereof; provided, however,
Lender or such successor in interest shall not be liable for or bound by (i) any
payment of an installment of rent or additional rent made more than thirty (30)
days before the due date of such installment, (ii) any act or omission of or
default by Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) or Master Lessee, as applicable, under any such Lease, (iii) any
credits, claims, setoffs or defenses which any Tenant may have against Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) or Master
Lessee, as applicable, (iv) any obligation on the part of Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) or Master Lessee, as
applicable, pursuant to such Lease, to perform any tenant improvement work or
(v) any obligation on the part of Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) or Master Lessee, as applicable, pursuant to
such Lease, to pay any sum of money to any Tenant. Each such New Sublease shall
also provide that, upon the reasonable request by Lender or such successor in
interest, the Tenant shall execute and deliver an instrument or instruments
confirming such attornment.
     8.7.7 Non-Disturbance Agreements. Lender shall enter into, and, if required
by applicable law to provide constructive notice or requested by a Tenant,
record in the county where the subject Property is located, a subordination,
attornment and non-disturbance agreement, substantially in form and substance
substantially similar to the form attached hereto as Exhibit N (a
“Non-Disturbance Agreement”), with any Tenant (other than an Affiliate of
Borrower) entering into a Lease or Sublease, within ten (10) Business Days after
written request therefor by Borrower; provided that Lender’s consent to such
Lease or Sublease has been obtained if and to the extent required hereunder and
such request is accompanied by an Officer’s Certificate stating that such Lease
or Sublease (as applicable) complies in all material respects with this
Section 8.7 and payment of all costs and expenses incurred by Lender in
connection with the negotiation, preparation, execution and delivery of any
Non-Disturbance Agreement, including, without limitation, reasonable attorneys’
fees and disbursements.
          IX. RESERVED
          X. MAINTENANCE OF PROPERTY; ALTERATIONS
     10.1 Maintenance of Property. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall keep and maintain, or cause to be kept
and maintained, the Property and every part thereof in good condition and
repair, subject to ordinary wear and tear, and, subject to Excusable Delays and
the provisions of this Agreement with respect to damage or destruction caused by
casualty events or Takings, shall not permit or commit any waste, impairment or
deterioration of any portion of the Property in any material respect. Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) further
covenants to do all other acts which from the character or use of the Property
may be reasonably necessary to protect the

90



--------------------------------------------------------------------------------



 



security hereof, the specific enumerations herein not excluding the general.
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall not remove or demolish any Improvement on the Property except as the same
may be necessary in connection with an Alteration or a restoration in connection
with a Taking or casualty, or as otherwise permitted herein, in each case in
accordance with the terms and conditions hereof.
     10.2 Conditions to Alteration. Provided that no Event of Default shall have
occurred and be continuing hereunder, Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall have the right, without Lender’s
consent, to undertake any alteration, improvement, demolition or removal of the
Property or any portion thereof (any such alteration, improvement, demolition or
removal, an “Alteration”) so long as (i) Borrower provides Lender with prior
written notice of any Material Alteration, and (ii) such Alteration is
undertaken in accordance with the applicable provisions of this Agreement and
the other Loan Documents, is not prohibited by any relevant Lease or Sublease
and shall not, upon completion (giving credit to rent and other charges
attributable to Leases executed upon such completion), have a Material Adverse
Effect on the value, use or operation of the Property taken as a whole or
otherwise. Any Material Alteration shall be conducted under the supervision of
an Independent Architect and, in connection with any Material Alteration,
Borrower shall deliver to Lender, for information purposes only and not for
approval by Lender, detailed plans and specifications and cost estimates
therefor prepared or approved by such Independent Architect, as well as an
Officer’s Certificate stating that such Alteration will involve estimated costs
of no more than the Threshold Amount. Such plans and specifications may be
revised at any time and from time to time by such Independent Architect provided
that material revisions of such plans and specifications are filed with Lender,
for information purposes only. All work done in connection with any Alteration
shall be performed with due diligence in a good and workmanlike manner, all
materials used in connection with any Alteration shall not be less than the
standard of quality of the materials currently used at the Property and all
materials used shall be in accordance with all applicable material Legal
Requirements and Insurance Requirements.
     10.3 Costs of Alteration. Notwithstanding anything to the contrary
contained in this Article X, no Material Alteration or Alteration which, when
aggregated with all other Alterations (other than Material Alterations) then
being undertaken by Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) or Master Lessee (exclusive of Alterations being directly paid
for by Tenants at the Property), exceeds the Threshold Amount shall be performed
by or on behalf of Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) or Master Lessee unless Borrower shall have delivered to Lender
Cash and Cash Equivalents and/or a Letter of Credit as security in an amount not
less than (a) the estimated cost of the Material Alteration or the Alterations
minus the Threshold Amount (as set forth in the Independent Architect’s written
estimate referred to above) or (b) in the case of Alterations being performed by
or on behalf of the Master Lessee, any sums required to be deposited by Master
Lessee under the Master Lease. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall deliver to Lender any security
deposited by the Master Lessee for any Alteration under the Master Lease. In
addition to payment or reimbursement from time to time of Borrower’s expenses
incurred in connection with any Material Alteration or any such Alteration, the
amount of any such security shall be reduced on any given date to the
Independent Architect’s written estimate of the cost to complete the Material
Alteration or the Alterations (including any retainages), free and clear of
Liens, other than Permitted

91



--------------------------------------------------------------------------------



 



Encumbrances. Costs which are subject to retainage (which in no event shall be
less than five percent (5%) in the aggregate until fifty percent (50%) of the
work to be performed under the applicable contract has been substantially
completed) shall be treated as due and payable and unpaid from the date they
would be due and payable but for their characterization as subject to retainage.
In the event that any Material Alteration or Alteration shall be made in
conjunction with any restoration with respect to which Borrower shall be
entitled to withdraw Proceeds pursuant to Section 6.2, the amount of the Cash
and Cash Equivalents and/or Letter of Credit to be furnished pursuant hereto
need not exceed the aggregate cost of such restoration and such Material
Alteration or Alteration (as estimated by the Independent Architect), less the
sum of the amount of any Proceeds which Borrower may be entitled to withdraw
pursuant to Section 6.2 and which are held by Lender in accordance with
Section 6.2. Payment or reimbursement of Borrower’s expenses incurred with
respect to any Material Alteration or any such Alteration shall be accomplished
upon the terms and conditions specified in Section 6.2.
          At any time after substantial completion of any Material Alteration or
any such Alteration in respect of which Cash and Cash Equivalents and/or a
Letter of Credit is deposited pursuant hereto, the whole balance of any Cash and
Cash Equivalents so deposited by Borrower with Lender and then remaining on
deposit (together with earnings thereon), as well as all retainages, may be
withdrawn by Borrower and shall be paid by Lender to Borrower, and any other
Cash and Cash Equivalents and/or a Letter of Credit so deposited or delivered
shall, to the extent it has not been called upon, reduced or theretofore
released, be released to Borrower, within ten (10) days after receipt by Lender
of an application for such withdrawal and/or release together with an Officer’s
Certificate, and signed also (as to the following clause (a)) by the Independent
Architect, setting forth in substance as follows:
     (a) that to the knowledge of the certifying Person, the Material Alteration
or Alteration in respect of which such Cash and Cash Equivalents and/or a Letter
of Credit was deposited has been substantially completed in all material
respects substantially in accordance with any plans and specifications therefor
previously filed with Lender under Section 10.2 and that, if applicable, a
certificate of occupancy has been issued with respect to such Material
Alteration or Alteration by the relevant Governmental Authority(ies) or, if not
applicable, that a certificate of occupancy is not required; and
     (b) that to the knowledge of the certifying Person all amounts which
Borrower is or may become liable to pay in respect of such Material Alteration
or Alteration through the date of the certification have been paid in full or
adequately provided for or are being contested in accordance with Section 7.3
and that, except to the extent of such contests, lien waivers have been obtained
from the general contractor and major subcontractors performing such Material
Alterations or Alterations (or such waivers are not customary and reasonably
obtainable by prudent owners in the area where the Property is located).
Notwithstanding the foregoing, in lieu of posting Cash and Cash Equivalents
and/or a Letter of Credit with Lender pursuant to the provisions of this
Section 10.3, Borrower may, at its election, deliver to lender a guaranty from
Guarantor in form acceptable to Lender, pursuant to which Guarantor
unconditionally guaranties the lien free completion of the subject Alteration
and payment in full of all costs related thereto in excess of the Threshold
Amount.

92



--------------------------------------------------------------------------------



 



          XI. BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER
INFORMATION
     11.1 Books and Records. Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor) shall keep and maintain on a fiscal year basis proper
books and records separate from any other Person, in which accurate and complete
entries shall be made of all dealings or transactions of or in relation to the
Notes, the Property and the business and affairs of Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) relating to the Property which
shall reflect all items of income and expense in connection with the operation
of the Property and in connection with any services, equipment or furnishings
provided in connection with the operation of the Property, in accordance with
GAAP. Lender and its authorized representatives shall have the right, at
reasonable times and upon reasonable notice, to examine the books and records of
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
relating to the operation of the Property and to make such copies or extracts
thereof as Lender may reasonably require.
     11.2 Financial Statements.
     11.2.1 Quarterly Reports. Commencing not later than forty-five (45) days
following the end of each Fiscal Quarter (commencing with the Fiscal Quarter
ending in June, 2006), Borrower shall deliver, and shall cause Master Lessee to
deliver, to Lender unaudited financial statements of Guarantor, Borrower,
Maryland Loan Guarantor and Master Lessee, internally prepared in accordance
with GAAP, reporting Master Lessee’s EBITDAR, including (i) a balance sheet and
profit and loss statement, as of the end of such Fiscal Quarter and for the
corresponding Fiscal Quarter of the previous year, including a statement of net
income (in respect of the Property) for the year to date and (ii) a statement of
revenues and expenses for such Fiscal Quarter, together with a comparison of the
year to date results with (A) the results for the same period of the previous
year, (B) the results that had been projected by Borrower and Master Lessee for
such period and (C) the portion of the Annual Budget applicable to such period,
and (c) a calculation of the LCR for such period and a statement of the Master
Lease Variable Additional Rent and Master Lease Recurrent Additional Rent for
such period. Such statements for each Fiscal Quarter shall be accompanied by an
Officer’s Certificate certifying to the signer’s knowledge, (1) that such
statements fairly represent the financial condition and results of operations of
Borrower, Maryland Loan Guarantor and Master Lessee, (2) that as of the date of
such Officer’s Certificate, no Default exists under this Agreement, the Notes or
any other Loan Document or, if so, specifying the nature and status of each such
Default and the action then being taken by Borrower or proposed to be taken to
remedy such Default, (3) that as of the date of each Officer’s Certificate, no
litigation exists (A) involving Borrower, Maryland Loan Guarantor or the
Property in which the amount involved is $500,000 (in the aggregate) or more or
in which all or substantially all of the potential liability is not covered by
insurance, or (B) involving Master Lessee which if adversely determined would be
reasonably likely to have a Material Adverse Effect, or if so, specifying such
litigation and the actions being taking in relation thereto and (4) the amount
by which actual operating expenses were greater than or less than the operating
expenses anticipated in the applicable Annual Budget. Borrower shall provide
such other financial information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms of this
Agreement.

93



--------------------------------------------------------------------------------



 



     11.2.2 Annual Reports. Concurrently with the public filings of any
financial statements of Borrower and in any event not later than one-hundred
twenty (120) days after the end of each Fiscal Year of Borrower’s operations,
Borrower shall deliver, and shall cause Master Lessee to deliver, to Lender
(a) consolidated audited financial statements of Guarantor certified by an
Independent Accountant in accordance with GAAP and unaudited financial
statements of Borrower, Maryland Loan Guarantor and Master Lessee, including a
balance sheet as of the end of such Fiscal Year and a statement of revenues and
expenses for such Fiscal Year, as well as a supplemental schedule of net income
or loss presenting the net income or loss for the Property and the figures for
the previous Fiscal Year and the figures set forth in the Annual Budget for such
Fiscal Year, (b) a calculation of the LCR, Master Lease Variable Additional Rent
and Master Lease Recurrent Additional Rent for such period and (c) copies of all
federal income tax returns of Borrower, Maryland Loan Guarantor, Master Lessee
and Guarantor if and to the extend such tax returns are required to be filed
under applicable law. Such annual financial statements shall also be accompanied
by an Officer’s Certificate in the form required pursuant to Section 11.2.1.
     11.2.3 Capital Expenditures Summaries. Borrower shall, or shall cause
Master Lessee to, within ninety (90) days after the end of each calendar year
during the term of the Notes, deliver to Lender an annual summary of material
Capital Expenditures made at the Property during the prior twelve (12) month
period.
     11.2.4 Master Lease. Without duplication of any other provision of this
Agreement or any other Loan Documents, Borrower shall deliver to Lender, within
ten (10) Business Days of the receipt thereof by Borrower, a copy of all reports
prepared by Master Lessee, if any, pursuant to the Master Lease, including,
without limitation, the Annual Budget and any inspection reports.
     11.2.5 Annual Budget. Borrower shall deliver to Lender the Annual Budget
for Lender’s review, but not approval, not more than ninety (90) days after the
end of each Fiscal Year. Any proposed modifications to such Annual Budget shall
be delivered to Lender for its review, but not approval.
     11.2.6 Other Information. Borrower shall, promptly after written request by
Lender or, if a Securitization shall have occurred, the Rating Agencies, furnish
or cause to be furnished to Lender, in such manner and in such detail as may be
reasonably requested by Lender or requested by the Rating Agencies, such
reasonable additional financial information as may be reasonably requested by
Lender or requested by the Rating Agencies with respect to the Property,
Borrower, Maryland Loan Guarantor, Master Lessee and/or Guarantor.
     11.2.7 Consolidation
     11.2.8 . Lender acknowledges that all financial reporting of Borrower and
Maryland Loan Guarantor will be consolidated.
          XII. ENVIRONMENTAL MATTERS
     12.1 Representations. Borrower (or in the case of the Maryland Property,
Maryland Loan Guarantor) hereby represents and warrants that except as set forth
in the environmental reports and studies delivered to Lender (the “Environmental
Reports”), to Borrower’s knowledge,

94



--------------------------------------------------------------------------------



 



(i) Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
has not engaged in or knowingly permitted any operations or activities upon, or
any use or occupancy of the Property, or any portion thereof, for the purpose of
or in any way involving the handling, manufacture, treatment, storage, use,
generation, release, discharge, refining, dumping or disposal of any Hazardous
Materials on, under, in or about the Property, or transported any Hazardous
Materials to, from or across the Property, except in all cases in material
compliance with Environmental Laws and only in the course of legitimate business
operations at the Property; (ii) no tenant, occupant or user of the Property, or
any other Person, has engaged in or permitted any operations or activities upon,
or any use or occupancy of the Property, or any portion thereof, for the purpose
of or in any material way involving the handling, manufacture, treatment,
storage, use, generation, release, discharge, refining, dumping or disposal of
any Hazardous Materials on, in or about the Property, or transported any
Hazardous Materials to, from or across the Property, except in all cases in
material compliance with Environmental Laws and only in the course of legitimate
business operations at the Property; (iii) no Hazardous Materials are presently
constructed, deposited, stored, or otherwise located on, under, in or about the
Property except in material compliance with Environmental Laws; (iv) no
Hazardous Materials have migrated from the Property upon or beneath other
properties which would reasonably be expected to result in material liability
for Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor);
and (v) no Hazardous Materials have migrated or threaten to migrate from other
properties upon, about or beneath the Property which would reasonably be
expected to result in material liability for Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor).
     12.2 Covenants.
     12.2.1 Compliance with Environmental Laws. Subject to Borrower’s right to
contest under Section 7.3, each of Borrower and Maryland Loan Guarantor
covenants and agrees with Lender that it shall comply with all Environmental
Laws. If at any time during the continuance of the Lien of the Security
Instrument, a Governmental Authority having jurisdiction over the Property
requires remedial action to correct the presence of Hazardous Materials in,
around, or under the Property (an “Environmental Event”), Borrower shall deliver
prompt notice of the occurrence of such Environmental Event to Lender. Within
thirty (30) days after Borrower has knowledge of the occurrence of an
Environmental Event, Borrower shall deliver to Lender an Officer’s Certificate
(an “Environmental Certificate”) explaining the Environmental Event in
reasonable detail and setting forth the proposed remedial action, if any.
Borrower shall promptly provide Lender with copies of all notices which allege
or identify any actual or potential violation or noncompliance received by or
prepared by or for Borrower in connection with any Environmental Law. For
purposes of this paragraph, the term “notice” shall mean any summons, citation,
directive, order, claim, pleading, letter, application, filing, report,
findings, declarations or other materials pertinent to compliance of the
Property and Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) with such Environmental Laws.
     12.3 Environmental Reports. Upon the occurrence and during the continuance
of an Environmental Event with respect to any Individual Property or any Event
of Default, Lender shall have the right to have its consultants perform a
comprehensive environmental audit of such affected Individual Property. Such
audit shall be conducted by an environmental consultant chosen by Lender and may
include a visual survey, a record review, an area reconnaissance

95



--------------------------------------------------------------------------------



 



assessing the presence of hazardous or toxic waste or substances, PCBs or
storage tanks at such Individual Property, an asbestos survey of such Individual
Property, which may include random sampling of the Improvements and air quality
testing, and such further site assessments as Lender may reasonably require due
to the results obtained from the foregoing. Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) grants Lender, its agents,
consultants and contractors the right to enter any Individual Property affected
by an Environmental Event as reasonable or appropriate for the circumstances for
the purposes of performing such studies and the reasonable cost of such studies
shall be due and payable by Borrower to Lender upon demand and shall be secured
by the Lien of the Security Instrument. Lender shall not unreasonably interfere
with, and Lender shall direct the environmental consultant to use its
commercially reasonable efforts not to hinder, Borrower’s, Maryland Loan
Guarantor’s, Master Lessee’s or any Tenant’s operations upon such Individual
Property when conducting such audit, sampling or inspections. By undertaking any
of the measures identified in and pursuant to this Section 12.3, Lender shall
not be deemed to be exercising any control over the operations of Borrower (or
in the case of the Maryland Property, Maryland Loan Guarantor) or the handling
of any environmental matter or hazardous wastes or substances of Borrower (or in
the case of the Maryland Property, Maryland Loan Guarantor) for purposes of
incurring or being subject to liability therefor.
     12.4 Environmental Indemnification. Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) shall protect, indemnify, save,
defend, and hold harmless the Indemnified Parties from and against any and all
liability, loss, damage, actions, causes of action, costs or expenses whatsoever
(including reasonable attorneys’ fees and expenses) and any and all claims,
suits and judgments which any Indemnified Party may suffer, as a result of or
with respect to: (a) any Environmental Claim relating to or arising from the
Property; (b) the violation of any Environmental Law in connection with the
Property; (c) any release, spill, or the presence of any Hazardous Materials
affecting the Property; and (d) the presence at, in, on or under, or the
release, escape, seepage, leakage, discharge or migration at or from, the
Property of any Hazardous Materials, whether or not such condition was known or
unknown to Borrower, provided that, in each case, the liabilities and
obligations of Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) hereunder shall not apply to the extent that any event or condition
described in the foregoing clauses (a) through (d) (i) is fully insured against
by an Environmental Insurance Policy and the related insurer defends Lender and
fully pays Lender’s claims thereunder, (ii) is caused by or results from the
gross negligence or willful misconduct of any of the Indemnified Parties or any
of their respective Affiliates, agents, employees or contractors, or (iii) did
not occur (but need not have been discovered) prior to (A) the foreclosure of
the Security Instrument, (B) the delivery by Borrower (or in the case of the
Maryland Property, Maryland Loan Guarantor) to Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (C) Lender’s or its
designee’s taking possession and control of the Property after the occurrence of
an Event of Default. If any action or other proceeding shall be brought against
Lender which Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) is required to defend pursuant to the foregoing provisions of this
Section 12.4, upon written notice from Borrower to Lender (given reasonably
promptly following Lender’s notice to Borrower of such action or proceeding),
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
shall be entitled to assume the defense thereof, at Borrower’s expense, with
counsel reasonably acceptable to Lender; provided, however, Lender may, at its
own expense, retain separate counsel to participate in such defense, but such

96



--------------------------------------------------------------------------------



 



participation shall not be deemed to give Lender a right to control such
defense, which right Borrower expressly retains. Notwithstanding the foregoing,
each Indemnified Party shall have the right to employ separate counsel in any
action or other proceeding which Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) is required to defend pursuant to the
foregoing provisions of this Section 12.4, at Borrower’s expense if, in the
reasonable opinion of legal counsel, a conflict or potential conflict exists
between the Indemnified Party and Borrower that would make such separate
representation advisable. Notwithstanding the foregoing, Lender and the other
Indemnified Parties agree to seek recovery against Borrower (or in the case of
the Maryland Property, Maryland Loan Guarantor) for losses for which they are
indemnified under this Section 12.4 only after a claim for such losses has been
filed under any Environmental Insurance Policy then in full force and effect
which covers such losses and Lender has received any written communication from
the insurer rejecting such claim. In addition, Borrower shall have no obligation
to indemnify an Indemnified Party for damage or loss resulting from such
Indemnified Party’s gross negligence or willful misconduct.
     12.5 Recourse Nature of Certain Indemnifications. Except as otherwise
provided in this Agreement or in any other Loan Document, including, without
limitation, the provisions of Article XVIII, the indemnification provided in
Section 12.4 shall be fully recourse to Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) and shall be independent of, and shall
survive, the discharge of the Indebtedness, the release of the Lien created by
the Security Instrument, and/or the conveyance of title to the Property to
Lender or any purchaser or designee in connection with a foreclosure of the
Security Instrument or conveyance in lieu of foreclosure.
          XIII. RESERVED
          XIV. SECURITIZATION
     14.1 Sale of Notes and Securitization. At the request of Lender and, to the
extent not already required to be provided by Borrower or Maryland Loan
Guarantor under this Agreement, Borrower and Maryland Loan Guarantor shall use
reasonable efforts to cooperate with Lender and the Rating Agencies in
connection with the sale of one or more of the Notes or a participation interest
therein as part of the securitization (such sale and/or securitization, the
“Securitization”) of rated single or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in the applicable Note or Notes and
this Agreement, including using reasonable efforts to cooperate with Lender and
the Rating Agencies in connection with the actions set forth in clauses
(a) through (d) below, but Borrower shall not, in connection with a
Securitization, be required to incur, suffer or accept (except to a de minimis
extent)) (i) any greater obligations or liabilities than as currently set forth
in the Loan Documents or (ii) any cost or expense.
     (a) Provided Information. (i) Use reasonable efforts to provide such
financial and other information (but not projections) with respect to the
Property, Borrower, Maryland Loan Guarantor, Master Lessee and Guarantor to the
extent such information is reasonably available to Borrower and provided any
such request for financial information is consistent with the financial
reporting requirements set forth in Article XI, (ii) provide business plans (but
not projections) and budgets relating to the Property, to the extent previously
prepared by or on behalf of the

97



--------------------------------------------------------------------------------



 



Borrower, and (iii) cooperate with the holder of the Notes (and its
representatives) in obtaining such site inspection, appraisals, market studies,
environmental reviews and reports, engineering reports and other due diligence
investigations of the Property, as may be reasonably requested by the holder of
the Notes or reasonably requested by the Rating Agencies (all information
provided pursuant to this Section 14.1 together with all other information
heretofore provided to Lender in connection with the Loan, as such may be
updated, at Lender’s request, in connection with a Securitization, or hereafter
provided to Lender in connection with the Loan or a Securitization, being herein
collectively called the “Provided Information”);
     (b) Opinions of Counsel. Use reasonable efforts to cause to be rendered
such customary updates or customary modifications to the Opinions of Counsel
delivered at the closing of the Loan as may be reasonably requested by the
holder of the Notes or the Rating Agencies in connection with the
Securitization;
     (c) Modifications to Loan Documents. Execute such amendments to the
Security Instrument and Loan Documents as may be reasonably requested by Lender
or the Rating Agencies in order to achieve the required rating or to effect the
Securitization (including, without limitation, modifying the Payment Date and
modifying the commencement and expiration of the Interest Period, in each case
to dates other than as originally set forth in the Notes to the extent provided
in the Note), and
     (d) Cooperation with Rating Agencies. Borrower and Maryland Loan Guarantor
shall, on reasonable prior notice, (i) at Lender’s request, meet with
representatives of the Rating Agencies at reasonable times to discuss the
business and operations of the Property and (ii) cooperate with the reasonable
requests of the Rating Agencies in connection with the Property. After a
Securitization and until the Obligations are paid in full, Lender may provide
the Rating Agencies with all financial reports and other information required
hereunder, including copies of any default notices or other material notices
delivered to and received from Lender hereunder, to enable them to continuously
monitor the creditworthiness of Borrower and Maryland Loan Guarantor and to
permit an annual surveillance of the implied credit rating of the Securities.
     14.2 Securitization Financial Statements. Borrower acknowledges that all
financial information delivered by Borrower to Lender pursuant to Article XI
may, at Lender’s option, be delivered to the Rating Agencies.
     14.3 Securitization Indemnification.
     14.3.1 Disclosure Documents. Borrower understands that certain of the
Provided Information may be included in disclosure documents in connection with
the Securitization, including a prospectus, private placement memorandum,
collateral term sheet or a public registration statement (each, a “Disclosure
Document”) and may also be included in filings with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended (the “Securities
Act”) or the Securities and Exchange Act of 1934, as amended (the “Exchange
Act”), or provided or made available to investors or prospective investors in
the Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, upon request, Borrower and Maryland
Loan Guarantor shall reasonably cooperate with the holder of the Notes,

98



--------------------------------------------------------------------------------



 



at no cost or expense to Borrower, in updating the Provided Information for
inclusion or summary in the Disclosure Document by providing all current
information pertaining to Borrower, Maryland Loan Guarantor and the Property
reasonably requested by Lender:
     14.3.2 Indemnification Certificate. In connection with each applicable
Disclosure Document, Borrower and Maryland Loan Guarantor each agrees to
provide, at Lender’s reasonable request, an indemnification certificate:
     (a) certifying that Borrower and Maryland Loan Guarantor each has carefully
examined those portions of such memorandum or prospectus, as applicable,
reasonably designated in writing by Lender for Borrower’s review pertaining to
Borrower, Maryland Loan Guarantor, the Property, Guarantor, the Loan and/or the
Provided Information and insofar as such sections or portions thereof
specifically pertain to Borrower, Maryland Loan Guarantor, the Property,
Guarantor, the Provided Information or the Loan (such portions, the “Relevant
Portions”), the Relevant Portions do not (except to the extent specified by
Borrower if Borrower does not agree with the statements therein), as of the date
of such certificate, to Borrower’s knowledge, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.
     (b) subject to the provisions of Article XVIII hereof, indemnifying Lender
and the Affiliates of Deutsche Bank Securities, Inc. (collectively, “DBS”) as
well as Wachovia Bank, National Association and its Affiliates (“Wachovia”) that
have prepared the Disclosure Document relating to the Securitization, each of
their respective directors, each of their respective officers who have signed
the Disclosure Document and each person or entity who controls DBS or Wachovia
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Lender Group”), and DBS and Wachovia, together
with the Lender Group, each of their respective directors and each person who
controls DBS or Wachovia or the Lender Group, within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any actual, out-of-pocket losses, third party claims,
damages (excluding lost profits, diminution in value and other consequential
damages) or liabilities arising out of third party claims (the “Liabilities”) to
which any member of the Underwriter Group may become subject to the extent such
Liabilities arise out of or are based upon any untrue statement of any material
fact contained in the Relevant Portions and in the Provided Information or arise
out of or are based upon the omission by Borrower to state therein a material
fact required to be stated in the Relevant Portions in order to make the
statements in the Relevant Portions in light of the circumstances under which
they were made, not misleading (except that (x) Borrower’s obligation to
indemnify in respect of any information contained in a Disclosure Document that
is derived in part from information provided by Borrower or any Affiliate of
Borrower and in part from information provided by others unrelated to or not
employed by Borrower, and (y) Borrower shall have no responsibility for the
failure of any member of the Underwriting Group to accurately transcribe written
information supplied by Borrower or to include such portions of the Provided
Information); provided that Liabilities shall exclude all actual, out-of-pocket
losses, third party claims, damages or liabilities arising out any corrections,
qualifications and/or clarifications to the Relevant Portions which are
disclosed by Borrower to Lender in writing as provided above and as to which
Lender does not change the Relevant Portions to reflect such corrections,

99



--------------------------------------------------------------------------------



 



qualifications and/or clarifications). The indemnity contained in the
indemnification certificate will be in addition to any liability which Borrower
may otherwise have.
     (c) The indemnification certificate shall provide that Borrower’s and
Maryland Loan Guarantor’s liability under the indemnification certificate shall
be (i) limited solely to Liabilities arising solely out of or based upon any
such untrue statement or omission made in a Disclosure Document in reliance upon
and in conformity with the Relevant Portions and (ii) subject to the provisions
of Article XVIII hereof.
     (d) The indemnification certificate shall also provide that promptly after
receipt by an indemnified party of notice of the commencement of any action
covered by the indemnification certificate, such indemnified party will notify
the indemnifying party in writing of the commencement thereof, but the omission
to so notify the indemnifying party will not relieve the indemnifying party from
any liability which the indemnifying party may have to any indemnified party
thereunder except to the extent that failure to notify causes prejudice to the
indemnifying party. In the event that any action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party.
After such notice from the indemnifying party to such indemnified party of its
assumption of such defense, the indemnifying party shall not be liable for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof; provided, however, if an indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it that are different
from or in conflict with those available to the indemnifying party, or
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties at the expense of the
indemnifying party.
     (e) Retention of Servicer. Lender reserves the right to retain the Servicer
at no cost or expense to Borrower. Lender has advised Borrower that the Servicer
initially retained by Lender shall be Wachovia Bank, National Association or its
Affiliate. Borrower shall pay any fees and expenses of the Servicer and any
reasonable third party fees and expenses of the Servicer, including, without
limitation, special servicing fees, work out fees and reasonable attorneys fees
and disbursements, in connection with a prepayment, release or substitution of
the Property, assumption or modification of the Loan, or following an event of
Default, special servicing or work out of the Loan or enforcement of the Loan
Documents; provided however that Servicer fees (excluding any reasonable third
party fees and expenses) for releases, substitutions and prepayments shall not
exceed the following amounts:
          (i) Releases: $2500 (inclusive of payoff calculation) per release;
          (ii) Substitutions: $7500 per substitution; and
          (iii) Prepayments: $300 for payoff quote calculation.

100



--------------------------------------------------------------------------------



 



          XV. ASSIGNMENTS AND PARTICIPATIONS
     15.1 Assignment and Acceptance. Lender may assign to one or more Persons
all or a portion of its rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of one or
more of the Notes); provided that the parties to each such assignment shall
execute and deliver to Lender, for its acceptance and recording in the Register
(as hereinafter defined), an Assignment and Acceptance. In addition, Lender may
participate to one or more Persons all or any portion of its rights and
obligations under this Agreement and the other Loan Documents (including without
limitation, all or a portion of one or more of the Notes) utilizing such
documentation to evidence such participation and the parties’ respective rights
thereunder as Lender, in its sole discretion, shall elect.
     15.2 Effect of Assignment and Acceptance. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of Lender, as the case may be, hereunder and such assignee shall be deemed to
have assumed such rights and obligations, and (ii) Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of
Lender’s rights and obligations under this Agreement and the other Loan
Documents, Lender shall cease to be a party hereto) accruing from and after the
effective date of the Assignment and Acceptance, except with respect to (A) any
payments made by Borrower to Lender pursuant to the terms of the Loan Documents
after the effective date of the Assignment and Acceptance and (B) any letter of
credit, cash deposit or other deposits or security (other than the Lien of the
Security Instrument and the other Loan Documents) delivered to or for the
benefit of or deposited with German American Capital Corporation, on behalf of
the holders of the Notes, as Lender, for which German American Capital
Corporation, on behalf of the holders of the Notes, shall remain responsible for
the proper disposition thereof until such items are delivered to a party who is
qualified as an Approved Bank and agrees to hold the same in accordance with the
terms and provisions of the agreement pursuant to which such items were
deposited.
     15.3 Content. By executing and delivering an Assignment and Acceptance,
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or Maryland
Loan Guarantor or the performance or observance by Borrower or Maryland Loan

101



--------------------------------------------------------------------------------



 



Guarantor of any of its obligations under any Loan Documents or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents; (v) such assignee appoints
and authorizes Lender to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to Lender
by the terms hereof together with such powers and discretion as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform, in
accordance with their terms, all of the obligations which by the terms of this
Agreement and the other Loan Documents are required to be performed by Lender.
     15.4 Register. Lender shall maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of Lender and each assignee pursuant to this Article XV
and the principal amount of the Loan owing to each such assignee from time to
time (the “Register”). The entries in the Register shall, with respect to such
assignees, be conclusive and binding for all purposes, absent manifest error.
The Register shall be available for inspection by Borrower or any assignee
pursuant to this Article XV at any reasonable time and from time to time upon
reasonable prior written notice.
     15.5 Substitute Notes. Upon its receipt of an Assignment and Acceptance
executed by an assignee, together with any Note or Notes subject to such
assignment, Lender shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit M hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register,
and (iii) give prompt written notice thereof to Borrower. Within five
(5) Business Days after its receipt of such notice, Borrower, at Lender’s
expense, shall execute and deliver to Lender in exchange and substitution for
the surrendered Note or Notes a new Note to the order of such assignee in an
amount equal to the portion of the Loan assigned to it and a new Note to the
order of Lender in an amount equal to the portion of the Loan retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate then outstanding principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the Notes
(modified, however, to the extent necessary so as not to impose duplicative or
increased obligations on Borrower and to delete obligations previously satisfied
by Borrower). Notwithstanding the provisions of this Article XV, Borrower shall
not be responsible or liable for any additional taxes, reserves, adjustments or
other costs and expenses that are related to, or arise as a result of, any
transfer of the Loan or any interest or participation therein that arise from
the transfer of the Loan or any interest or participation therein or from the
execution of the new Note contemplated by this Section 15.5, including, without
limitation, any mortgage tax. Lender and/or the assignees, as the case may be,
shall from time to time designate one agent through which Borrower shall request
all approvals and consents required or contemplated by this Agreement and on
whose statements Borrower may rely.
     15.6 Participations. Each assignee pursuant to this Article XV may sell
participations to one or more Persons (other than Borrower or any of its
Affiliates) in or to all or a portion of its

102



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of the Note held by it);
provided, however, that (i) such assignee’s obligations under this Agreement and
the other Loan Documents shall remain unchanged, (ii) such assignee shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such assignee shall remain the holder of any such Note for
all purposes of this Agreement and the other Loan Documents, (iv) Borrower,
Lender and the assignees pursuant to this Article XV shall continue to deal
solely and directly with such assignee in connection with such assignee’s rights
and obligations under this Agreement and the other Loan Documents, (v) Borrower
shall bear no costs or expenses in connection therewith, (vi) Borrower shall not
be required to incur, suffer or accept (except to a de minimis extent)) any
greater obligations or liabilities than as currently set forth in the Loan
Documents, and (vii) the economics of the Loan, taken as a whole, shall not
change in a manner which is adverse to Borrower. In the event that more than one
(1) party comprises Lender, Lender shall designate one party to act on the
behalf of all parties comprising Lender in providing approvals and all other
necessary consents under the Loan Documents and on whose statements Borrower may
rely.
     15.7 Disclosure of Information. Any assignee pursuant to this Article XV
may, in connection with any assignment or participation or proposed assignment
or participation pursuant to this Article XV, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower furnished to such assignee by or on behalf of Borrower; provided,
however, that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing for the benefit of
Borrower to preserve the confidentiality of any confidential information
received by it.
     15.8 Security Interest in Favor of Federal Reserve Bank. Notwithstanding
any other provision set forth in this Agreement or any other Loan Document, any
assignee pursuant to this Article XV may at any time create a security interest
in all or any portion of its rights under this Agreement or the other Loan
Documents (including, without limitation, the amounts owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.
          XVI. RESERVE ACCOUNTS
     16.1 Tax Reserve Account. In accordance with the time periods set forth in
Section 3.1, Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) shall cause to be deposited into the Tax Reserve Account an amount
equal to (a) one-twelfth of the annual Impositions that Lender reasonably
estimates, based on the most recent tax bill for the Property, will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Impositions thirty (30) days prior to the
imposition of any interest, charges or expenses for the non-payment thereof and
(b) one-twelfth of the annual Other Charges that Lender reasonably estimates
will be payable during the next ensuing twelve (12) months (said monthly amounts
in (a) and (b) above hereinafter called the “Monthly Tax Reserve Amount,” and
the aggregate amount of funds held in the Tax Reserve Account being the “Tax
Reserve Amount”). As of the Closing Date, the Monthly Tax Reserve Amount is
$739,696.79, but such amount is subject to adjustment by Lender upon notice to
Borrower. The Monthly Tax Reserve Amount shall be paid by Borrower (or in the
case of the Maryland Property, Maryland Loan Guarantor) to Lender on each
Payment Date. Lender will apply the Monthly Tax Reserve

103



--------------------------------------------------------------------------------



 



Amount to payments of Impositions and Other Charges required to be made by
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
pursuant to Article V and Article VII and under the Security Instrument, subject
to Borrower’s right to contest Impositions in accordance with Section 7.3. In
making any payment relating to the Tax Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof. If the amount of funds in the Tax Reserve Account
shall exceed the amounts due for Impositions and Other Charges pursuant to
Article V and Article VII, Lender shall credit such excess against future
payments to be made to the Tax Reserve Account. If at any time Lender reasonably
determines that the Tax Reserve Amount is not or will not be sufficient to pay
Impositions and Other Charges by the dates set forth above, Lender shall notify
Borrower of such determination and Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall increase its monthly payments to Lender
by the amount that Lender reasonably estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the imposition of any interest,
charges or expenses for the non-payment of the Impositions and Other Charges.
Upon payment of the Impositions and Other Charges, Lender shall reassess the
amount necessary to be deposited in the Tax Reserve Account for the succeeding
period, which calculation shall take into account any excess amounts remaining
in the Tax Reserve Account.
     16.2 Insurance Reserve Account. Borrower (or in the case of the Maryland
Property, Maryland Loan Guarantor) shall, in accordance with the time periods
set forth in Section 3.1, cause to be deposited into the Insurance Reserve
Account an amount equal to one-twelfth of the insurance premiums that Lender
reasonably estimates, based on the most recent bill, will be payable for the
renewal of the coverage afforded by the insurance policies upon the expiration
thereof in order to accumulate with Lender sufficient funds to pay all such
insurance premiums thirty (30) days prior to the expiration of the policies
required to be maintained by Borrower pursuant to the terms hereof (said monthly
amounts hereinafter called the “Monthly Insurance Reserve Amount,” and the
aggregate amount of funds held in the Insurance Reserve Account being the
“Insurance Reserve Amount”). As of the Closing Date, the Monthly Insurance
Reserve Amount is $206,007.88, but such amount is subject to adjustment by
Lender upon notice to Borrower. The Monthly Insurance Reserve Amount shall be
paid by Borrower (or in the case of the Maryland Property, Maryland Loan
Guarantor) to Lender on each Payment Date. Lender will apply the Monthly
Insurance Reserve Amount to payments of insurance premiums required to be made
by Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
pursuant to Article VI and under the Security Instrument. In making any payment
relating to the Insurance Reserve Account, Lender may do so according to any
bill, statement or estimate procured from the insurer or agent, without inquiry
into the accuracy of such bill, statement or estimate or into the validity
thereof. If the amount of funds in the Insurance Reserve Account shall exceed
the amounts due for insurance premiums pursuant to Article VI, Lender shall
credit such excess against future payments to be made to the Insurance Reserve
Account. If at any time Lender reasonably determines that the Insurance Reserve
Amount is not or will not be sufficient to pay insurance premiums by the dates
set forth above, Lender shall notify Borrower of such determination and Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) shall
increase its monthly payments to Lender by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the applicable insurance policies. Upon payment of such
insurance premiums, Lender shall reassess the

104



--------------------------------------------------------------------------------



 



amount necessary to be deposited in the Insurance Reserve Account for the
succeeding period, which calculation shall take into account any excess amounts
remaining in the Insurance Reserve Account.
     16.3 Structural Repair Reserve Account.
     (a) In accordance with the time periods set forth in Section 3.1, Borrower
(or in the case of the Maryland Property, Maryland Loan Guarantor) shall
deposit, or cause to be deposited into the Structural Repair Reserve Account, an
amount equal to the Monthly Structural Repair Reserve Amount to be held by the
Cash Management Bank for the benefit of Lender as additional security for the
Loan in accordance with Section 3.1 and the Account Agreement.
     (b) Lender shall make disbursements from the Structural Repair Reserve
Account to or as directed by Borrower to pay or reimburse Borrower for the cost
of Structural Repairs in accordance with and in the manner provided in this
Section 16.3. Any Structural Repairs that in the aggregate with all related
Structural Repairs (collectively, a “Project”) would reasonably be expected to
cost in excess of the Threshold Amount shall be subject to compliance with
Section 10.2. Lender shall, within fifteen (15) Business Days of a written
request from Borrower and upon satisfaction of the requirements set forth in
this Section 16.3, disburse to Borrower amounts from the Structural Repair
Reserve Account necessary to pay for the actual costs incurred with respect to
Structural Repairs, which work shall be subject to the inspection of Lender for
compliance with the requirements of this Agreement. In no event shall Lender be
obligated to disburse funds from the Structural Repair Reserve Account if a
Monetary Default or an Event of Default exists.
     (c) Each request for disbursement from the Structural Repair Reserve
Account shall be in a form reasonably specified or reasonably approved by Lender
and be submitted together with an Officer’s Certificate specifying the specific
items for which the disbursement is requested, certifying that such item
qualifies as a Structural Repair, the estimated cost for the applicable Project
through completion and the cost of each item purchased. Each request for
disbursement shall be delivered at least fifteen (15) Business Days prior to the
date of the requested disbursement and shall include copies of invoices for all
costs incurred and each request shall include evidence satisfactory to Lender of
payment of all such amounts or evidence that such amounts will be paid by such
disbursement. Borrower shall not make a request for disbursement from the
Structural Repair Reserve Account more frequently than once in any calendar
month and the total amount of any request shall not be less than $10,000 (except
in the case of the final request for disbursement).
     16.4 Immediate Repair and Remediation Reserve Account.
     (a) On the Closing Date, a portion of the Loan in the amount of $404,310,
representing one hundred twenty-five percent (125%) of the cost to complete the
Immediate Repairs and Remediation, will be deposited by Lender into the
Immediate Repair and Remediation Reserve Account. Subject to the pre-conditions
to disbursement set forth in this Section 16.4, Lender shall make disbursements
of amounts deposited in the Immediate Repair and Remediation Reserve Account
from time to time (but no more frequently than once a calendar month) to pay for
the costs of completing the Immediate Repairs and Remediation.

105



--------------------------------------------------------------------------------



 



Lender shall, upon written request from Borrower and satisfaction of the
requirements to final disbursement set forth in this Section 16.4 (the
“Completion”), instruct the Cash Management Bank to disburse to Borrower the
amounts remaining in the Immediate Repair and Remediation Reserve Account.
Subject to Excusable Delay, the Completion shall occur on or before the date
which is one hundred eighty (180) days following the date hereof (the “Immediate
Repairs and Remediation Completion Deadline”). In the event Completion does not
occur on or before the Immediate Repairs Completion Deadline, Lender shall
notify Borrower of such fact and Borrower shall have a period of at least thirty
(30) days, as determined by Lender and set forth in such notice, to effect the
Completion. It shall be an Event of Default hereunder in the event the
Completion does not occur on or before the Immediate Repairs and Remediation
Completion Deadline or any date afforded by Lender’s notice to effect the
Completion as set forth in Lender’s notice, and upon such event, Lender shall
have no further obligation to disburse the remaining amounts deposited in the
Immediate Repair and Remediation Reserve Account to Borrower and such remaining
amounts shall be applied by Lender reduce the Principal Amount then outstanding
under the Notes.
     (b) Amounts deposited in the Immediate Repair and Remediation Reserve
Account may be disbursed from time to time, (provided that Borrower shall not
make a request for disbursement therefrom more frequently than once in any
calendar month and the total amount of any request shall not be less than
$10,000 (except in the case of the final request for disbursement)) upon
Borrower’s satisfaction of the conditions set forth in subsection (c) below,
except that the final disbursement of amounts deposited in the Immediate Repair
and Remediation Reserve Account shall not be disbursed until the conditions set
forth in subsection (c)(ii)(E) shall have also been satisfied.
     (c) The obligation of Lender to disburse any portion of the amounts
deposited in the Immediate Repair and Remediation Reserve Account is subject to
the condition precedent that all of the following requirements shall have been
completed to Lender’s reasonable satisfaction:
          (i) No Event of Default shall have occurred and be continuing;
          (ii) Lender shall have received the following items:
               (A) a request for advance duly executed by an authorized officer
of the Borrower delivered to Lender no earlier than ten (10) Business Days prior
to the date the disbursement is requested;
               (B) with respect to all but the final disbursement of the amounts
deposited in the Immediate Repair and Remediation Reserve Account, a certificate
from Borrower certifying to Lender that there are sufficient funds remaining in
the Immediate Repair and Remediation Reserve Account to attain Completion;
               (C) with respect to all but the final disbursement of the amounts
deposited in the Immediate Repair and Remediation Reserve Account, evidence
reasonably satisfactory to Lender that the applicable Immediate Repairs and
Remediation have been

106



--------------------------------------------------------------------------------



 



completed and all amounts due in respect thereof have been paid, including
specific general ledger entries and/or copies of invoices, in either case, equal
to (or greater than) the amount being disbursed from the Immediate Repair and
Remediation Reserve Account;
               (D) payment of all of Lender’s costs and expenses, if any,
incurred in connection with disbursement from the Immediate Repair and
Remediation Reserve Account, including, without limitation, reasonable attorneys
fees and disbursements (which may, at the option of Lender, be paid from the
amounts deposited in the Immediate Repair and Remediation Reserve Account); and
               (E) in connection with the final disbursement (in addition to
satisfying each of the conditions, other than the condition in clauses (B) and
(C), set forth above), a certificate from Lender’s Consultant certifying to
Lender that the Immediate Repairs and Remediation have been completed to the
satisfaction of such Person.
     16.5 Master Lease Variable Additional Rent Reserve Account and LCR
Deterioration Reserve Account.
     (a) Pursuant to and in accordance with the provisions of Section 3.1,
during a Low LCR Cash Sweep Period, certain monies shall be transferred, in
accordance with Section 3.1 hereof, from the Holding Account into the Master
Lease Variable Additional Rent Reserve Account and retained by Lender as
additional security for the Indebtedness and shall be applied or disbursed as
hereinafter provided. From and after the occurrence and continuation of an Event
of Default, Lender shall have the right to apply any amounts then remaining in
the Master Lease Variable Additional Rent Reserve Account to repay the
Indebtedness or any other amounts due hereunder or under the other Loan
Documents in such order, manner and amount as Lender shall determine in its sole
discretion. Provided no Event of Default has occurred and is then continuing
hereunder, Lender shall instruct the Cash Management Bank to transfer to
Borrower’s Account, free and clear of all Liens, any amounts remaining in the
Master Lease Variable Additional Rent Reserve Account within ten (10) Business
Days following the termination of a Low LCR Cash Sweep Period.
     (b) Following each Fiscal Quarter after the Closing Date, Lender will
perform an LCR Test to determine whether a Low LCR Cash Sweep Period has
occurred and is continuing. Such LCR Test shall be made by Lender based on the
financial information delivered by Borrower pursuant to Section 11.1 hereof.
Pursuant to and in accordance with the provisions of Section 3.1, during a Low
LCR Cash Sweep Period, the Excess Proceeds shall be transferred, in accordance
with Section 3.1 hereof, from the Holding Account into the LCR Deterioration
Reserve Account and retained by Lender as additional security for the
Indebtedness and shall be applied or disbursed as hereinafter provided. From and
after the occurrence and continuation of an Event of Default, Lender shall have
the right to apply any amounts then remaining in the LCR Deterioration Reserve
Account to repay the Indebtedness or any other amounts due hereunder or under
the other Loan Documents in such order, manner and amount as Lender shall
determine in its sole discretion. Provided no Event of Default has occurred and
is then continuing hereunder, Lender shall instruct the Cash Management Bank to
transfer to Borrower’s Account, free and

107



--------------------------------------------------------------------------------



 



clear of all Liens, any amounts remaining in the LCR Deterioration Reserve
Account within ten (10) Business Days following the termination of a Low LCR
Cash Sweep Period.
          XVII. DEFAULTS
     17.1 Event of Default.
     (a) Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
          (i) if (A) the Indebtedness is not paid in full on the Maturity Date,
(B) any regularly scheduled monthly payment of interest due under the Notes is
not paid in full on or before the fifth (5th) calendar day following the
applicable Payment Date (or, if such fifth (5th) calendar day is not a Business
Day, on or before the immediately preceding Business Day), (C) any prepayment of
principal due under this Agreement or the Notes is not paid on or before the
fifth (5th) calendar day following the date the same is due (or, if such fifth
(5th) calendar day is not a Business Day, on or before the immediately preceding
Business Day), (D) the Yield Maintenance Premium is not paid when due, (E) any
deposit to the Holding Account is not made when due, and such failure continuing
for ten (10) Business Days after Lender delivers written notice thereof to
Borrower, or (F) except as to any amount included in (A), (B), (C) or (D) of
this clause (i), any other amount payable pursuant to this Agreement, the Notes
or any other Loan Document is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document, with such
failure continuing for ten (10) Business Days after Lender delivers written
notice thereof to Borrower;
          (ii) subject to Borrower’s right to contest as set forth in
Section 7.3, if any of the Impositions or Other Charges are not paid prior to
the imposition of any interest, penalty, charge or expense for the non-payment
thereof;
          (iii) if the insurance policies required by Section 6.1 are not kept
in full force and effect or if certified copies of any of such insurance
policies are not delivered to Lender within fifteen (15) days of the effective
date of such insurance policies;
          (iv) if, except as permitted pursuant to this Agreement, any of the
following shall occur: (a) any Transfer of any direct or indirect legal,
beneficial or equitable interest in all or any portion of the Property, (b) any
Transfer of any direct or indirect interest in Borrower, Master Lessee, Maryland
Loan Guarantor any other SPE Entity or Guarantor, (c) Borrower (or in the case
of the Maryland Property, Maryland Loan Guarantor) fails to remove any Lien or
encumbrance (other than a Permitted Encumbrance) on all or any portion of the
Property (other than a Permitted Encumbrance) within thirty (30) days after
Lender delivers written notice thereof to Borrower, (d) any pledge,
hypothecation, creation of a security interest in or other encumbrance of any
direct or indirect interests in Borrower, Maryland Loan Guarantor, Master
Lessee, any other SPE Entity or Guarantor or (e) the filing of a declaration of
condominium with respect to the Property;
          (v) if any representation or warranty made by Borrower or Maryland
Loan Guarantor herein or by Borrower, Maryland Loan Guarantor or Guarantor in
any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement or

108



--------------------------------------------------------------------------------



 



document furnished to Lender shall have been false or misleading in any material
respect as of the date the representation or warranty was made, unless, if the
representation or warranty is of a nature that can be made to be true and
correct as of the then-current date, and is not likely to have a Material
Adverse Effect and was not intentionally false or misleading in any material
respect when made, then same does not constitute an Event of Default if Borrower
makes such representation or warranty true and correct and not misleading within
thirty (30) days after written notice thereof from Lenders;
          (vi) if Borrower, Maryland Loan Guarantor, Master Lessee, any other
SPE Entity or Guarantor shall make an assignment for the benefit of creditors;
          (vii) if a receiver, liquidator or trustee shall be appointed for
Borrower, Maryland Loan Guarantor, Master Lessee, any other SPE Entity or
Guarantor or Borrower, Maryland Loan Guarantor, Master Lessee, any other SPE
Entity or Guarantor shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Maryland Loan Guarantor,
Master Lessee, any other SPE Entity or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, Maryland Loan Guarantor, Master Lessee,
any other SPE Entity or Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Maryland Loan Guarantor, Master Lessee, any other SPE
Entity or Guarantor upon the same not being discharged, stayed or dismissed
within one hundred (120) days;
          (viii) if Borrower, Maryland Loan Guarantor, any other SPE Entity or
Guarantor, as applicable, attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
          (ix) with respect to any term, covenant or provision set forth herein
(other than the other subsections of this Section 17.l) which specifically
contains a notice requirement or grace period, if Borrower, Maryland Loan
Guarantor, any other SPE Entity or Guarantor shall be in default under such
term, covenant or condition after the giving of such notice or the expiration of
such grace period;
          (x) if any of the assumptions contained in the Non-Consolidation
Opinion, in any Additional Non-Consolidation Opinion or in any other
non-consolidation opinion delivered to Lender in connection with the Loan, or in
any other non-consolidation opinion delivered subsequent to the closing of the
Loan, is or shall become untrue;
          (xi) if Borrower or Maryland Loan Guarantor shall fail to comply with
any covenants set forth in Section 5.1.4, Section 5.2.9 or Section 5.2.21;
          (xii) except as provided clause (xi) above, if Borrower or Maryland
Loan Guarantor shall fail to comply with any covenants set forth in Article V or
Section XI with such failure continuing for ten (10) Business Days after Lender
delivers written notice thereof to Borrower;

109



--------------------------------------------------------------------------------



 



          (xiii) if Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) shall fail to comply with any covenants set forth in Section
3(d) or Section 8 of the Security Instrument with such failure continuing for
ten (10) Business Days after Lender delivers written notice thereof to Borrower;
          (xiv) if Borrower or Maryland Loan Guarantor shall fail to deposit any
sums required to be deposited in the Collateral Accounts pursuant to Article XVI
when due;
          (xv) if this Agreement or any other Loan Document or any Lien granted
hereunder or thereunder, in whole or in part, shall terminate or shall cease to
be effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower, Maryland Loan Guarantor or Guarantor, or any Lien
securing the Indebtedness shall, in whole or in part, cease to be a perfected
first priority Lien, subject to the Permitted Encumbrances (except in any of the
foregoing cases in accordance with the terms hereof or under any other Loan
Document or by reason of any affirmative act of Lender);
          (xvi) except as expressly permitted pursuant to the Loan Documents, if
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor) or
Master Lessee grants any easement, covenant or restriction (other than the
Permitted Encumbrances) over the Property and such easement, covenant or
restriction is not terminated within thirty (30) days after Lender delivers
written notice thereof to Borrower;
          (xvii) if the Master Lease shall be materially modified without the
prior written consent of Lender, except as expressly permitted hereunder;
          (xviii) if Borrower (or in the case of the Maryland Property, Maryland
Loan Guarantor) shall be in default in any material obligation on the part of
Borrower (or in the case of the Maryland Property, Maryland Loan Guarantor)
beyond any applicable notice periods and cure periods pursuant to the terms of
the Master Lease and such default is reasonably likely to have a Material
Adverse Effect;
          (xix) if the Master Lease shall terminate;
          (xx) if Borrower or Maryland Loan Guarantor shall continue to be in
Default under any of the other terms, covenants or conditions of this Agreement
or of any Loan Document not specified in clauses (i) through (xix) above, for
thirty (30) days after notice from Lender; provided, however, that if such
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided, further, that Borrower or Maryland Loan Guarantor,
as applicable, shall have commenced to cure such Default within such thirty
(30) day period and thereafter diligently proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower or Maryland Loan Guarantor, as applicable, in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days.
     (b) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above) Lender may, without notice or demand, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in

110



--------------------------------------------------------------------------------



 



equity, take such action that Lender deems advisable to protect and enforce its
rights against Borrower and Maryland Loan Guarantor and in the Property,
including, without limitation, (i) declaring immediately due and payable the
entire Principal Amount together with interest thereon and all other sums due by
Borrower and Maryland Loan Guarantor under the Loan Documents, (ii) collecting
interest on the Principal Amount at the Default Rate whether or not Lender
elects to accelerate the Notes and (iii) enforcing or availing itself of any or
all rights or remedies set forth in the Loan Documents against Borrower,
Maryland Loan Guarantor and the Property, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (a)(vi) or (a)(vii) above, the Indebtedness and all other
obligations of Borrower and Maryland Loan Guarantor hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower and Maryland Loan Guarantor each hereby
expressly waives any such notice or demand, anything contained herein or in any
other Loan Document to the contrary notwithstanding. The foregoing provisions
shall not be construed as a waiver by Lender of its right to pursue any other
remedies available to it under this Agreement, the Security Instrument or any
other Loan Document. Any payment hereunder may be enforced and recovered in
whole or in part at such time by one or more of the remedies provided to Lender
in the Loan Documents.
     17.2 Remedies.
     (a) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower and
Maryland Loan Guarantor under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or Maryland Loan Guarantor
or at law or in equity may be exercised by Lender at any time and from time to
time, whether or not all or any of the Indebtedness shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to the Property. Any such actions taken
by Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
law, without impairing or otherwise affecting the other rights and remedies of
Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
and Maryland Loan Guarantor each agrees that if an Event of Default is
continuing (i) Lender shall not be subject to any one action or election of
remedies law or rule and (ii) all liens and other rights, remedies or privileges
provided to Lender shall remain in full force and effect until Lender has
exhausted all of its remedies against the Property and the Security Instrument
has been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Indebtedness or the Indebtedness has been paid in full.
     (b) Upon the occurrence and during the continuance of an Event of Default,
with respect to the Account Collateral, the Lender may:
          (i) without notice to Borrower, except as required by law, and at any
time or from time to time, charge, set-off and otherwise apply all or any part
of the Account Collateral

111



--------------------------------------------------------------------------------



 




against the Obligations, operating expenses and/or Capital Expenditures for the
Property or any part thereof;
          (ii) in Lender’s sole discretion, at any time and from time to time,
exercise any and all rights and remedies available to it under this Agreement,
and/or as a secured party under the UCC;
          (iii) demand, collect, take possession of or receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Account Collateral
(or any portion thereof) as Lender may determine in its sole discretion; and
          (iv) take all other actions provided in, or contemplated by, this
Agreement.
     (c) With respect to Borrower, Maryland Loan Guarantor, the Account
Collateral and the Property, nothing contained herein or in any other Loan
Document shall be construed as requiring Lender to resort to the Property for
the satisfaction of any of the Indebtedness, and Lender may seek satisfaction
out of the Property or any part thereof, in its absolute discretion in respect
of the Indebtedness. In addition, Lender shall have the right from time to time
to partially foreclose this Agreement and the Security Instrument in any manner
and for any amounts secured by this Agreement or the Security Instrument then
due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower or
Maryland Loan Guarantor defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal or interest, Lender may
foreclose this Agreement and the Security Instrument to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose this Agreement
and the Security Instrument to recover so much of the principal balance of the
Loan as Lender may accelerate and such other sums secured by this Agreement or
the Security Instrument as Lender may elect. Notwithstanding one or more partial
foreclosures, the Property shall remain subject to this Agreement and the
Security Instrument to secure payment of sums secured by this Agreement and the
Security Instrument and not previously recovered.
     17.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement and the Security Instrument shall be cumulative and
not exclusive of any other right, power or remedy which Lender may have against
Borrower or Maryland Loan Guarantor pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower, Maryland Loan Guarantor or Guarantor
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower, Maryland Loan Guarantor or Guarantor or to impair any
remedy, right or power consequent thereon.

112



--------------------------------------------------------------------------------



 



     17.4 Costs of Collection. In the event that after an Event of Default:
(i) the Notes or any of the Loan Documents is placed in the hands of an attorney
for collection or enforcement or is collected or enforced through any legal
proceeding; (ii) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under the Notes or any of the Loan Documents; or (iii) an
attorney is retained to protect or enforce the lien or any of the terms of this
Agreement, the Security Instrument or any of the Loan Documents; then Borrower
shall pay to Lender all reasonable attorney’s fees, costs and expenses actually
incurred in connection therewith, including costs of appeal, together with
interest on any judgment obtained by Lender at the Default Rate.
          XVIII. SPECIAL PROVISIONS
     18.1 Exculpation.
     18.1.1 Exculpated Parties. Except as set forth in this Section 18.1, the
Recourse Guaranty and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Lender or enforceable against (i) Borrower,
(ii) any Affiliate of Borrower, (iii) any Person owning, directly or indirectly,
any legal or beneficial interest in Borrower or any Affiliate of Borrower or
(iv) any direct or indirect partner, member, principal, officer, Controlling
Person, beneficiary, trustee, advisor, shareholder, employee, agent, Affiliate
or director of any Persons described in clauses (i) through (iii) above
(collectively, the “Exculpated Parties”) and none of the Exculpated Parties
shall have any personal liability (whether by suit deficiency judgment or
otherwise) in respect of the Obligations, this Agreement, the Security
Instrument, the Notes, the Property or any other Loan Document, or the making,
issuance or transfer thereof, all such liability, if any, being expressly waived
by Lender. The foregoing limitation shall not in any way limit or affect
Lender’s right to any of the following and Lender shall not be deemed to have
waived any of the following:
     (a) Foreclosure of the lien of this Agreement and the Security Instrument
in accordance with the terms and provisions set forth herein and in the Security
Instrument;
     (b) Action against any other security at any time given to secure the
payment of the Notes and the other Obligations;
     (c) Exercise of any other remedy set forth in this Agreement or in any
other Loan Document which is not inconsistent with the terms of this
Section 18.1;
     (d) Any right which Lender may have under Sections 506(a), 506(b), 1111(b)
or any other provisions of the Bankruptcy Code to file a claim for the full
amount of the Indebtedness secured by this Agreement and the Security Instrument
or to require that all collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents; or
     (e) The liability of any given Exculpated Party with respect to any
separate written guaranty or agreement given by any such Exculpated Party in
connection with the Loan (including, without limitation, the Recourse Guaranty
and the Environmental Indemnity).

113



--------------------------------------------------------------------------------



 



     18.1.2 Carveouts From Non-Recourse Limitations. Notwithstanding the
foregoing or anything in this Agreement or any of the other Loan Documents to
the contrary, there shall at no time be any limitation on Borrower’s, Maryland
Loan Guarantor’s or, except as set forth in the Recourse Guaranty, Guarantor’s
liability for the payment, in accordance with the terms of this Agreement, the
Notes, the Security Instrument and the other Loan Documents, to Lender of and
for:
     (a) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender arising out of or in
connection with fraud or intentional material misrepresentation by Borrower,
Maryland Loan Guarantor, Master Lessee, Guarantor or any of their principals,
officers, agents or employees in connection with the Loan;
     (b) damage to the Property arising from intentional misconduct of Borrower,
Maryland Loan Guarantor, Master Lessee, Guarantor or any of their principals,
officers, agents or employees, and any removal of assets forming part of any
Individual Property by Borrower, Maryland Loan Guarantor or Master Lessee in
violation of the Loan Documents;
     (c) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender arising out of or in
connection with the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or herein concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in the Environmental Indemnity or herein, but only
to the extent that the same are not insured against by an Environmental
Insurance Policy;
     (d) the amount of any misappropriation or conversion by Borrower, Maryland
Loan Guarantor or Master Lessee of (A) any Proceeds paid by reason of any
casualty, damage or destruction of the Property, (B) any Proceeds received in
connection with a Taking, (C) any Rents following and during the continuance of
an Event of Default, or (D) any Rents paid more than one (1) month in advance
(it being agreed that no use of funds for the repair, maintenance or operations
of the Property shall be treated as a “misappropriation” hereunder);
     (e) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender arising out of or in
connection with a breach of any representation set forth in Section 4.1.29;
     (f) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender arising out of or in
connection with Borrower’s or Maryland Loan Guarantor’s failure to obtain
Lender’s prior consent to any Debt or voluntary Lien encumbering the Property as
required by this Agreement or by the Security Instruments;
     (g) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender (including, without
limitation, reasonable attorneys’ fees, causes of action, suits, claims, demands
and adjustments of any nature or description whatsoever) which may at any time
be imposed upon, incurred by or awarded against Lender, in the event (and
arising out of such circumstances) that Borrower or Maryland Loan

114



--------------------------------------------------------------------------------



 



Guarantor should raise any defense, counterclaim and/or allegation in any
foreclosure action by Lender relative to any Individual Property or the Account
Collateral or any part thereof which is found by a court of competent
jurisdiction in a final, unappealable decision to have been raised by Borrower
or Maryland Loan Guarantor in bad faith or to be without basis in fact or law;
     (h) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender arising out of or in
connection with (A) any Borrower or Maryland Loan Guarantor filing a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (B) any Borrower or Maryland Loan Guarantor soliciting or
causing to be solicited petitioning creditors for an involuntary petition
against any Borrower or Maryland Loan Guarantor under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law, or an involuntary case
being commenced against any Borrower or Maryland Loan Guarantor under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law with
the collusion of any Individual Borrower or Maryland Loan Guarantor or any of
its Affiliates, (C) any Borrower or Maryland Loan Guarantor filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (D) any Borrower or Maryland Loan
Guarantor consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for any such Borrower
or Maryland Loan Guarantor or any portion of the Property; (E) any Borrower or
Maryland Loan Guarantor making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due;
     (i) any actual out-of-pocket loss, damage, cost, expense, liability, claim
and any other obligation incurred by or on behalf of Lender arising out of or in
connection with any Borrower’s or Maryland Loan Guarantor’s failure to obtain
Lender’s prior written consent to any Transfer as required by the Loan Agreement
or the Security Instruments; or
     (j) reasonable attorney’s fees and expenses incurred by Lender in
connection with any successful suit filed on account of any of the foregoing
clauses (a) through (i).
          Notwithstanding the foregoing provisions of this Section 18.1.2,
Borrower and Maryland Loan Guarantor shall not be liable for the payment of any
such costs and expenses to the extent that a court of competent jurisdiction
determines in a final decision that the same arose by reason of the gross
negligence, criminal acts, fraud or willful misconduct of Lender.
          XIX. MISCELLANEOUS
     19.1 Survival. This Agreement and all covenants, indemnifications,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Notes, and shall continue in full force
and effect so long as all or any of the Indebtedness is outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower or Maryland Loan Guarantor, shall

115



--------------------------------------------------------------------------------



 



inure to the benefit of the successors and assigns of Lender. If Borrower
consists of more than one person, the obligations and liabilities of each such
person hereunder and under the other Loan Documents shall be joint and several.
The obligations and liabilities of Borrower and Maryland Loan Guarantor
hereunder and under the other Loan Documents shall be joint and several.
     19.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
     19.3 Governing Law.
               (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE
LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND MARYLAND LOAN
GUARANTOR EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
               (B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
BORROWER OR MARYLAND LOAN GUARANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY
OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND BORROWER AND MARYLAND LOAN GUARANTOR EACH WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER AND MARYLAND
LOAN GUARANTOR EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER AND MARYLAND LOAN GUARANTOR
EACH DOES HEREBY DESIGNATE AND APPOINT:

116



--------------------------------------------------------------------------------



 



CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER AND MARYLAND LOAN GUARANTOR IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER AND MARYLAND LOAN GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN THE STATE OF NEW YORK. BORROWER AND MARYLAND LOAN GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
     19.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Notes, or of any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought (and, if a Securitization
shall have occurred, a Rating Agency Confirmation is obtained), and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
     19.5 Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Notes or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Notes or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Notes or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.
     19.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, or (b) expedited prepaid delivery service, either commercial or

117



--------------------------------------------------------------------------------



 



United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

     
If to Lender:
  German American Capital Corporation, on behalf of the holders of the Notes
 
  60 Wall Street, 10th floor
 
  New York, NY 10005
 
  Attention: Todd Sammann and General Counsel
 
   
With a copy to:
  Wachovia Bank, National Association, as Servicer, at such notice address as
shall be designated by notice delivered in accordance with this Section.
 
   
With a copy to:
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  Four Times Square
 
  New York, New York 10036
 
  Attention: Harvey R. Uris, Esq.
 
   
With a copy to:
  Wachovia Bank, National Association
 
  375 Park Avenue, 5th Floor
 
  New York, New York 10022
 
  Attention: Mr. Peter Scola
 
   
If to Borrower (which shall
   
be deemed notice to
   
Maryland Loan Guarantor):
  c/o BlueLinx Holdings Inc.
 
  4300 Wildwood Parkway
 
  Atlanta, Georgia 30339
 
  Attention: Mr. David Morris, CFO & Treasurer
 
   
With a copy to:
  Schulte Roth & Zabel LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: Jeffrey A. Lenobel, Esq.

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, or (iii) three (3) Business Days after being deposited in the United
States mail as required above. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given as
herein required shall be deemed to be receipt of the notice, election, request,
or demand sent.
     19.7 TRIAL BY JURY. EACH OF BORROWER, MARYLAND LOAN GUARANTOR AND LENDER
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT, HEREBY EXPRESSLY, KNOWINGLY,
VOLUNTARILY AND

118



--------------------------------------------------------------------------------



 



INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, THE SECURITY INSTRUMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND BORROWER AND MARYLAND LOAN GUARANTOR EACH HEREBY AGREES AND
CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY
RIGHT TO TRIAL BY JURY. BORROWER AND MARYLAND LOAN GUARANTOR EACH ACKNOWLEDGES
THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER
AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF
THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.
     19.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
     19.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     19.10 Preferences. To the extent Borrower or Maryland Loan Guarantor makes
a payment or payments to Lender, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.
     19.11 Waiver of Notice. Borrower and Maryland Loan Guarantor shall not be
entitled to any notices of any nature whatsoever from Lender except with respect
to matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Lender to Borrower and except with
respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter

119



--------------------------------------------------------------------------------



 



for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to Borrower.
     19.12 Expenses; Indemnity.
     (a) Borrower and Maryland Loan Guarantor each covenants and agrees to pay
or, if Borrower or Maryland Loan Guarantor fails to pay, to reimburse, Lender
upon receipt of written notice from Lender for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) actually incurred by
Lender in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender pursuant to this Agreement); (ii) the servicing of the Loan
by the Servicer after the Closing Date in accordance with Section 14.3.2(e);
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters as required herein
or under the other Loan Documents; (iv) securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (v) the filing and
recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, Maryland Loan
Guarantor, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; (vii) enforcing any obligations of or collecting
any payments due from Borrower or Maryland Loan Guarantor under this Agreement,
the other Loan Documents or with respect to the Property or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a work-out or of any insolvency or bankruptcy
proceedings and (viii) procuring insurance policies pursuant to Section 6.1;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender. Any cost and
expenses due and payable to Lender may be paid from any amounts in the Holding
Account.
     (b) Subject to the non-recourse provisions of Section 18.1, Borrower and
Maryland Loan Guarantor shall protect, indemnify and save harmless Lender, and
all officers, directors, stockholders, members, partners, employees, agents,
successors and assigns thereof (collectively, the Indemnified Parties) from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including all reasonable attorneys’ fees and
expenses actually incurred) imposed upon or incurred by or asserted against the
Indemnified Parties or the Property or any part of its interest therein, by
reason of the occurrence or existence of any of the following (to the extent
Proceeds payable on account of the following shall be inadequate; it being
understood that in no event will the Indemnified Parties be required to actually
pay or incur any costs or expenses as a condition to the effectiveness of the
foregoing indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of the Security Instrument, except to the extent caused by the
actual

120



--------------------------------------------------------------------------------



 



willful misconduct or gross negligence of any Indemnified Party (other than such
willful misconduct, criminal acts, fraud or gross negligence imputed to the
Indemnified Parties because of their interest in the Property): (1) ownership of
Borrower’s (or in the case of the Maryland Property, Maryland Loan Guarantor’s)
interest in the Property, or any interest therein, or receipt of any Rents or
other sum therefrom, (2) any accident, injury to or death of any persons or loss
of or damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Property or Appurtenances thereto, including claims
or penalties arising from violation of any Legal Requirement, Environmental Law
or Insurance Requirement, as well as any claim based on any patent or latent
defect, whether or not discoverable by Lender, any claim the insurance as to
which is inadequate, and any Environmental Claim except to the extent such
Environmental Claim is covered by the Environmental Insurance Policy and the
related insurer agrees to pay Lender’s claims thereunder, (4) any Event of
Default under this Agreement or any of the other Loan Documents, (5) any
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, (6) any negligence or
tortious act or omission on the part of Borrower, Maryland Loan Guarantor or any
of its agents, contractors, servants, employees, sublessees, licensees or
invitees, (7) any contest referred to in Section 7.3 hereof, or (8) any
obligation or undertaking relating to the performance or discharge of any of the
terms, covenants and conditions of the landlord contained in the Leases. Any
amounts the Indemnified Parties are legally entitled to receive under this
Section 19.12(b) which are not paid within thirty (30) days after written demand
therefor by the Indemnified Parties or Lender, setting forth in reasonable
detail the amount of such demand and the basis therefor, shall bear interest
from the date of demand at the Default Rate, and shall, together with such
interest, be part of the Indebtedness and secured by the Security Instrument. In
case any action, suit or proceeding is brought against the Indemnified Parties
by reason of any such occurrence, Borrower shall at Borrower’s expense resist
and defend such action, suit or proceeding or will cause the same to be resisted
and defended by counsel at Borrower’s reasonable expense for the insurer of the
liability or by counsel designated by Borrower (unless reasonably disapproved by
Lender promptly after Lender has been notified of such counsel); provided,
however, that nothing herein shall compromise the right of Lender (or any
Indemnified Party) to appoint its own counsel at Borrower’s reasonable expense
for its defense with respect to any action which in its reasonable opinion
presents a conflict or potential conflict between Lender and Borrower that would
make such separate representation advisable; provided, further, that if Lender
shall have appointed separate counsel pursuant to the foregoing, Borrower shall
not be responsible for the expense of additional separate counsel of any
Indemnified Party unless in the reasonable opinion of Lender a conflict or
potential conflict exists between such Indemnified Party and Lender. So long as
Borrower is resisting and defending such action, suit or proceeding as provided
above in a prudent and commercially reasonable manner, Lender and the
Indemnified Parties shall not be entitled to settle such action, suit or
proceeding without Borrower’s consent which shall not be unreasonably withheld
or delayed, and claim the benefit of this Section 19.12(b) with respect to such
action, suit or proceeding and Lender agrees that it will not settle any such
action, suit or proceeding without the consent of Borrower. Any Indemnified
Party will give Borrower prompt notice after such Indemnified Party obtains
actual knowledge of any potential claim by such Indemnified Party for
indemnification hereunder.

121



--------------------------------------------------------------------------------



 



     19.13 Exhibits and Schedules Incorporated. The Exhibits and Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
     19.14 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Notes and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or Maryland Loan Guarantor may
otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower or Maryland
Loan Guarantor in any action or proceeding brought by any such assignee upon
such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower and Maryland Loan Guarantor.
     19.15 Liability of Assignees of Lender. No assignee of Lender shall have
any personal liability, directly or indirectly, under or in connection with this
Agreement or any other Loan Document or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, any different than the liability
of Lender hereunder. In addition, no assignee shall have at any time or times
hereafter any personal liability, directly or indirectly, under or in connection
with or secured by any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Property or to which the Property is now or
hereafter subject any different than the liability of Lender hereunder. The
limitation of liability provided in this Section 19.15 is (i) in addition to,
and not in limitation of, any limitation of liability applicable to the assignee
provided by law or by any other contract, agreement or instrument, and
(ii) shall not apply to any assignee’s gross negligence or willful misconduct.
     19.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
     (a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender or
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
     (b) This Agreement and the other Loan Documents are solely for the benefit
of Lender and Borrower and Maryland Loan Guarantor and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender, Borrower and Maryland Loan Guarantor any right to insist upon
or to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

122



--------------------------------------------------------------------------------



 



     19.17 Publicity. Other than legally required disclosures, filings and
reporting requirements, all news releases, publicity or advertising by Borrower
or Lender or their respective Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents, to Lender, or any of its Affiliates shall be subject to the
prior written approval of Lender and Borrower.
     19.18 Waiver of Marshalling of Assets. To the fullest extent permitted by
law, Borrower and Maryland Loan Guarantor, for itself and its successors and
assigns, waives all rights to a marshalling of the assets of Borrower, Maryland
Loan Guarantor, Borrower’s and Maryland Loan Guarantor’s members and others with
interests in Borrower, Maryland Loan Guarantor and of the Property, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.
     19.19 Waiver of Counterclaim and other Actions. Borrower and Maryland Loan
Guarantor each hereby expressly and unconditionally waives, in connection with
any suit, action or proceeding brought by Lender on this Agreement, the Notes,
the Security Instrument or any Loan Document, any and every right it may have to
(i) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Lender on this
Agreement, the Notes, the Security Instrument or any Loan Document and cannot be
maintained in a separate action) and (ii) have any such suit, action or
proceeding consolidated with any other or separate suit, action or proceeding.
     19.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower or Maryland Loan Guarantor,
and Borrower and Maryland Loan Guarantor each hereby irrevocably waives the
right to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

123



--------------------------------------------------------------------------------



 



     19.21 Prior Agreements. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.
     19.22 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
[NO FURTHER TEXT ON THIS PAGE]

124



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their duly authorized representatives, all as of the day and
year first above written.
BORROWER:

     
ABP AL (MIDFIELD) LLC
  ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
  ABP CA (NATIONAL CITY) LLC
ABP CA (NEWARK) LLC
  ABP CO I (DENVER) LLC
ABP CA (RIVERSIDE) LLC
  ABP CT (NEWTON) LLC
ABP CO II (DENVER) LLC
  ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
  ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
  ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
  ABP IL (UNIVERSITY PARK) LLC
ABP IA (DES MOINES) LLC
  ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
  ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
  ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) SUBSIDIARY LLC
  ABP MI (GRAND RAPIDS) LLC
ABP MI (DETROIT) LLC
  ABP MN (MAPLE GROVE) LLC
ABP MN (EAGAN) LLC
  ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
  ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
  ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
  ABP NJ (DENVILLE) LLC
ABP ND (NORTH FARGO) LLC
  ABP NY (YAPHANK) LLC
ABP NM (ALBUQUERQUE) LLC
  ABP OK (TULSA) LLC
ABP OH (TALMADGE) LLC
  ABP PA (ALLENTOWN) LLC
ABP OR (BEAVERTON) LLC
  ABP SC (CHARLESTON) LLC
ABP PA (STANTON) LLC
  ABP TN (ERWIN) LLC
ABP SD (SIOUX FALLS) LLC
  ABP TN (NASHVILLE) LLC
ABP TN (MEMPHIS) LLC
  ABP TX (FORT WORTH) LLC
ABP TX (EL PASO) LLC
  ABP TX (HOUSTON) LLC
ABP TX (HARLINGEN) LLC
  ABP TX (SAN ANTONIO) LLC
ABP TX (LUBBOCK) LLC
  ABP VA (VIRGINIA BEACH) LLC
ABP VA (RICHMOND) LLC
  ABP WA (WOODINVILLE) LLC
ABP VT (SHELBURNE) LLC
  ABP WI (WAUSAU) LLC

                  By:   /s/ David J. Morris         Name:   David Morris       
Title:   Vice President     

S-1 (Borrower)

 



--------------------------------------------------------------------------------



 



            MARYLAND LOAN GUARANTOR:

ABP MD (BALTIMORE) LLC
      By:   /s/ David J. Morris         Name:   David Morris       Title:   Vice
President     

[Lender’s signature appears on following page]
S-2 (Borrower)

 



--------------------------------------------------------------------------------



 



            LENDER:

GERMAN AMERICAN CAPITAL
  CORPORATION, a Maryland corporation, on
  behalf of the holders of the Notes
      By:   /s/ Todd O. Sammann       Name:   Todd O. Sammann       Title:  
Vice President    

            By:   /s/ Thomas R. Traynor       Name:   Thomas R. Traynor      
Title:   Authorized Signature    